     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 1 of 101

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.    TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         July 23, 2019

6                   Defendant.          10:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE THEODORE D. CHUANG
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 2 of 101

1                         TABLE OF CONTENTS
                                TRIAL
2                            WITNESSES

3    On behalf of the Government:

4    LIORA WELLES

5    Cross-examination by Mr. Pollack......... 04

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 3 of 101

1                      P R O C E E D I N G S

2               THE COURT:     Very sorry for the delay.      For the

3    record, in case anybody cares, I was on the beltway for

4    two and a half hours going about 18 miles.          I tried a

5    detour.   It helped a little bit, but not much.         So I'm

6    very sorry about that.      I don't know.     I think one of our

7    jurors got here about ten minutes ago.         And I don't know

8    if it's the same problem.      My guess is it probably was

9    because it's very unusual to be in that situation.

10              So I believe Ms. Welles is on cross.         Correct?

11              MR. ATKINSON:     That is correct, judge.

12              THE COURT:     So we could probably ask her to come

13   in and then we'll call the jury in.        We can discuss some

14   of the evidentiary issues at lunch or whatever.          I don't

15   want to delay them any more than I already have.

16              (Jury present.)

17              THE COURT:     Good morning, everyone.      Please be

18   seated.   Ladies and gentlemen, first off, I want to

19   apologize for the delay.      I think you may have heard a

20   little bit about what was going on.        I was actually -- I

21   left my house at 7:40 and just got here about five minutes

22   ago.

23              I think one of our jurors might have had some of

24   the same issues and maybe was a little bit smarter about

25   how to get here.     But in any event -- yeah, you'll




                                                                        3
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 4 of 101

1    probably -- well, I told you not to do a lot of research.

2    So you probably don't want to research the beltway

3    problems.    But rest assured, there are many.

4                So anyways, I apologize for the delay.         It has

5    set us back a little bit.      What it probably means is we'll

6    run from here until lunch rather than stop for the break

7    because that does tend to slow us down a little bit.           And

8    again, I'm sorry for the delay.        But I assure you that

9    sitting on the jury room was more pleasant than on the

10   beltway.    So but again I try to avoid that and will do

11   better in the future.      So we'll just try to make up as

12   much time as we can.      So we'll go straight back to the

13   cross-examination.

14               And, Mr. Pollack, go ahead.

15               MR. POLLACK:    Thank you, Your Honor.

16                     CONTINUED CROSS-EXAMINATION

17               BY MR. POLLACK:

18        Q      Ms. Welles, I'd like to start with something

19   just real basic about how binary options work.          If you as

20   an investor or a customer buy a hundred-dollar option, if

21   the price is what you predicted at the expiration date for

22   that option, what is your return?        How much money do you

23   make on that hundred-dollar option?

24        A      You made a return of anywhere between 50% to 90%

25   depending on the trade.




                                                                        4
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 5 of 101

1         Q     Okay.    Would 70 or 75% be typical?

2         A     Around that range.      Yes.

3         Q     So in other words, if I buy an option and I'm

4    predicting that 30 days from now the price of Google will

5    be above a hundred dollars a share and I buy a hundred

6    dollar option, if 30 days from now, Google is trading at a

7    $101, I might make $70 or $75 on my hundred-dollar

8    investment.    Correct?

9         A     Yes.

10              MR. POLLACK:     And can we cull up Exhibit 28-T,

11   please?

12              BY MR. POLLACK:

13        Q     Ms. Welles, this was an email that you looked at

14   in your examination by Mr. Atkinson and it was passing on

15   some information about Apple stock.         Correct?

16        A     Yes.

17        Q     And the email is circulated towards the end of

18   March of 2016.     Correct?

19        A     Correct.

20        Q     And if you go to page 4 of that document,

21   there's a chart there and it's talking about different

22   amounts a customer might invest.          Correct?

23        A     Yes.

24        Q     And then, it's talking about what the return

25   would be by April 29th.       And so that's assuming that a




                                                                        5
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 6 of 101

1    customer buys an option that has an expiration date of

2    April 29th.    Correct?

3         A     Right.

4         Q     About a month later.      Correct?

5         A     Yes.

6         Q     And let's just look at one example.         If the

7    customer invested $10,000 and they predicted right --

8    correctly, they predicted correctly in terms of the

9    direction of which Apple stock was going to move, they

10   would get a return of 17,500.       Correct?

11        A     Yes.

12        Q     So, in other words, they would get back the

13   10,000 that they invested.       Correct?

14        A     Yes.

15        Q     Plus a profit of 7,500.       Correct?

16        A     Yes.

17        Q     Which is a 75% return.       Correct?

18        A     Correct.

19        Q     Which would be a typical return on these types

20   of options.    Correct?

21        A     If you had won the trade, yes.

22        Q     Ms. Welles, another thing that you were asked

23   about by Mr. Atkinson was your telling a customer about a

24   hedge fund.    Do you remember that?

25        A     Yes.




                                                                        6
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 7 of 101

1         Q     And the fact of the matter was that Yukom or

2    Binary Book I guess in this case, it didn't actually have

3    any hedge funds to your knowledge.        Correct?

4         A     Correct.

5         Q     But they did have trading groups.         Correct?

6         A     Yes.

7         Q     And can you explain --

8         A     We had the flexibility to design any trading

9    group we wanted.      The Canadian Trading Group, the VIP

10   Department Trading group.      We had the flexibility to do

11   that.

12        Q     Okay.    And could you just explain what is a

13   trading group as you're using the phrase there?

14        A     A trading group basically means a group of

15   clients that -- we basically describe to the client that

16   it's a group of clients trading together towards one

17   common goal or one event.

18        Q     And to your mind, a trading group was the same

19   thing as a hedge fund.      Correct?

20        A     Yes.

21        Q     Now you testified in response to questions by

22   Mr. Atkinson about what would happen if a customer was

23   designated as high risk.      Correct?

24        A     Yes.

25        Q     The fact of the matter is from your time at




                                                                        7
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 8 of 101

1    Yukom, you didn't know what happened when somebody was

2    designated as a high risk.       Isn't that correct?

3         A      I knew what I was told by Lee Elbaz, which high

4    risk basically altered or minimized the ability to make

5    profits on an account or limited a client's trading

6    ability, like he wouldn't be able to open trades and stuff

7    like that.    So that's what I was told and that's why I

8    would send her emails about the high risk.

9         Q      Ms. Welles, when you were interviewed by the

10   government, the United States government on June 4,

11   2018 -- this is on page 3 -- didn't you tell them that you

12   weren't sure exactly what happened when a client was

13   switched to high risk?

14        A      I wasn't sure about the logistics behind what

15   happened, what Lee did or what -- that the platform

16   provider did in order to make that happen.          I don't work

17   in I.T.

18        Q      And we've talked about two different brands that

19   Yukom represented.     Big Option and Binary Book.       Correct?

20        A      Yes.

21        Q      And you did not know from your time at Yukom

22   whether Binary Book as a company was affiliated with

23   Yukom.    Is that correct?

24        A      What do you mean?     I don't understand the

25   question.




                                                                        8
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 9 of 101

1         Q     Okay.    Did you have an understanding of whether

2    or not Binary Book, that company, had any sort of

3    affiliation with Yukom?

4         A     During which time?      When I was at the company?

5         Q     Yes.

6         A     Yes.    There was a Binary Book brand in Yukom.

7         Q     When you met with representatives of the United

8    States government on September 18, 2017, did you tell them

9    that you did not know if Binary Book was affiliated with

10   Yukom and that you only answered service calls from Yukom?

11        A     I don't remember.      I got stopped on an airplane

12   with my sister and I was terrified and I didn't know what

13   was going on and I hadn't worked with Yukom for a while at

14   that time.    So I just -- I panicked.      So I don't remember

15   what I said.

16        Q     It was pretty scary being stopped and being

17   interrogated by the FBI?

18        A     Of course.

19        Q     Most of the customers that lost did so because

20   they traded compulsively, more like gambling than

21   investing.    Correct?

22        A     I'm sorry.     Can you say that again?

23        Q     Yeah.

24        A     Rephrase.     I apologize.    I just want to make

25   sure I understand the question.




                                                                        9
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 10 of 101

1          Q     Absolutely.    I don't want you to answer a

2    question unless you understand what you're being asked.

3                My question is for those customers that lost

4    money, most of them the reason they lost was because they

5    traded compulsively like gamblers?

6          A     No.   The reason that they lost money was because

7    they were promised high returns and they weren't delivered

8    that.     They were given the hope that they will make money

9    and that we have good analysts telling us exactly what we

10   should invest in and we have a lot of experience to be

11   able to help them make that happen.         Not because most of

12   them were gamblers.

13         Q     When you met with representatives of the United

14   States government on February 7, 2018 -- this is on page

15   14 -- did you tell them that most of your clients who lost

16   money on trades did so by trading impulsively and some

17   clients traded, repeatedly traded and you described that

18   kind of trading -- I'm sorry -- repeatedly deposited and

19   quickly lost all of their money and you described that

20   type of trading as gambling?

21         A     I don't remember what I said.       I was without a

22   lawyer at the time.       I remember that.    And I didn't know

23   what to say.

24               MR. POLLACK:    Do we have marked for

25   identification the FBI Memorandum of Interview dated




                                                                     10
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 11 of 101

1    February 7, 2018.      SS.   Can you show just the witness SS?

2    And what I'm looking at is page 14, the second full

3    paragraph.    It should be just up for the witness.

4                BY MR. POLLACK:

5          Q     Does that refresh your recollection or jog your

6    memory as to whether or not you told representatives of

7    the United States government that most of your clients who

8    lost money on trading did so by trading impulsively?

9          A     I honestly don't remember.       I was so nervous

10   that I don't remember.

11         Q     And February 7, 2018, that's not when you were

12   stopped getting off an airplane.        Correct?

13         A     No.   But I didn't have an attorney at the time

14   and I was panicking and I didn't know what to say.           So

15   once I hired an attorney and he advised me what was safe

16   to do --

17               MR. ATKINSON:     Your Honor --

18               THE COURT:    Why don't we continue with the

19   questioning.      You don't need to go any further.

20               BY MR. POLLACK:

21         Q     And so you don't remember one way or the other

22   whether you told representatives of the government that

23   some clients repeatedly deposited and quickly lost all of

24   their money and you characterized that type of trading as

25   gambling?




                                                                       11
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 12 of 101

1          A     Can you please repeat what you just said?

2          Q     Sure.   I'm asking whether you remember one way

3    or another whether or not you said this to representatives

4    of the United States government.        Do you remember whether

5    you said some clients repeatedly deposited and quickly

6    lost all of their money and you described that type of

7    trading as gambling?

8          A     I don't remember that interview.        I just

9    remember being here and being really nervous.

10         Q     Did you know at the time that it was a federal

11   crime to lie to representatives of the United States

12   government in that interview?

13         A     I don't know.     I didn't think about it.

14         Q     They didn't tell you that?

15         A     I'm sure they did.     But as I told you, I don't

16   remember what happened at the interview and I don't

17   remember exactly what I said.

18         Q     Okay.   Do you remember telling them that you

19   were pretty sure that you explained the turnover

20   requirements to every client?

21         A     No.   I'm sorry.

22         Q     Is that true that you explained the turnover

23   requirements to every client?

24         A     No.

25         Q     And so if you said that to representatives of




                                                                     12
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 13 of 101

1    the United States government, that would have been a lie.

2    Correct?

3          A     If I did say that?

4          Q     Yes.

5          A     Yes.

6          Q     Did you tell the United States government that

7    you liked to give money back to clients?

8          A     Maybe.   I don't remember.      If I remembered

9    exactly what I said, I would tell you.

10               MR. POLLACK:    If you could show the witness SS,

11   which has been marked for identification at page 6 the

12   last paragraph on the page?

13               BY MR. POLLACK:

14         Q     And again, Ms. Welles, does that help you

15   remember whether you told the United States government

16   that you liked to give money back to clients?

17         A     I'm sorry.    I don't remember that interview that

18   well.

19         Q     Is that statement true that you liked to give

20   money back to clients?

21         A     A part of me did want to give the money back.

22   That is true.

23         Q     And you tried to help clients win.        Correct?

24         A     In order to get them to deposit more in that

25   context, that is correct.




                                                                      13
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 14 of 101

1          Q     Well, you liked to help them win and at least

2    part of you liked to give the money back.          Correct?

3          A     In certain circumstances, yes.

4          Q     And approximately 20 to 30% of your clients made

5    money.     Correct?

6          A     No, they didn't.

7          Q     Did you tell representatives of the United

8    States government that you estimate that 20 to 30% of your

9    clients made money?

10         A     I just told you I don't remember exactly what I

11   said.     I can read it here.    I understand that I've said

12   it, but I don't remember.       I was really, really, really

13   stressed.     I didn't know what to say.

14         Q     You say that you understand that you said it.

15   Do you believe that you did say it?

16         A     I don't understand the question.

17         Q     Sure.     Maybe I misunderstood you.     I thought

18   what you just said is you don't remember saying it, but

19   you understand that you did.       Did I --

20         A     No.   I said I don't remember saying it.        I

21   remember -- I see that I did because of your actually --

22               MR. ATKINSON:     Objection.

23               THE COURT:    Overruled.    She can answer.     You can

24   follow up later.

25               THE WITNESS:    From what you're showing me, I see




                                                                      14
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 15 of 101

1    that it was something that I did say in the interview.

2          Q     Do you now believe that you lied in that

3    interview?

4          A     Possibly.

5          Q     And if you told representatives of the United

6    States government that 20 to 30% of your clients made

7    money, that would have been a lie.          Correct?

8          A     Yes.

9          Q     In fact about 10% of your clients made money.

10   Correct?

11         A     I don't understand.      I don't know how many of my

12   clients made money.

13               MR. POLLACK:    Excuse me, Your Honor.       Can I have

14   a second?

15               THE COURT:    Yes.

16               (Pause.)

17               BY MR. POLLACK:

18         Q     What percentage of your clients do you believe

19   as you sit here today, what percentage of your clients do

20   you believe lost money?

21         A     A very high percentage.      Over 90%.

22         Q     So maybe about 10% made money?

23         A     I don't know exactly.      I can't answer for sure.

24         Q     But it's fair to say that you did not

25   deliberately lose trades.        Correct?




                                                                     15
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 16 of 101

1          A     What do you mean?

2          Q     Did you deliberately lose trades?

3          A     Can you rephrase that because I need to put a

4    little bit more context?

5          Q     When you were working at Yukom, did you

6    deliberately on purpose make your customers lose their

7    trades somehow?

8          A     Well, the point of the job was to get them to

9    trade, get them to open trades in the market and get their

10   money exposed.       Whether they won or lost, I don't know.

11   That's just part of the way it works.

12         Q     Okay.    Were you trying to make them lose?

13         A     That was the hope.

14         Q     When you met with representatives of the United

15   States government on June 13, 2019 -- this is at page 6 --

16   about a month ago, did you tell them that regardless of

17   what other people at Yukom did, you did not deliberately

18   lose trades in your clients' accounts?

19         A     No.   What I meant was that I don't remember

20   placing unauthorized trades on a client's account against

21   the trading contract that we had.        That's what I meant.

22   And I told them as well.

23         Q     Well, placing an unauthorized trade is different

24   than deliberately losing a trade.        Correct?

25         A     Right.    But it was a misunderstanding and I




                                                                     16
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 17 of 101

1    remember because I remember telling them.

2          Q     So your testimony is you never said to them that

3    you did not deliberately lose trades.         Correct?

4          A     I'm just saying it's a misunderstanding.

5          Q     Okay.    I understand you think there's some sort

6    of misunderstanding, but you were at the interview.

7    Right?

8          A     Yes.

9          Q     Okay.    So I'm asking you are you telling me you

10   did not say that you did not deliberately lose trades.

11   That's not something you told them?

12         A     Are you asking me if I lost trades on purpose?

13         Q     No.    I'm asking --

14         A     I'm sorry.    I just don't understand the

15   question.    It's just a little --

16         Q     Let me --

17         A     I'm nervous and I'm just trying to understand

18   what you're -- I'll answer a thousand questions.           I

19   just --

20         Q     Well, let me see if I can clarify it.

21         A     Okay.    Thank you.

22         Q     At the moment, I'm not asking you whether or not

23   it's true that you deliberately lost trades.          What I'm

24   asking you is when you met with Mr. Atkinson and other

25   representatives of the United States government on




                                                                      17
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 18 of 101

1    June 13, 2019, did you tell them that you never

2    deliberately lost trades?

3          A     As I've explained before, I may have said that,

4    but then I clarified and told them what it meant.

5          Q     Ms. Elbaz instructed you not to neglect

6    withdrawal requests.      Is that correct?

7          A     Yes.

8          Q     And she wanted you and other retention agents to

9    save the withdrawal requests, if possible.          Correct?

10         A     Yes.

11         Q     And that meant try to persuade the client not to

12   withdraw.    Correct?

13         A     Yes.

14         Q     And Ms. Elbaz told you that a client could not

15   withdraw their bonus or their profit while they had a

16   bonus in the account.       Correct?   She didn't tell you --

17         A     I'm sorry.    I'm just thinking of the --

18         Q     She didn't tell you that a client couldn't

19   withdraw their deposit simply because there was a bonus in

20   the account.     Correct?

21         A     Yes.   But she basically said do whatever was

22   necessary in order to prevent the withdrawal and she

23   herself would use the bonus as a tactic to keep the money

24   inside a client's account so.

25         Q     We've seen the phrase, I think it's something




                                                                     18
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 19 of 101

1    like "do the necessary."       Do you recall seeing that phrase

2    in some of the documents?

3           A    Yes.

4           Q    And I think that's a translation from Hebrew,

5    but that basically means do what's necessary?

6           A    Yes.    She didn't like spelling things out for

7    you.   So yeah, do whatever is necessary.

8           Q    And you believed "do whatever is necessary"

9    included lying to the client.        Correct?

10          A    That was the job.

11          Q    Now sometimes the issue about whether or not a

12   particular client would or would not be able to withdraw

13   money would get turned over to Ms. Elbaz for her to

14   decide.    Correct?

15          A    Yes.

16          Q    And you don't know what action she took when

17   issues were turned over to her.        Correct?

18          A    Not all the time.     But I've heard her on the

19   phone with clients trying to save withdrawals.           Doing the

20   necessary.

21          Q    Now that's not my question.       Ms. Elbaz herself

22   on occasion would talk to clients.         Correct?

23          A    Yes.

24          Q    Okay.   But on other occasions, even if she had

25   never spoken to the customer, if an issue arose, for




                                                                     19
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 20 of 101

1    example, with one of your clients, about whether or not

2    they should be allowed to withdraw money at any particular

3    point in time, that issue might get elevated to Ms. Elbaz.

4    Correct?

5          A     Yes.    Usually, it was.

6          Q     And you didn't know what action she took once

7    the issue was turned over to her.        Correct?

8          A     Oh, whether the withdrawal was processed or not?

9          Q     Yes.

10         A     In most cases and I can speak only for my

11   clients, I don't remember my clients getting money back or

12   most of them.

13         Q     For most of them?

14         A     For most of them, I don't remember them getting

15   money back because I still had the portfolio on my CRM,

16   which is the list of clients program.         It's the list of

17   clients.

18         Q     When you say "most of them," some clients did

19   get their money back.      Correct?

20         A     I don't know.     Whatever Lee did beyond that, I

21   don't know.

22         Q     Okay.   What about with respect to clients that

23   were not your clients?      Did you know what Ms. Elbaz did

24   with respect to withdrawal requests pertaining to those

25   clients?




                                                                     20
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 21 of 101

1           A    I can't testify to other people's clients.

2           Q    At some point during your time at Yukom, was

3    something created that was called a retention kit.           Do you

4    remember that?

5           A    Pretty vaguely, yes.

6           Q    It included materials for retention agents.

7    Correct?

8           A    Yes.

9           Q    One of the things it included was a handbook.

10   Correct?

11          A    I think so.

12               MR. POLLACK:    Can you show the witness only

13   Exhibit 224.8?      The cover page.

14               BY MR. POLLACK:

15          Q    Ms. Welles, do you recognize that as the

16   retention agent handbook that was given to retention

17   agents at Yukom?

18          A    No.    Not really.   Could you maybe flip through

19   it?    I don't recognize it from the cover.

20               MR. POLLACK:    Can you flip the pages so she can

21   see?   Why don't you stop there for a second so she can see

22   the table of contents?

23               BY MR. POLLACK:

24          Q    And then tell us, Ms. Welles, when you're ready

25   and he'll go ahead and move on so he can keep paging




                                                                     21
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 22 of 101

1    through it.       You want a minute with the table of contents

2    or should he keep going?

3          A     I'm sorry.    I just wanted to make sure that -- I

4    don't remember this.       I think it was probably given to

5    maybe new employees.

6                MR. POLLACK:    Okay.    You can go ahead and take

7    that down then.

8                Let's look at 36, which is already in evidence.

9    You   can put that up.      36 and then 36.1, which is the

10   attachment.       But let's start with 36 so we can see what

11   we're looking at.

12               BY MR. POLLACK:

13         Q     Ms. Welles, do you recall this cover email about

14   a manual for the upcoming course that you were going to --

15   this related to when you were going to be teaching at Tel

16   Aviv and Numaris.       Correct?

17         A     Yes.

18         Q     And the attachment is 36.1.       And this document

19   you're familiar with.      Correct?

20         A     Yes.

21         Q     You wrote this document.       Right?

22         A     No.

23         Q     Okay.    But you're familiar with it?

24         A     Yes.    I've seen it before.

25         Q     And I think you -- correct me if I'm wrong, did




                                                                     22
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 23 of 101

1    you characterize it as sort of information that retention

2    agents needed to know?

3          A     Yes.

4                MR. POLLACK:    Can you turn to page 17 of the

5    document?

6                BY MR. POLLACK:

7          Q     And that second paragraph there.        "Withdrawal

8    requests are processed within three business days from

9    receiving all required information from the customer."              Do

10   you see that?

11         A     Yes.

12         Q     And that was included in information that

13   retention agents needed to know?

14         A     Yes.

15               MR. POLLACK:    And let's go ahead and look at

16   Exhibit 144, the very top line there.

17               BY MR. POLLACK:

18         Q     And this is an email that is not sent to Ms.

19   Elbaz.    Correct?

20         A     No.

21         Q     I'm sorry.    Does "no" mean that it is not sent

22   to Ms. Elbaz?

23         A     It's not sent to -- yeah.       That's what I heard

24   you say.

25         Q     Yeah.    I might have asked the question in a




                                                                     23
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 24 of 101

1    confusing way.

2                Okay.    Let's look at the text there, that first

3    line.     You say that this person has already withdrawn

4    their initial investment.       Correct?

5          A     Right.

6          Q     This was a client of yours.       Right?

7          A     Yes.

8          Q     Okay.    So this would be an example of a client

9    of yours that was able to withdraw --

10         A     I never said that nobody withdrew their initial

11   investment.     There were a lot of $250 clients, a lot of

12   small clients that withdrew their investment and kept

13   trading on bonus money.

14               MR. POLLACK:    Go ahead and take that down.

15               BY MR. POLLACK:

16         Q     We saw a video during your direct examination

17   that was taking place on New Year's.         Do you remember

18   that?

19         A     Correct.

20         Q     And I just want to be clear, that was the

21   calendar year New Year's, December 31st as opposed to the

22   Jewish New Year?

23         A     I think so.    Yes.

24         Q     And it was a very celebratory atmosphere.          Is

25   that fair?




                                                                     24
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 25 of 101

1          A     Yes.

2          Q     And in addition to celebrating the New Year, you

3    as a company were celebrating that you had had a very good

4    month.    Correct?

5          A     Yes.

6          Q     And I think you said that this would have been

7    December of which year?

8          A     2014.

9          Q     2014.    Okay.   And in fact at that time I think

10   the monthly result was a record for Yukom.          Correct?

11         A     Yes.

12         Q     And it said in the video that for the month,

13   Yukom had brought in $3 million gross, $2.5 million net.

14   Correct?

15         A     Yes.

16         Q     And that was something to celebrate.         Correct?

17         A     Yes.

18         Q     3 million gross, 2.5 million net, that means in

19   that single month customers were returned $500,000, a half

20   a million dollars.      Correct?

21         A     Yes.

22         Q     They withdrew a half a million dollars?

23         A     Yes.    That's what they said.     So yes.

24         Q     And I want to look at some specific examples of

25   withdrawal requests that pertained to your clients.            I'm




                                                                     25
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 26 of 101

1    going to start with Exhibit 152.

2                MR. POLLACK:      Oh, that's not in evidence.      I'm

3    sorry.    Thank you.    Then let's just show that to the

4    witness -- I'm going to move in, Your Honor, 152 without

5    objection from the government.

6                THE COURT:    Okay.   Exhibit 152 is in evidence.

7                MR. POLLACK:      And this is an email chain.      So

8    the oldest email is at the bottom.         So why don't we start

9    with page 5?

10               And I'm sorry, Brian, if you could not do that

11   for a second?

12               BY MR. POLLACK:

13         Q     I want to just ask you, Ms. Welles, this is an

14   email that you received from an Aaron Lewis.          Correct?

15         A     Yes.

16         Q     And Aaron Lewis was in the finance department?

17         A     Yes.   I don't know him.     But yes, I assume.

18         Q     The finance department was located in Mauritius?

19         A     Yes.

20         Q     And providing finance support was one of the

21   services that Linkopia provided to Binary Book and Big

22   Option?

23         A     Yes.   They provided customer -- I'm sorry --

24   support services.      Yes.

25         Q     Including financial support.       Correct?




                                                                      26
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 27 of 101

1          A     Yes.    The financial support was basically to let

2    the retention agents know of their withdrawal requests and

3    keep them always aware.

4          Q     And in this instance, Mr. Lewis is writing to

5    you, presumably that's because this pertains to one of

6    your clients.      Correct?

7          A     It could have been a reassign.        So I can't say

8    for sure if it was my client before because I did as you

9    know receive a lot of reassigned clients.

10         Q     It may not have been originally your client, but

11   at this point the finance department was asking you to

12   deal with a withdrawal request from this client?

13         A     Yes.

14         Q     And what finance says is "please try to save the

15   withdrawal."     Correct?

16         A     Correct.

17         Q     And it doesn't say please lie to the customer,

18   does it?

19         A     It doesn't have to.

20         Q     Okay.   My question is does it say that?

21         A     Oh, it doesn't say that.       No.

22         Q     And that email is on April 24th, which is a

23   Friday.    Correct?

24         A     Yes.

25         Q     And then on Monday, somebody else from the




                                                                     27
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 28 of 101

1    finance department, an Alex Kyle writes and says "any

2    update, Lindsay?"     Correct?

3          A     Yes.

4          Q     And then later on Monday, the 27th -- and we can

5    go to the preceding page, page 4 -- Mr. Lewis from the

6    finance department writes to you and says "kindly note

7    that the client made another withdrawal; try contact

8    client and save both."      Correct?

9          A     Yes.

10         Q     And then the following day, April 28th, Tuesday,

11   again somebody from the finance department, this time a

12   Melissa Wilson writes to you.        Correct?

13         A     Yes.

14         Q     "Kindly note that the last time you contacted

15   the client was on February 18, 2015."         Correct?

16         A     Yes.

17         Q     So this person had been your client at least

18   since February, two months earlier.         Correct?

19         A     Yeah.   The last contact that was made with the

20   client was February.      But just so you know, sometimes I

21   would call the client and he wouldn't answer and I'd

22   forget to put a comment in the system so.

23         Q     Okay.   But my question was does this tell us

24   that the client that we're talking about here had been

25   your client since at least February?




                                                                     28
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 29 of 101

1          A     I can't say for sure because sometimes the

2    finance department just looks at the date the last client

3    was contacted and it didn't really matter to them who was

4    the last person that contacted the client.          Whoever was

5    assigned the client was the one that was supposed to speak

6    to him.

7          Q     Doesn't it say the last time that you contacted

8    the client was on February 18th?

9          A     It does say that.     But as I just explained, I'm

10   not entirely sure if it's my client --

11         Q     Okay.

12         A     -- from before, which is irrelevant.

13         Q     And again, the finance department asked you to

14   kindly contact the client.       Correct?

15         A     Yes.

16         Q     So they had asked you on Friday.        They asked you

17   on Monday.    They asked you on Tuesday.       Correct?

18         A     Correct.

19         Q     And let's go to the preceding page.        And now on

20   Wednesday, "any update on this?"        Correct?

21         A     Yes.

22         Q     And now on Thursday, "any update on this"?

23   Correct?

24         A     Yes.

25         Q     And then you get an email from Mr. Jeebun on




                                                                     29
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 30 of 101

1    Thursday that says "guys, we need an answer on --"

2          A     Is this the same client?       Just wanted to make

3    sure.

4          Q     You tell me.    It's all one email chain on

5    consecutive days --

6          A     Can I see it somewhere here in the exhibits?

7    Which number is it?

8          Q     It's Exhibit 152.     I can hand you up a paper

9    copy if that will be helpful.

10         A     That will be great.      Yeah.   I just want to make

11   sure we're on the same page.       Thank you.

12               (Pause.)

13         A     Okay.   Just wanted to be sure.

14         Q     Okay.   Does it look to you like they're talking

15   about the same client?

16         A     Yes.    I think so.   It just wasn't stated in the

17   previous email.     So I wasn't sure if it's like a chain

18   email or not.

19         Q     But now you've had the opportunity to look at

20   the entire document?

21         A     Yes.

22         Q     And so then on Friday, which it's now been a

23   week since you were first asked about this, you get

24   another email from the finance department saying,

25   "Lindsay, please inform us about the withdrawals as they




                                                                     30
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 31 of 101

1    are pending since long."       Correct?

2          A     Yes.

3          Q     And also later on Friday, you get yet another

4    email.    "Any updates, please."      Correct?

5          A     Yes.

6          Q     Oh, I'm sorry.     This one -- yes.     You're copied

7    on this one.     Correct?    So they are now -- are they now

8    emailing your managers?

9          A     Yes.

10         Q     You haven't responded to them and they're

11   emailing your managers.       Correct?

12         A     Right.   And it could be that I wasn't in the

13   office.    Maybe I was a couple days off.        So I don't really

14   remember this specific correspondence.

15         Q     And then your shift manager says "not yet."             And

16   now Ms. Elbaz weighs in.       Correct?

17         A     Yes.

18         Q     And she says "Lindsay?"

19         A     Yes.

20         Q     Right.   And then you assure Ms. Elbaz that

21   you've already spoken to the client.         Correct?

22         A     Yes.

23         Q     And that you can cancel the withdrawal.

24   Correct?

25         A     Yes.




                                                                     31
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 32 of 101

1          Q     And that would convey that you've spoken to the

2    client and persuaded the client not to withdraw the money.

3    Correct?

4          A     Most probably, yes.

5          Q     And then Ms. Elbaz says "thanks, love" and

6    issues the instructions to please cancel the withdrawal.

7    Correct?

8          A     Yes.

9          Q     And let's look at --

10               MR. POLLACK:    You can go ahead and take that

11   down.     Let's look at another example.      This would be

12   Exhibit 161.     Your Honor, I'd like to move into evidence

13   Exhibit 161 without objection.

14               THE COURT:    Okay.   Exhibit 161 is in evidence.

15               BY MR. POLLACK:

16         Q     And, Ms. Welles, there's a very lengthy email at

17   the bottom from a customer and I want to direct you to

18   sort of the middle of that, the paragraph that begins

19   "then I get a call from Lindsay Wells."

20                And the third line says "Lindsay told me that

21   she would open up a new account for me and that she would

22   get my money back over time that Donald had lost.           In the

23   meantime, she would make enough money for me during the

24   year that by the end of the year, I would have my mortgage

25   paid off.     I gave her some money to begin with and then




                                                                     32
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 33 of 101

1    she said if I gave her an additional $50,000, she would

2    guarantee I would not lose it."        Do you see that?

3          A     Yes.

4          Q     And if you'll go up an email -- well, let me

5    actually start with that email.        Do you know who Dan Lewis

6    is who sent that email?

7          A     I have no idea who that is.

8          Q     In any event, Lena Green or Ms. Elbaz responds

9    to the email.      Correct?

10         A     Yes.

11         Q     And she says "Lindsay, Michael, please explain

12   ASAP."    Correct?

13         A     Right.

14         Q     And Michael is a reference to Michael Goldberg

15   who was one of your managers.        Correct?

16         A     Yes.

17         Q     So she's asking you and she's asking your

18   manager to explain the situation.        Correct?

19         A     Right.

20         Q     And you respond to Ms. Elbaz "don't worry about

21   this; I'm calling the client today; there is nothing to

22   explain; she lost her money after a long time of working

23   with me; I didn't burn her; just placed long-term trades

24   and they lost."

25               You're suggesting to Ms. Elbaz that what the




                                                                     33
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 34 of 101

1    client is claiming here is not correct.         She simply traded

2    and lost and is not happy.       Is that a fair

3    characterization?

4          A     The only thing that I'm explaining is not what I

5    said in the call is that trades were placed on her account

6    and she lost that money.       I mean that's the only thing

7    that's being explained.       I didn't explain what happened on

8    the call because as you know from the script, guarantees

9    of high profits are something that was being said over the

10   phone.    That's not what I was explaining in this email.

11   The only thing I was explaining was how come she had lost

12   all this money and that I'm going to call her so that she

13   doesn't complain so that the credit card doesn't, you

14   know, make issues and stuff like that.

15         Q     The email doesn't say any of that, does it?

16         A     Hmm?

17         Q     The email doesn't say any of that, does it?

18         A     No.    But I work for Lee.     So I knew what the

19   guidelines were.

20         Q     What the email says is "don't worry about it."

21   Correct?

22         A     Yes.

23               MR. POLLACK:    167.   I'd like to move the

24   admission of 167 without objection.

25               THE COURT:    Exhibit 167 is in evidence.




                                                                     34
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 35 of 101

1                BY MR. POLLACK:

2          Q     You had come up with something called an

3    insurance contract plan.        Does that sound familiar?

4          A     I didn't come up with it.

5          Q     You didn't?

6          A     I don't remember.

7          Q     You didn't come up with something that you

8    called an insurance plan contract and agreement with you,

9    Ben Capone, something you and Ben Capone came up with.

10   You don't remember that?

11         A     No.   Not really.     You'd have to show me what

12   you're talking about.      Maybe that will help.

13               MR. POLLACK:    I apologize, Your Honor.       It will

14   take just a second.

15               THE COURT:    Okay.

16               MR. POLLACK:    Can we change the monitor so just

17   the witness is looking at it?

18               So the record is clear, I'm showing the witness

19   a document that's marked as DOJ-Elbaz-0001590582, which I

20   will mark for identification -- it's been previously

21   marked as Exhibit 175.1.

22               THE COURT:    Okay.

23               BY MR. POLLACK:

24         Q     Ms. Welles, does that help you remember

25   something called an insurance plan contract and agreement?




                                                                     35
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 36 of 101

1          A     Yes.

2          Q     And that's something that you came up with along

3    with another employee by the name of Ben Capone?

4          A     This I don't remember if it was my idea.         I

5    don't remember if I wrote it.        The only thing I remember

6    is that I've seen this before and that I may have sent

7    this to a client.

8                MR. POLLACK:    I'm going to go ahead then and

9    move the admission of 175.1.

10               MR. ATKINSON:     No objection.

11               THE COURT:    Okay.   Exhibit 175.1 is in evidence.

12               BY MR. POLLACK:

13         Q     And did you tell Mr. Atkinson and other

14   representatives from the United States government when you

15   met with them on June 12, 2019 about a month ago that this

16   document is something that you came up with along with Ben

17   Capone?

18         A     I don't remember.     I haven't seen this document

19   in a long time.

20         Q     Well, in fact, you were shown the document a

21   month ago.

22         A     I don't remember.

23               MR. POLLACK:    Brian, can you show the witness

24   only her --

25               THE WITNESS:    Actually, I'm pretty sure I




                                                                      36
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 37 of 101

1    haven't seen it.     But I don't entirely remember.

2                MR. POLLACK:    Okay.    Brian, can you put for the

3    witness only her FBI Memorandum of Interview dated

4    June 12, 2019 and page 6, the fourth paragraph.           I'm going

5    to go ahead and have you look at that, Ms. Welles, and

6    tell me when you're ready.

7          A     I see it.

8          Q     Does that help you remember that you were shown

9    this document on June 12, 2019?

10         A     I'm sorry.    I don't remember.     I saw a lot of

11   documents.

12         Q     And you don't remember telling Mr. Atkinson and

13   others that this document in particular was something that

14   you came up with along with another employee, Ben Capone?

15         A     I just told you I might have been -- I might

16   have been one of the people that wrote or helped write it,

17   but I don't remember if it was my idea or not.           I'm not

18   denying that.

19         Q     I understand.     I'm trying to ask you a slightly

20   different question.      Do you remember telling Mr. Atkinson

21   that this was your document?

22         A     I don't remember.

23               MR. POLLACK:    Let's go back to 167 and let's go

24   to the second page.

25               BY MR. POLLACK:




                                                                     37
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 38 of 101

1          Q     That email on June 2, 2015 from Mr. Kyle in the

2    finance department.      "Guys, please assist here as the

3    client is talking about some insurance contract that was

4    offered to him."

5                Fair to say that it doesn't appear that Mr. Kyle

6    had any idea what the client was talking about when she

7    was talking about having been offered an insurance

8    contract?

9          A     Right.   But remember that Mr. Kyle was working

10   in an office in Mauritius.       We were in Yukom.

11         Q     Separate company?

12         A     Yes.

13         Q     And if we go to the first page, the very top is

14   an email from you to Mr. Kyle and various managers

15   including Ms. Elbaz.      Correct?

16         A     Right.

17         Q     And you say "it's not -- it's really not an

18   issue; I will speak to him; don't worry."

19         A     Right.   Because Mr. Kyle was just an informant.

20   He would tell me if there were withdrawal requests and

21   he'd say go ahead and call the client.         So that's what I

22   would do.    And Lee was cc'ed on the email because she was

23   always notified of withdrawals.

24               MR. POLLACK:    Let's go ahead and take that down

25   and go to Exhibit 197.      And before you put it up on the




                                                                     38
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 39 of 101

1    screen -- Your Honor, I'd like to move Exhibit 197 without

2    objection.

3                THE COURT:    Okay.   Exhibit 197 is in evidence.

4                MR. POLLACK:    Okay.    You can go ahead and put

5    that up then.

6                BY MR. POLLACK:

7          Q     This is an email from you.       Correct?

8          A     Yes.

9          Q     And you say "hi, please refund the client the

10   1500 that was charged by me the other day."          Correct?

11         A     Right.

12         Q     "The phone conversation was very clean.         All was

13   good.     He agreed to everything."

14         A     Yes.

15         Q     "He seems a bit retarded and out of it.         He

16   completely forgot about our conversation and called the

17   bank saying he didn't authorize the transaction.           So let's

18   CBP him."     What does CBP stand for?

19         A     It's charge back prevention.

20         Q     Does that mean he will get his money back?

21         A     Yes.   Only because of the reason that he might

22   charge back and the company did not like charge backs.

23         Q     But what you're telling your managers is he

24   didn't have a basis to charge back because the phone

25   conversation was very clean.        Correct?




                                                                      39
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 40 of 101

1           A    No.    What I meant was I didn't -- he

2    basically -- he was basically telling the bank that I

3    charged him without his authorization.         So I was

4    explaining the situation and that I charged him with his

5    authorization.       But later on, he didn't remember that

6    call.

7           Q    So fair to say you're assuring management that

8    it was not a legitimate complaint.         That you had not

9    engaged in an unauthorized transaction and that the client

10   was wrong.    Correct?

11          A    Right.    I let them know everything.

12               MR. POLLACK:     And let's look at 169.      I'd like

13   to move the admission of 169 without objection.

14               THE COURT:    Okay.   169 is in evidence.

15               BY MR. POLLACK:

16          Q    This is another example of a customer

17   complaining.      Correct?

18          A    Yes.

19          Q    And you tell -- well, first, who is Christopher

20   Bright?    Do you know?

21          A    I'm sorry?    What did you say?     I didn't hear

22   you.

23          Q    The email at the bottom is from a Christopher

24   Bright.

25          A    Right.




                                                                     40
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 41 of 101

1          Q     Do you know who that is?

2          A     No.

3          Q     Mr. Bright emails you and says "why do you think

4    she said that yesterday?"         Correct?

5          A     Yes.

6          Q     And you respond and you say "because I didn't

7    call her yet; I told her I'm abroad; she's emotional;

8    please don't worry; she's being taken care of."           Correct?

9          A     Yes.

10         Q     And then at the top, Ms. Elbaz says "hi,

11   Christopher, I trust Lindsay, so it's okay by me, thank

12   you."     Correct?

13         A     Yes.

14         Q     Mr. Herzog was the owner of Yukom?

15         A     Yes.

16         Q     And Ms. Elbaz reported to Mr. Herzog?

17         A     Yes.

18         Q     And Mr. Herzog told you and Ms. Elbaz and the

19   other Yukom employees that everything that the company was

20   doing was legal.       Correct?

21         A     Yes.     That's what he claimed.

22         Q     Ms. Elbaz put a lot of pressure on people to

23   make money.       Is that fair?

24         A     Yes.

25         Q     But she did not say to make money at all costs.




                                                                     41
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 42 of 101

1    Correct?

2          A     She didn't have to.

3          Q     My question is she did not say that, did she?

4          A     No, she didn't.

5          Q     Now let me --

6                MR. POLLACK:    Your Honor, I'd like to move into

7    evidence without objection Exhibit 1048.

8                THE COURT:    Okay.    Exhibit 1048 is in evidence.

9                BY MR. POLLACK:

10         Q     This is an email from Ms. Elbaz to the entire

11   retention department in Caesarea at Yukom?

12         A     Yes.

13         Q     And --

14         A     I can see just from the -- oh, now I can see the

15   email.    Sorry.

16         Q     No problem.    And let's just go down into the

17   text of Ms. Elbaz's email.        The fourth paragraph I guess

18   is we all got -- no.      The next one.      "We all got goals to

19   reach, but naturally not at all costs."         Do you see that?

20         A     Yes, I do.

21         Q     And do you see a couple of paragraphs down, "we

22   are a company that has set a goal for itself to work in a

23   clean and orderly manner; we do not clear clients without

24   their approval and we certainly do not clear them after

25   spreading false promises."        Correct?




                                                                     42
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 43 of 101

1           A    What does that mean "we do not clear clients"?

2    I'm sorry.

3                MR. POLLACK:      Do you have the --

4                THE WITNESS:      Do you have the Hebrew one maybe?

5                MR. POLLACK:      That's what I was just going to

6    ask.   Do we have the Hebrew version of this document?

7                BY MR. POLLACK:

8           Q    Are you saying you -- are you asking about the

9    phrase about "do not clear them"?        Do you understand --

10          A    "We do not clear clients without their approval

11   and we certainly do not clear them after spreading false

12   promises."    I don't understand what it means.

13          Q    Do you understand "to clear them" to mean charge

14   their credit card?

15          A    No.    I just don't understand.     It takes it out

16   of context.       I can't understand what context it's in.

17          Q    Your response at the time, however, was

18   "understood."      Correct?

19          A    Yes.

20          Q    And this is back in March of 2015.        Correct?

21          A    Right.

22               MR. POLLACK:      Your Honor, with your permission,

23   what I'd like to do is hand the witness what has been

24   marked and is in evidence as 1012-H.         It has the text of

25   Ms. Elbaz's email in it in Hebrew, just for the witness'




                                                                      43
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 44 of 101

1    assistance.    The document -- I'm sorry.       The English

2    translation of this document is already in evidence.            But

3    this is the Hebrew version.

4                THE COURT:    And the English translation is 1012

5    or 1048?

6                MR. POLLACK:    The underlying email from Ms.

7    Elbaz is identical in 1048 and in 1012.

8                THE COURT:    Okay.

9                MR. POLLACK:    1012 is in evidence.      1012-H,

10   which I will mark for identification and which is

11   separately marked as Exhibit 656, I would just like to

12   hand to the witness so that she can see the text in

13   Hebrew.

14               THE COURT:    Okay.   Mr. Atkinson, any concerns

15   about that?

16               MR. ATKINSON:     No, Your Honor.

17               THE COURT:    Okay.   Exhibit 1012-H is marked for

18   identification only and can be shown to the witness.

19               MR. POLLACK:    Thank you, Your Honor.

20               BY MR. POLLACK:

21         Q     And Ms. Welles, take your time, but --

22         A     Yeah.   Just give me a moment to --

23         Q     Sure.   What I want to focus you on is that

24   paragraph that says "we do not clear clients without

25   approval" that paragraph in English.         If you can find the




                                                                     44
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 45 of 101

1    corresponding paragraph in Hebrew?

2                (Pause.)

3          A     Okay.   So --

4          Q     So here's my question.      You had an opportunity

5    to look at the Hebrew version of that same paragraph.

6    Correct?

7          A     Yes.    It sounds slightly different than the

8    English one.

9          Q     Okay.   Why don't you tell us what your

10   understanding is of that paragraph from the Hebrew?

11         A     It basically says we are a company that works

12   to -- I guess works towards working clean and organized.

13   We don't authorize credit cards without approval and we

14   don't charge credit cards after making insane promises.

15         Q     And let's go back to the certified

16   translation --

17               MR. ATKINSON:     Your Honor, at this point since

18   we -- Ms. Welles is testifying that the certified

19   translation is not accurate as to the original document,

20   we ask that both documents be moved into evidence just to

21   keep the record clean.

22               MR. POLLACK:    Your Honor, the record will be

23   clean.    It's been marked for identification.        The jury has

24   has got to weigh the witness' testimony and the certified

25   translation.     Reading the Hebrew is not going to help the




                                                                     45
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 46 of 101

1    jury.

2                MR. ATKINSON:     So that the jury can understand

3    there's another document this is -- that this is a

4    translation of.

5                MR. POLLACK:    I think the words "certified

6    translation" at the top of the document will make that

7    clear.

8                THE COURT:    Okay.   Let's not argue this in this

9    form.     I'm going to allow the Exhibit 1012-H to be in

10   evidence.     If there's any issues with that, we can discuss

11   it at the break.

12               MR. POLLACK:    Thank you, Your Honor.

13               THE COURT:    But I think having two to compare

14   even if you can't read the language, but just to

15   understand that it comes from somewhere else is not

16   unhelpful.     So it's in evidence.

17               MR. POLLACK:    Thank you, Your Honor.

18               BY MR. POLLACK:

19         Q     If we can go to the second page?         The paragraph

20   that begins "work."

21               THE COURT:    Just to be clear, you're back on

22   1048 now or you're still --

23               MR. POLLACK:    I am on 1048.     Yes.

24               BY MR. POLLACK:

25         Q     The certified translation says "work in a




                                                                     46
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 47 of 101

1    straight and clean way; you are so talented that you do

2    not have to go over these basic things to sell and reach

3    your goals."      Do you see that?

4          A     Yes.

5          Q     Is that also your understanding from the Hebrew?

6          A     Yes.

7          Q     And to go back to page 1 of 1048.        On the

8    certified translation, it says your response was

9    "understood."      Is that accurate in terms of what your

10   response was based on your being able to see the Hebrew?

11         A     Correct.

12         Q     So you said that Mr. Herzog told people to work

13   clean.    Correct?

14         A     Yes.    But the company's definition of clean is

15   not Webster's definition of clean.

16         Q     Well, in fact you testified that yesterday, did

17   you not, that when Mr. Herzog said to work clean, you

18   thought it was a joke.        Correct?

19         A     No.    I said when Yossi Herzog made us sign the

20   contract, I thought it was a job.

21         Q     Okay.    I apologize.    Did you think it was a joke

22   when he instructed you to work clean?

23         A     Again, the company had its own internal

24   dictionary.       Okay?   So the word "clean" meant working

25   professionally, meant working more convincingly and meant




                                                                     47
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 48 of 101

1    being more manipulative and promising less out outrageous

2    promises, but still making promises to clients that we

3    couldn't guarantee.

4          Q     Well, in fact, Mr. Herzog didn't just use the

5    phrase "work clean."      He specifically said that employees

6    cannot make false promises to clients, did he not?

7          A     Can you repeat the question?       I didn't

8    understand.

9          Q     Mr. Herzog specifically said that you could not

10   make false promises to clients.        Correct?

11         A     He said -- it was written in the contract.

12   That's what it was written in.        I don't remember him

13   specifically saying you cannot make false statements.               But

14   I remember him saying work clean and more legitimate.

15               MR. POLLACK:    May I have just a moment, Your

16   Honor?

17               (Pause.)

18               MR. POLLACK:    Can you, Brian, can you cull up

19   1015.1 and go ahead and play that?         It's already in

20   evidence.

21               (Video played.)

22               MR. POLLACK:    Let's go ahead and play 1015.2.

23               (Video played.)

24               BY MR. POLLACK:

25         Q     Ms. Welles, were you present for that discussion




                                                                     48
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 49 of 101

1    with Mr. Herzog?

2          A     Yes.    I think so.

3          Q     And did you think that was a joke?

4          A     I remember thinking if all that's true, why

5    isn't he firing everybody I thought on the spot?

6          Q     Did you say something to him?

7          A     No.    We just continued business as usual.

8          Q     Ms. Elbaz had asked you to work clean in that

9    email over a year earlier.        Correct?

10         A     Yes.

11               MR. POLLACK:    I'll offer into evidence 1049

12   without objection.

13               THE COURT:    Exhibit 1049 is in evidence.

14               BY MR. POLLACK:

15         Q     This is the Yukom professional ethic code that

16   Mr. Herzog was referencing.        Correct?

17         A     Yes.

18         Q     I think a minute ago you referred to this as a

19   contract?

20         A     Yes.    It is a type of contract.      Right?

21         Q     And if you can turn to the second page, is that

22   your signature?

23         A     Yes.

24         Q     And let's go back to the first page.         And let's

25   look at that first section "Behave Fairly Towards End




                                                                     49
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 50 of 101

1    Users."    That first sentence.      "The duty of fairness

2    requires the employee to act honestly toward the end

3    user" -- the end user would be Yukom customers?

4          A     Yes.

5          Q     "To avoid false promises, false representations

6    or misleading information.       Correct?

7          A     Right.

8          Q     And so you signed a contract to do that.

9    Correct?

10         A     I was ordered to sign it.       Yes.

11         Q     And you did?

12         A     Yes.

13         Q     You thought signing the contract was a joke?

14         A     Yes.

15         Q     Now I think you indicated yesterday that around

16   the time that this code of ethics was distributed and

17   signed, there was a change in Yukom policy in that from

18   that point forward, the practice of trading -- of a

19   retention agent trading for a client ended.          Correct?

20         A     Yes.   Because they wanted to -- I'm sorry.         Let

21   me rephrase that.     They basically wanted to go ahead and

22   prevent charge backs, which as can you see was very

23   important to Mr. Herzog.       So trading on behalf of clients

24   was something that they took away.

25         Q     So in that --




                                                                     50
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 51 of 101

1                MR. POLLACK:    I'm sorry.     Brian, you can put

2    that code of ethics back up.       1049.

3                BY MR. POLLACK:

4          Q     Where it says in that last part of the sentence

5    in that first paragraph, "you should not trade, manage or

6    execute orders for the clients."         Correct?

7          A     Right.

8          Q     And that was -- that actually happened.         In

9    other words, the new Yukom policy was you could not do

10   that.     Correct?

11         A     Yes.

12         Q     And in fact, you couldn't do that even if the

13   client signed a authorization to trade for him and wanted

14   you to trade for him.      Correct?

15         A     Not that I can remember.

16         Q     Let's go back to 36.1 and this is the document

17   that you said you were familiar with and it had the

18   information that retention agents needed to know.

19   Correct?

20         A     Yes.

21         Q     Let's go to page 19.      The very top there under

22   Deposits, under payment options on site, 3DS -- I'm sorry.

23   3D, 3DS and 3D Secure.      The 3D system, Ms. Welles, was a

24   system where before a person's credit card could be

25   charged, there would have to be some verification to the




                                                                      51
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 52 of 101

1    owner of that card like a text message or something like

2    that that the owner would have to respond to to indicate

3    that the charge was authorized.        Correct?

4          A     Right.

5          Q     And it was important for Yukom employees to know

6    that Yukom was using that system because that would

7    prevent any retention agent from engaging in an

8    unauthorized transaction.       Correct?

9          A     That's not the reason I remember why they

10   changed it to 3D.

11         Q     Okay.    Did the 3D system prevent unauthorized

12   charges by retention agents?

13         A     Technically, yes.

14         Q     You left Yukom altogether in September of '16.

15   Is that correct?

16         A     Yes.

17         Q     You said you didn't want to be on the phone

18   anymore?

19         A     Yes.    I had several different reasons.

20         Q     Well, in fact, when you left Yukom, it was to

21   help start a competitor.       Is that correct?

22         A     No.    In 2016, September, no.     I wasn't planning

23   on opening a binary options company.         It wasn't on my

24   bucket list.

25         Q     Did you leave Yukom more than once?




                                                                     52
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 53 of 101

1          A     Yes.

2          Q     What was the first time you left Yukom?

3          A     I left in June of 2015 I think.        May, June.

4    Sometime in the summer I remember.

5          Q     And on that occasion, you left to start a new

6    binary option company.      Correct?

7          A     It wasn't my company.      I just joined friends who

8    were opening it.

9          Q     You left to start a new binary option company.

10   Correct?

11         A     Yes.

12         Q     It was on your bucket list at that point?

13         A     I was in the binary options business at that

14   point.

15         Q     But you decided to leave the binary options

16   industry for good in September of 2016.         Correct?

17         A     I went to another company.       I think -- I went to

18   the states.    And then I was there for -- I was here,

19   sorry, for two or three months.        I came back home.     I was

20   really homesick.     My friends told me about a job and I

21   tried it for two weeks and then I said that's it.           I'm

22   going back to America for good.        That's what I can

23   remember.

24         Q     And then about a year and a half later, the FBI

25   caught up with you.      Correct?




                                                                       53
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 54 of 101

1          A     A year and a half later than what?        Than when I

2    left?

3          Q     Yes.

4          A     It was, yes, something like that I think.

5          Q     And you were scared?

6          A     I left in September 2016.       I was stopped by the

7    FBI I think I remember the first time a year later.            A

8    little over a year.      Sorry.    I just wanted to make sure I

9    am getting the timeline right.

10         Q     A little over a year later, the FBI caught up

11   with you?

12         A     Yes.

13         Q     And you were scared?

14         A     Yes.

15         Q     You had lied to customers at Binary Call Center

16   before you ever came to Yukom.        Correct?

17         A     Yes.

18         Q     You lied to customers at Yukom.        Correct?

19         A     Yes.   I was an English speaker and I was given a

20   job in my native language.        I didn't know the magnitude of

21   this thing.    If I could take it back, I would.         Really.

22   Sorry, I know that it doesn't answer your question.            What

23   were you saying?     Sorry.

24         Q     You were scared when you learned the magnitude.

25   Correct?




                                                                        54
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 55 of 101

1          A     It took me a long time to realize what I did.

2          Q     Well, you realized right away when you were

3    talking to the FBI after they arrested you at an airport

4    that you were in trouble.       Right?

5          A     I didn't know what it was about.        I just

6    answered some questions and got on a plane.

7          Q     And you might have lied to them.        Right?

8          A     I don't remember.

9          Q     You were hoping that you could convince them

10   that you hadn't done anything wrong so they would let you

11   on your way.      Right?

12         A     I'm sorry.

13               (Witness became emotional.)

14               THE WITNESS:    I'm sorry.     I just need a minute.

15               MR. POLLACK:    Sure.

16               THE WITNESS:    Sorry about that, guys.       What were

17   you saying?

18               BY MR. POLLACK:

19         Q     Sure.   When the FBI stopped you, you were hoping

20   to convince them that you hadn't done anything wrong and

21   they should let you go about on your way?

22         A     No.   I didn't know that I did something that

23   wrong and then when it hit me in the face, I realized how

24   bad it was.

25         Q     You might have lied to them because you were




                                                                     55
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 56 of 101

1    hoping not to go to jail.       Correct?

2          A     I didn't think about it back then.        I didn't

3    know what was going to happen.

4          Q     And you didn't have a lawyer back then.         Right?

5          A     I didn't know if I needed one.

6          Q     But once you got one, you decided that your best

7    path forward was to reach an agreement with the

8    government.    Correct?

9          A     Yes.

10         Q     An agreement where you could get a lesser

11   sentence if you provided substantial assistance in the

12   prosecution of others.      Correct?

13         A     Yes.

14         Q     And I think you testified that you were a very

15   good salesperson at the Binary Call Center.          Correct?

16         A     Yes.

17         Q     You were a very good salesperson at Yukom?

18         A     Yes.   I was never fired.      Always awarded.

19         Q     Well, specifically, you were very good at

20   selling.    You were very persuasive with people.         Correct?

21         A     I guess so.    I'm good with people.

22         Q     Well, in fact, you were good at lying to people.

23   Correct?

24         A     Mr. Pollack, that was part of the job.

25         Q     Um-hum.   And you were good at it.




                                                                      56
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 57 of 101

1          A     I'm taking responsibility.       I'm here, aren't I?

2          Q     My question is you were good at it, weren't you?

3          A     Yes.

4          Q     Do you remember yesterday listening to and

5    talking about a conversation with a client by the name of

6    Mark.     You said you thought that maybe he was Australian?

7          A     Yes.

8          Q     And in response to one of Mr. Atkinson's

9    questions, you said when you were asked why you said

10   something to him, you said it was because you were telling

11   him what he wanted to hear.       Do you remember saying that?

12         A     Yes.

13         Q     And telling a person what they want to hear is

14   part of being a good salesperson, isn't it?

15         A     I guess you could put it that way.

16         Q     And the people that you most need to sell right

17   now are sitting in this room, aren't they?

18         A     Let me tell you something.       I had the choice to

19   come back here or not.      I could have stayed in Israel like

20   everybody else.     And I knew I was going to get charged.

21   But I came back here and I took responsibility, not only

22   for a lighter sentence, but because it was the right thing

23   to do.     And I was not going to give up on my country.            I

24   was born here.

25         Q     And if you had stayed in Israel, you could have




                                                                     57
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 58 of 101

1    gotten extradited here and faced a lot more time.

2    Correct?

3           A     I don't know.    I understand the laws of

4    extradition are pretty hard.       But I can't say for sure.

5    That's not why I came back.

6           Q     But you came back, you worked a deal and now

7    you're hoping to get a lesser sentence.         Correct?

8           A     Yes.   I am hoping to get a lesser sentence.

9                 MR. POLLACK:    I don't have anything else.         Thank

10   you.

11                THE COURT:   Okay.   Thank you.

12                It probably makes sense then to take the lunch

13   break now.      I think we can get onto a track where we're

14   still on track to just have one break in the afternoon.

15   Again I apologize for the delay, which is really on me.

16                But so we'll complete whatever remains of Ms.

17   Welles' testimony after lunch.        Again keep an open mind.

18   Don't discuss the case.       Don't do any research on the

19   case.      We'll see you back here why don't we say at --

20   we'll try to be ready to start at 1:15.         And hopefully,

21   we'll be able to have one break in the afternoon and

22   finish up at 5:00.      Thank you very much.

23                (Jury excused.)

24                THE COURT:   Thank you, everyone.      Please be

25   seated.      Ms. Welles, you can take the break now.       You




                                                                       58
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 59 of 101

1    don't need to stick around for anything else.

2                Timewise, Mr. Atkinson, how much longer do you

3    think we'll be with this witness from your perspective?

4                MR. ATKINSON:     I think 20 to 25 minutes, judge.

5                THE COURT:    Okay.

6                MR. ATKINSON:     Mr. Pollack introduced some new

7    exhibits.    So that's --

8                THE COURT:    Okay.   And then next after that

9    would be Mr. Bryant.      Is that right?

10               MR. ATKINSON:     That is correct.

11               THE COURT:    Okay.   So before we take the lunch

12   break, I tried to build in a few extra minutes just so we

13   can talk about that.

14               I did review some of the issues regarding

15   Mr. Bryant.    Here is what I can tell you right now.          Just

16   looking at the exhibit binder, Exhibit 477, which is the

17   email from Ms. Giovanie, I -- again, this is all subject

18   to any necessary foundation -- although I think most of it

19   is already there, I will allow 477.         There was testimony

20   about Ms. Giovanie I think from Ms. Welles about someone

21   who had been lying to customers in the same manner that

22   has been described already.       So I do find under

23   801(d)(2)(E), this is admissible to the extent that it is

24   offered for the truth.

25               For Exhibit 478 and 478.1, which is the emails




                                                                     59
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 60 of 101

1    from Mr. Bryant regarding his authorization and deposit

2    confirmation form, I'm not prepared to admit those unless

3    there is some other theory.       My general thought on this

4    issue and you'll see this as well is that we have the

5    801(d)(2)(E) statements, if we get to 481, I will admit

6    that.   I think it's a close call.       But under the rule of

7    completeness, I'll include that.        But my reading of the

8    issues on completeness is that including under the cases

9    cited by the government themselves, you're really talking

10   about things like a contemporaneous conversation.           The

11   classic case in the cases cited by the government was a

12   recorded conversation where it wouldn't make any sense not

13   to include the intervening points in the conversation.              I

14   think that's one reason why some of these What's App chats

15   are admissible because it's a back and forth.           This is a

16   close call, but I think it's admissible on that basis.

17   It's also not clear it's being offered for the truth.

18               But in other instances where it's not a

19   contemporaneous conversation or even close here, I mean in

20   this case, there is a slight gap of an hour.          It's hard to

21   tell exactly when we're talking time differences how real

22   these time stamps are.      But that I will allow for that

23   reason.    But I don't see a basis to allow 478 and 478.1

24   based on completeness.      It appears to be a free-standing

25   document.    It's not something that was asked for in any




                                                                       60
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 61 of 101

1    prior conversation in any explicit way.         So that's --

2    unless there's another theory, I won't allow that.

3                And then when we get to the other ones, I would

4    need to hear more about 483.       I don't know who Jack Hunter

5    is and we haven't heard anything about support at

6    BigOption.com as to whether that's part of Yukom, whether

7    that's something else.      So right now, I don't think I have

8    a basis to admit 483.

9                For 135, I believe it's already been accepted

10   and admitted.

11               143 is the same problem as 478.        It's just a

12   free-standing email from Mr. Bryant, not connected to any

13   part of the conspirator statements.         So I won't allow that

14   unless there's another theory.

15               Again, these statements by Mr. Bryant certainly

16   can be used to refresh recollection or if there's any

17   claim of recent fabrication, there might be another theory

18   under which it could be offered.        But on a clean record

19   right now without having heard from Mr. Bryant, I would

20   not admit that.

21               And then 485, I think we've already discussed.

22   I allowed some, but not all of it.

23               486 and 487 are basically complaints by

24   Mr. Bryant and in both instances, it's again unclear who

25   he's complaining to.      I don't know whether Mr. Larson or




                                                                      61
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 62 of 101

1    in the case of the chat, Mr. Victor are co-conspirators.

2    It's not clear that this is even part of the conspiracy in

3    the sense I don't know if these are individuals -- I don't

4    know if the complaint department was in on this or not.

5    So although particularly the chat might be admissible if I

6    determine that the people on the other side are part of

7    the conspiracy, I don't have any evidence of that right

8    now.   And the same is true for -- that's 47.         The same is

9    true of 486.     Again, the comment, the statements by

10   Mr. Bryant can certainly be used to refresh recollection.

11               And then 489, this is a free-standing email to

12   Mr. White from Mr. Bryant.       I do think there's enough

13   evidence to show that Mr. White was part of the

14   conspiracy.    He's one of the high-selling or individuals

15   on Exhibit 131, the spreadsheet.        But this is not a

16   statement by Mr. White.       It's a statement by Mr. Bryant

17   and it's not connected to a statement by Mr. White.            So

18   right now unless there's another theory, I'm not going to

19   allow 489.

20               Any questions or comments or additional issues

21   on the Bryant exhibits?

22               MR. ATKINSON:     Just for the record, judge,

23   Mr. White's real name is Afik Torre and there was

24   testimony about Mr. Torre from Ms. Welles.          Just wanted to

25   keep the record straight.




                                                                     62
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 63 of 101

1                THE COURT:    I'm trying to remember.

2    Unfortunately, I don't think I have all the transcripts

3    yet, but I think that's probably right.         But I think --

4    and Mr. Torre, if I recall, was one of Ms. Welles'

5    original colleagues from the other company, came over

6    together, sat with her and so I think that would provide

7    additional evidence to connect Mr. White.          But again this

8    is not a statement by Mr. White.

9                Okay.   So and I take it -- I think I had offered

10   the opportunity if you could identify for me either

11   evidence that's already in the record or again on a

12   conditional basis evidence that individuals like

13   Mr. Larson in 486 or Mr. Victor or Ms. Victor in 487 or

14   just anything that would connect or show that any of these

15   other individuals are part of the conspiracy.           Having not

16   received anything, I'm assuming you don't have anything in

17   that regard.

18               MR. VAN DYCK:     That is correct, Your Honor.

19               THE COURT:    Okay.   And then the same is true

20   about -- we're not going to hear anything about either

21   this LivechatInc.com or the Support@BigOption.com whether

22   they were part of this conspiracy or not part of this

23   conspiracy?

24               MR. VAN DYCK:     No, Your Honor.

25               THE COURT:    Okay.   So with respect to the




                                                                     63
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 64 of 101

1    Freeman exhibits, hopefully, we will get that far,

2    there's two people who are writing here.          I think going to

3    the back side, going to Mr. Evans, which is Exhibits 47 --

4    734, 737.    Subject to some background from Mr. Freeman,

5    where I would understand that there's evidence that he was

6    being defrauded in some way, I would likely find that the

7    statements in 734 and 737 are admissible under

8    801(d)(2)(E).

9                Mr. Evans was in I believe Exhibit 430 as

10   someone who sends around an email or a template that

11   appeared to have some of the same false statements that

12   have been testified to by the two witnesses.          He sent it

13   around.    It was forwarded on later by I think the person

14   known as Dave Simpson and so between the fact that he was

15   circulating that false script in his communications with

16   Mr. Freeman, I think that would support admission of

17   those.    And without having dug into it too deeply, it does

18   appear as a matter of completeness, it would be

19   appropriate to include the -- both parts of the

20   conversations in 734 and 737.

21               As for 730, 729 and 728 involving Mr. Kerry, is

22   there anything either information about Mr. Kerry or

23   anything else to connect him to this conspiracy?

24               MS. COTTINGHAM:     Your Honor, nothing additional

25   about Mr. Kerry in terms of evidence that's come in




                                                                     64
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 65 of 101

1    through co-conspirators.

2                I will say Mr. Kerry, we have -- it's not just

3    Mr. Freeman, we also anticipate that there would be

4    testimony from another victim, Kenneth Henao, that he

5    received similar communications regarding this Cambridge

6    Client Group Hedge Fund, that he was promised similar

7    rates of returns on the investment.         Again, the hedge fund

8    idea consistent with the testimony of Ms. Welles that this

9    was yet another thing that as part of the conspiracy,

10   Yukom employees made up and pitched to clients.           So we

11   have two victims who will testify this is what we were

12   pitched, this is what we were told, we relied on this

13   information and then Ms. Welles' testimony that making up

14   these hedge funds was part of the conspiracy, another

15   method to get people to invest.

16               THE COURT:    Are we going to hear anything about

17   Cambridge Client Group or as being part of or this

18   Cambridge Trading Group as being something that was

19   connected to the Caesarea office or anything that was

20   directly under Ms. Elbaz's control?

21               MS. COTTINGHAM:     Your Honor, I do not believe

22   that we are going to hear anything from co-conspirators on

23   that specifically.      I think it will be more generally

24   about the use of hedge funds as a way -- not about the

25   Cambridge group specifically.




                                                                       65
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 66 of 101

1                THE COURT:    Okay.   And then -- I mean is it your

2    position that these -- the trading results for Cambridge

3    Client Group for today, these numbers and the charts, that

4    these are true statements or false statements or what are

5    they?

6                MS. COTTINGHAM:     False statements, Your Honor.

7    These are purely coming in for notice that -- for the fact

8    that Mr. Freeman received them.        So we're not -- we're

9    alleging in fact the exact opposite, that they were not

10   truthful statements.

11               THE COURT:    Well, so I mean I guess the

12   question -- I mean I think this goes to Mr. Pollack's

13   question of whether we have multiple conspiracies or not.

14   So I understand why that instruction at least is in play.

15   On the other hand, I think there are some indications

16   based on BinaryBook.com and the procedures being followed

17   here, there may be a connection.        There may be a factual

18   question that needs to be decided.

19               There is the question with these statements as

20   to whether -- I know you said this yesterday.           If they're

21   not offered for the truth if -- I do think it's the case

22   that if there is a communication that is the one of the

23   alleged misrepresentations or false statements, that would

24   be different than offering it for the truth of the matter

25   asserted because obviously you're not saying that




                                                                     66
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 67 of 101

1    Cambridge Client Group had gains of 90,000 pounds I'm

2    assuming.    But, you know, I haven't heard anything

3    specific as to how this would fit under that theory, what

4    kind of instruction you would agree to.

5                But I do think the statements going to the

6    alleged victims might fall under a category like that

7    because they're not offered for the truth.          The statements

8    coming back perhaps.      But again I think the statements

9    coming back from the customers, the victims, are certainly

10   not as likely to be part of the conspiracy.          And so I

11   think that if you have a theory on either connecting

12   Mr. Kerry to the conspiracy and/or asserting that these

13   are not offered for the truth, but are offered for some

14   sort of falsity or just to show that they influenced

15   Mr. Freeman in some way, then we can discuss that.           But as

16   far as being able to say right now they are part of the

17   conspiracy under 801(d)(2)(E), I don't think I can say

18   that.

19               And then the last area was the --

20               MR. POLLACK:    Your Honor, before you move on, I

21   understand that these are not being offered for the truth.

22               THE COURT:    Okay.

23               MR. POLLACK:    But the whole purpose that they're

24   being offered for is to ask the jury to infer that

25   Mr. Kerry is part of the conspiracy.         And plainly, it's




                                                                     67
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 68 of 101

1    not legitimate for the government to get that in front of

2    the jury and ask for the jury to infer that if the Court

3    has not made the threshold finding even by a preponderance

4    that Mr. Kerry is in fact part of the same conspiracy as

5    Ms. Elbaz.

6                THE COURT:    Well, I mean the finding is

7    necessary to use Rule 801(d)(2)(E).         So if -- I mean so as

8    an example, again in a wire fraud or a mail fraud, if

9    someone sent a -- again I like to break it down to the

10   easiest technology possible where some of the cases are or

11   maybe where some of us of a certain generation are.            If

12   someone sent a letter in the mail that said get rich

13   quick, you can make a hundred thousand dollars, just give

14   us one dollar and we'll make you a hundred thousand

15   dollars, I don't think that's offered for the truth.            In

16   fact, it's offered for the opposite.         It is relevant to an

17   element of the offense, which is defrauding and we're not

18   trying to -- no one is trying to say they are true.            So I

19   think that could come in --

20               MR. POLLACK:    But it's that last point --

21               THE COURT:    -- with respect to 801(d)(2)(E).

22               MR. POLLACK:    It's not -- well, it's not an

23   element of the offense unless Mr. Kerry is a

24   co-conspirator.     So my point is only this.       If the Court

25   finds that the government has met the threshold to prove




                                                                     68
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 69 of 101

1    by preponderance even conditionally that Mr. Kerry is a

2    co-conspirator, then it can come in under the

3    co-conspirator exception.       But if the Court has not made

4    that finding, it has no evidentiary value.          The only

5    evidentiary value it has is to ask the jury to infer that

6    he's a co-conspirator and the government shouldn't be

7    allowed to get that document in front of the jury so that

8    the jury can infer that if the Court hasn't even been able

9    to make that finding --

10               THE COURT:    Well, I mean again I think these are

11   two different issues.      I mean to say that it can come in

12   for the truth of the matter asserted, that finding needs

13   to be made.    To say that it's evidence of a conspiracy and

14   it can be argued as to whether it's the same conspiracy or

15   not, you have to build that case from the ground up and I

16   don't see why again with my example, this letter that came

17   in the mail wouldn't be admissible again not for the

18   truth, but just saying there was a false statement made

19   and building on other pieces of evidence that may or may

20   not establish either a mail fraud or a conspiracy.           And

21   the preponderance finding is only necessary to get a

22   statement in for the truth of the matter asserted under

23   801(d)(2)(E), isn't it?

24               MR. POLLACK:    But that's the only legitimate

25   purpose for this document.       The --




                                                                     69
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 70 of 101

1                THE COURT:    Well, but what I'm saying is that,

2    yes, I agree it needs to be shown that this is connected

3    to the conspiracy in some way, but that's something that

4    the jury then ends up deciding.

5                MR. POLLACK:    But the jury doesn't --

6                THE COURT:    With or without -- I mean if they

7    find that there wasn't a even a preponderance of the

8    evidence to show that Mr. Kerry or whoever ended up being

9    part of the conspiracy, then they could or should find

10   that either if that's -- whatever falls from that.           That

11   there's multiple conspiracies, that there is no overall

12   conspiracy.    I think that's the way I'm thinking of it

13   unless you can convince me otherwise.         I think the hearsay

14   question is different than proving the elements of the

15   offense and you don't have to have found a 51% there's a

16   conspiracy before you can put in other evidence of the

17   conspiracy.    I think that can come in so long as it's not

18   hearsay.

19               MR. POLLACK:    Mr. Kerry is not on trial.

20   Whether Mr. Kerry committed fraud is not an issue in this

21   case.    The only possible evidentiary value, the only

22   relevance it can possibly have is if it is evidence that

23   Mr. Kerry was doing this as part of a conspiracy with Ms.

24   Elbaz.

25               THE COURT:    So different question.      I think what




                                                                     70
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 71 of 101

1    you're saying is that you have a relevance objection to

2    this saying that there's not enough to connect this to

3    this conspiracy to say that this is even relevant or maybe

4    under 403, whathaveyou.       But that's I think the objection

5    you're making, not an 801(d)(2)(E), assuming it would be

6    offered not for the truth.

7                MR. POLLACK:    Right.    But I see the two --

8                THE COURT:    I think that's a fair point.       I

9    think that's a fair point.

10               MR. POLLACK:    And I say the two as related.

11               THE COURT:    They are related.

12               MR. POLLACK:    Because absent there being at

13   least some minimal finding that there is a relationship to

14   something that's at issue in the case and here, the only

15   way that you could make that finding would be by making a

16   finding that Mr. Kerry is a co-conspirator.          So unless

17   there is some relation to the case, it's simply asking the

18   jury -- it's inviting the jury to speculate about

19   something for which there is not a sufficient evidentiary

20   basis.

21               THE COURT:    Okay.   So let's ask the government.

22   Let's ask the government again under the standard of

23   relevance and 403 why is something like this

24   interaction -- and this doesn't even have to do with the

25   documents, I think just the whole topic of interactions




                                                                      71
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 72 of 101

1    with Mr. Kerry -- why is it relevant to the charges in

2    this case?    What can you tell me that explains why this is

3    related to Ms. Elbaz and the charges against her as

4    opposed to some completely different fraud unconnected to

5    this case?

6                MS. COTTINGHAM:     Well, I think it's -- I mean

7    it's directly relevant, Your Honor.         I mean it doesn't

8    seem to me that the defense is disputing that Ms. Elbaz

9    was the CEO of Yukom.       I mean she managed --

10               THE COURT:    Well, again, these documents don't

11   say Yukom.    They say BinaryBook.com.       I believe that's --

12   is that the extension that the Yukom employees used?

13               MS. COTTINGHAM:     Yes.   So I mean --

14               THE COURT:    But was there evidence that no one

15   else uses it because one of the points you were all trying

16   to make was, well, the company is called Yukom, but

17   somehow they are using this term "binary option" and you

18   thought there was something fishy about that.

19               MS. COTTINGHAM:     I mean our position is that

20   Binary Book and Big Option are essentially a front.            I

21   mean Yukom, Binary Book, Big Option are essentially all

22   the same thing.     So --

23               THE COURT:    Who testified to that or who will

24   testify to that?

25               MS. COTTINGHAM:     Well, I think we've had




                                                                        72
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 73 of 101

1    testimony from both -- both cooperators testified that

2    while they worked for Yukom, they held themselves out

3    entirely as representatives.       They never told clients they

4    worked for Yukom.     They always told clients they worked

5    for Binary Book, Big Option.       That's what -- and they had

6    email signatures.     Every co-conspirator and almost every

7    email from one of the co-conspirators, Ms. Elbaz's

8    employees in this case is going to bear a signature block

9    full of false statements about where they're located, full

10   of false statements, head senior broker, trading group

11   manager that has the titles, Big Option and Binary Book

12   exactly like the emails that we're talking about.

13               With respect to Mr. Kerry, we've heard testimony

14   that Ms. Elbaz was involved in helping her employees come

15   up with these stage names, these fake names, these fake

16   personas that included these email addresses.           Ms. Elbaz

17   supervised that, her direct report supervised that.            It

18   was part of the training.       It was part of the script that

19   she gave people.     So I think sending out these emails with

20   fake names, fake --

21               THE COURT:    I mean how do we even know Robert

22   Kerry is a fake name?      I mean there's been no testimony

23   about that.    Has there?

24               MS. COTTINGHAM:     You're right, Your Honor.

25   There has been no testimony that Robert Kerry is in




                                                                     73
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 74 of 101

1    particular a fake name.       The phone number if you look at

2    this is a fake phone number that is mirrored on other

3    documents that are already in evidence of the false

4    signatures.    But I think we also have heard extensive

5    testimony --

6                THE COURT:    Are these phone numbers the same or,

7    you know, do they ring to the same place as the Yukom ones

8    or the ones that are used by Ms. Welles or Ms. Uzan,

9    anything like that?

10               MS. COTTINGHAM:     Your Honor, I don't know the

11   answer to that.     I think there was difficulty for people

12   calling into Yukom.      I think generally you've seen

13   correspondence where they are trying to arrange a time to

14   set up a call with a client.       I think that's in part

15   because the calls were largely outgoing from the Yukom

16   offices.

17               I think the point was that there's testimony

18   we've heard that everybody had to use a fake name when

19   they were talking to clients.        And I think from that, we

20   can infer that Mr. Kerry is not his real name.           But I

21   also -- to Mr. Pollack's point that this isn't relevant, I

22   mean we've just heard testimony both on direct and cross

23   about using these hedge funds and about -- we heard

24   testimony from both Ms. Uzan and Ms. Welles about using

25   essentially fake charts and fake graphs to pitch clients




                                                                      74
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 75 of 101

1    and to get them to send additional money and that's

2    exactly what we're talking about here.         That was something

3    that was part of the training Ms. Elbaz approved.           That

4    was part of the training every Yukom employee got.

5                THE COURT:    Okay.   So what is Mr. Freeman going

6    to say about his relationship with Mr. Kerry and

7    Mr. Evans?

8                MS. COTTINGHAM:     I anticipate Mr. Freeman is

9    going to say he understood and believed that they were

10   brokers, account managers with a substantial amount of

11   experience.    That they --

12               THE COURT:    Well, no.    I mean it looks like

13   chronologically Mr. Kerry came first.         Correct?

14               MS. COTTINGHAM:     Yes, Your Honor.

15               THE COURT:    So how did that start?      Mr. Kerry

16   called him out of the blue or he had responded to some

17   email and got on a chain dealing with Linkopia?           How did

18   that happen?

19               MS. COTTINGHAM:     Your Honor, I anticipate Mr.

20   Freeman will testify that he was doing research on the

21   Internet, he I think as you've heard some testimony about

22   initially put in his information, made an initial deposit.

23   He was transferred through several account managers, all

24   of whom were Yukom employees under Ms. Elbaz's

25   supervision --




                                                                     75
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 76 of 101

1                THE COURT:    How does he know that or how do you

2    know that?

3                MS. COTTINGHAM:     We know that they were all

4    Yukom employees under Ms. Elbaz's supervision from their

5    emails including the exhibits we're looking at right here.

6    These are email addresses and email accounts of fake names

7    of individuals who worked for Yukom and held themselves

8    out as Binary Book representatives.

9                THE COURT:    Again, I just want more specifics

10   than just the general sweeping statement.          So is it the

11   chart on page -- on Exhibit 729?        Is this one I've seen

12   somewhere else?     Is it the exact same chart that was used

13   by other Yukom individuals?

14               MS. COTTINGHAM:     No, Your Honor.     I think this

15   is the first time you're seeing this chart.

16               THE COURT:    So what exactly again connects --

17   and this is Mr. Pollack's point.        I mean what connects

18   Mr. Kerry to this operation?       The one thing I see so far

19   is the BinaryBook.com extension and that's a piece of

20   evidence.    I'm not saying it's insignificant.         But I want

21   to know if there is more than that?

22               MS. COTTINGHAM:     With respect to Mr. Kerry, it

23   is the use of the email signature block which follows the

24   template that you have seen in other individuals.           There's

25   also -- we have Mr. Kerry's name on internal Yukom




                                                                     76
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 77 of 101

1    documents.    There's not been any testimony and I don't

2    believe there's going to be from cooperators about

3    Mr. Kerry in particular.

4                THE COURT:    Internal emails.     You mean he's like

5    on the chain of something?

6                MS. COTTINGHAM:     Yes, Your Honor.

7                THE COURT:    So he works for Yukom?

8                MS. COTTINGHAM:     Yes, Your Honor.     And Exhibit

9    380, which is not again in evidence, but it's actually

10   discussions with the second victim I was just mentioning.

11   Not with.    Excuse me.    I believe it's a complaint from a

12   Mr. Kenneth Henao and you can see Mr. Kerry --

13               THE COURT:    I see.    Okay.

14               MS. COTTINGHAM:     Your Honor, there also are

15   additional internal documents which --

16               THE COURT:    Okay.    Well, are you going to

17   introduce any of these relating to Mr. Henao at some point

18   in the case?

19               MS. COTTINGHAM:     We can, Your Honor.

20               THE COURT:    Well --

21               MS. COTTINGHAM:     In light of today, yes.

22               THE COURT:    Well, I mean I think -- I'm not sure

23   the relevance finding requires that specifically.           Okay.

24   So here's where I am on this.        I do think --

25               MR. POLLACK:    Your Honor, may I --




                                                                     77
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 78 of 101

1                THE COURT:    Yes.   Of course.

2                MR. POLLACK:    -- be heard briefly on --

3                THE COURT:    Yes.

4                MR. POLLACK:    All of that sort of inference upon

5    inference was to try to establish that Mr. Kerry was an

6    employee of Yukom.      But I'd like to back up for a second

7    to the Court's comment the other day that the Court is not

8    prepared to make a finding that every member of Yukom was

9    a -- not only a member of a conspiracy, but was a

10   memorandum of the same conspiracy.         And what we heard from

11   Ms. Cottingham is, well, you know, Ms. Elbaz is the CEO.

12   It's almost like a responsible corporate officer doctrine

13   that if she's the CEO, you know, she is necessarily

14   responsible for everything that every employee does in the

15   company.    And I don't think that that is the law with

16   respect to --

17               THE COURT:    I'm agreeing with you.      I agree with

18   you with that.

19               MR. POLLACK:    So I --

20               THE COURT:    I mean for this purpose.

21               MR. POLLACK:    My only point is even if they have

22   established that Mr. Kerry was an employee of Yukom, that

23   does not prove that he's in the same conspiracy.

24               THE COURT:    I understand.

25               MR. POLLACK:    We haven't heard anything about




                                                                     78
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 79 of 101

1    the Cambridge Trading Group.        We haven't seen anything

2    that shows that Ms. Elbaz knew anything about the

3    Cambridge Trading Group, authorized anybody to use it, saw

4    a script that had it in it.        There's just absolutely

5    nothing like that.

6                THE COURT:    Okay.    Let me just connect the dots

7    for you, at least in what I'm thinking.         Although I tried

8    to get this information from Ms. Cottingham and I don't

9    know if I didn't ask the question clearly enough.            Why did

10   it go from Mr. Kerry to Mr. Evans to your understanding

11   that was working with Mr. Freeman?

12               MS. COTTINGHAM:     Your Honor, I don't know the

13   exact reason internally that they -- that Mr. Kerry

14   switched off to Mr. Evans.        I think the statement --

15   there's an outward statement from I believe it's Mr. Kerry

16   that he told victims that he had to go back to the states

17   to take care of an ill child --

18               THE COURT:    Well, from Mr. Freeman's standpoint,

19   he was working with Mr. Kerry and then all of a sudden,

20   for the same series of transactions, they introduced

21   Mr. Evans as his point of contact?

22               MS. COTTINGHAM:     Yes, Your Honor.

23               THE COURT:    This wasn't two different inquiries

24   where he was trying to work with somebody.          He got

25   Mr. Kerry and then over here, he came up with a different




                                                                     79
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 80 of 101

1    relationship with Mr. Evans.       It was the same relationship

2    going through?

3                MS. COTTINGHAM:     Yes.   It was the same

4    relationship as I understand it, Your Honor, which we -- I

5    anticipate we'll hear testimony from other witnesses that

6    that was not uncommon, that people would get -- that

7    victims would get passed from one broker to another either

8    because -- for a variety of reasons.         Somebody leaves the

9    company.    A client is dissatisfied and so --

10               THE COURT:    No.   We heard that.     We did hear

11   that from Ms. Welles.

12               So again and I think it's helpful to have had

13   the discussion because I think there are two different

14   points here.     On the co-conspirator statement,

15   801(d)(2)(E), although I think I see more dots being

16   connected, at this point I'm not going to say that I find

17   that Mr. Kerry was part of the same conspiracy, which I

18   think I would have to find by a preponderance or even to

19   admit the statement for the truth of the matter asserted.

20   But I do think there's a potential that could be

21   established by -- later on.       But also because these are

22   statements not offered for the truth, but offered for

23   their effect on Mr. Freeman and perhaps the fraudulent

24   nature of some of them, I would be willing to admit the

25   Kerry emails for that purpose with that instruction.




                                                                      80
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 81 of 101

1                Now on the relevance question, which I think is

2    a lower standard under 401 and 402 as to whether this is

3    relevant to the conspiracy, I do find there is sufficient

4    evidence and information to support relevance.           First off,

5    as I said, I do find Mr. Evans by a preponderance of the

6    evidence that he's part of this conspiracy because he's

7    circulating emails within Yukom that Ms. Welles testified

8    about as being the scripts that they use when they are

9    defrauding customers.      And then we have Mr. Evans

10   interacting with Mr. Freeman.

11               The three reasons why I think there is enough to

12   show that the interactions with Mr. Kerry are relevant is

13   first I'm anticipating based on what Ms. Cottingham said

14   that Mr. Freeman will connect the dots and say this was

15   one transaction or one relationship.         It wasn't two

16   separate relationships he set up separately.          But he set

17   up a relationship with Mr. Kerry.        And at some point

18   Mr. Evans took over the relationship.         So the inference is

19   that they were working together in the same place.

20               Relatedly, we have just in looking at this, it

21   appears that Mr. Evans' phone number on his signature

22   block is the same as Mr. Kerry's, again inferring that

23   they were working together.       And so to the extent that

24   Mr. Evans was engaged in fraud, there's a reasonable

25   inference that Mr. Kerry was as well.




                                                                     81
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 82 of 101

1                And then thirdly, while I'm not convinced that

2    BinaryBook.com by itself is a such a unique email address

3    that would only be -- it could only be part of one

4    conspiracy, you've identified the fact that Mr. Kerry

5    internally was working with Mr. -- or exchanging emails

6    with Mr. Onasis, Mr. Simpson.        These are all the same

7    people we've heard about.       So it appears that he's not

8    just off in another company in another country.           He's

9    actually working directly with individuals we found to be

10   part of the conspiracy, particularly Mr. Onasis who I

11   believe was either Bigelman or Alfasi?

12               MS. COTTINGHAM:     Nissim Alfasi, Your Honor.

13   Elad Bigelman is Michael Goldberg.

14               THE COURT:    Right.   And so because he's working

15   directly with them, at a minimum it tells me he's working

16   together.    So if he and Evans are working together and

17   he's also working with Mr. Alfasi and the methodology here

18   is similar, I think that's enough under 401 and 402 to

19   find that this is relevant to the case.         And to the extent

20   there is an objection on 403, I would overrule it as well

21   on that basis.     That doesn't mean that I found by a

22   preponderance that he's a member of it, but that's not

23   what's required just to make it relevant.          To get the

24   statements in for the truth of the matter asserted, there

25   does need to be that finding either now or later.           So we




                                                                      82
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 83 of 101

1    can cross that bridge when we get to it.          Anything else on

2    that?

3                MR. POLLACK:    I'm just going to blame the

4    repeated references to Mr. Simpson for my prior

5    misidentification of Montgomery Burns.

6                THE COURT:    Fair enough.     Fair enough.    And then

7    the last piece we can talk about now -- do we think given

8    the schedule we're now on, are we going to get to

9    Mr. Touaf?

10               MR. ATKINSON:     Yes.   And I don't -- as the

11   saying goes, know when to hold them, know when to fold

12   them, we won't introduce the news article that we were

13   proposing yesterday.

14               THE COURT:    Okay.   Are you going to offer any

15   kind of testimony -- what would he say that kind of gets

16   us anywhere near the newspaper article, just to see if

17   we've got any issues there?

18               MR. ATKINSON:     I think we're right now just

19   going to say that there was a call.         There was -- that we

20   will elicit that there was a call that was started by Ms.

21   Elbaz.    There was a request or a hypothetical posed to

22   him, if I needed to put my apartment in your name, would

23   that be okay?     And then that he was directed to do

24   Internet research to put Ms. Elbaz's name in Google.            And

25   that's where we would stop.




                                                                     83
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 84 of 101

1                THE COURT:    And it never -- it never -- the

2    transaction didn't happen?

3                MR. ATKINSON:     And that the transaction didn't

4    happen.

5                THE COURT:    And are you going to give perhaps a

6    date of this conversation or an approximate date of this

7    conversation?

8                MR. ATKINSON:     Prior to September 2017.

9                THE COURT:    Okay.    Any problems with that, Mr.

10   Pollack?    That sounds reasonable.

11               MR. POLLACK:    I think I'm fine with that, Your

12   Honor.

13               THE COURT:    Okay.    Great.   Okay.   So we will --

14               MR. POLLACK:    Can I ask just one question --

15               THE COURT:    Right.

16               MR. POLLACK:    -- before we conclude?       What is

17   the Court's practice with respect to the pending witness?

18   Is the government precluded from having substantive

19   conversations with the witness at this point?           I foolishly

20   did allow that I was ending my cross rather than string it

21   out and say let me think about it over the lunch hour, I

22   might have another question or two.         But I just want to

23   know if they are allowed to prep her for her redirect --

24               THE COURT:    I can't say there is anything

25   written down.     But I would take the view that they




                                                                     84
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 85 of 101

1    shouldn't be prepping her for redirect.         I guess that's

2    not what they are planning to do.        But if you want

3    something clearer on that -- and I agree with you.           I mean

4    if we didn't have that kind of rule, then it would

5    encourage gamesmanship such as stretching out the cross to

6    get us to lunch, which there is no reason to do that.               So

7    I think they shouldn't be rewarded with an opportunity

8    just because you were trying to be efficient.

9                MR. POLLACK:    And I don't need anything further

10   than that.    I'm confident the government will follow the

11   Court's direction.      I just myself wasn't clear what that

12   direction was.

13               THE COURT:    Right.   Okay.    That's fine with you,

14   Mr. Atkinson?

15               MR. ATKINSON:     Absolutely.    For this witness, we

16   will have no contact on redirect.

17               THE COURT:    And just as a matter of going

18   forward just so everyone knows how we're doing this, it

19   seems as if once your direct is over, no further contact

20   until they're done and same for your witnesses when you

21   get to your witnesses.

22               MR. ATKINSON:     I think the only concern we would

23   have, Your Honor, would be with for a summary agent, a

24   member of the government, there's just -- perhaps

25   parameters could be set up.        But I don't think we would --




                                                                     85
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 86 of 101

1    we don't take issue with the principle, judge.           We're not

2    trying to do any kind of gamesmanship.

3                THE COURT:    Okay.   Well, if you see a need for

4    some sort of exception regarding your summary witness,

5    whathaveyou, we can talk about it ideally before we're

6    done with direct so that there's no sort of change of the

7    rules midstream, if we can avoid that.

8                MR. ATKINSON:     Yes, judge.

9                THE COURT:    Okay.   Thank you very much.

10               MR. POLLACK:    Thank you, Your Honor.

11               (Proceedings concluded.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                     86
     Case 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 87 of 101

1                     CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4    for the United States District Court for the District of

5    Maryland, do hereby certify that I reported, by machine

6    shorthand, in my official capacity, the proceedings had

7    and testimony adduced upon the trial in sentencing the

8    case of the United States of America versus Lee Elbaz,

9    Criminal Action Number TDC-18-00157, in said court on the

10   23rd day of July, 2019.

11               I further certify that the foregoing 86 pages

12   constitute the official transcript of said proceedings, as

13   taken from my machine shorthand notes, together with the

14   backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16   name, this 24th day of July, 2019.

17

18

19                                      Lisa K. Bankins

20                                      Lisa K. Bankins
                                        Official Court Reporter
21

22

23

24

25




                                                                     87
                                          1012-H [4] 43/24 44/9 44/17 46/9        478 [3] 59/25 60/23 61/11
                                          1015.1 [1] 48/19                        478.1 [2] 59/25 60/23
  BY MR. POLLACK:     [29] 4/16 5/11 11/3
           Case 8:18-cr-00157-TDC             Document
                                          1015.2   [1] 48/22 304 Filed 08/20/19   481 Page
                                                                                        [1] 60/588 of 101
  11/19 13/12 15/16 21/13 21/22 22/11
                                          1048 [7] 42/7 42/8 44/5 44/7 46/22      483 [2] 61/4 61/8
  23/5 23/16 24/14 26/11 32/14 34/25
                                           46/23 47/7                             485 [1] 61/21
  35/22 36/11 37/24 39/5 40/14 42/8 43/6
                                          1049 [3] 49/11 49/13 51/2               486 [3] 61/23 62/9 63/13
  44/19 46/17 46/23 48/23 49/13 51/2
                                          10:30 [1] 1/6                           487 [2] 61/23 63/13
  55/17
                                          12 [3] 36/15 37/4 37/9                  489 [2] 62/11 62/19
  MR. ATKINSON: [18] 3/10 11/16 14/21
                                          13 [2] 16/15 18/1
  36/9 44/15 45/16 46/1 59/3 59/5 59/9                                            5
                                          131 [1] 62/15
  62/21 83/9 83/17 84/2 84/7 85/14 85/21
                                          135 [1] 61/9                            50 [1] 4/24
  86/7
                                          14 [2] 10/15 11/2                       51 [1] 70/15
  MR. POLLACK: [65] 4/14 5/9 10/23
                                          1400 [1] 1/13                           5:00 [1] 58/22
  13/9 15/12 21/11 21/19 22/5 23/3 23/14
                                          143 [1] 61/11
  24/13 26/1 26/6 32/9 34/22 35/12 35/15
                                          144 [1] 23/16                           6
  36/7 36/22 37/1 37/22 38/23 39/3 40/11                                          6500 [1] 1/22
                                          1500 [1] 39/10
  42/5 43/2 43/4 43/21 44/5 44/8 44/18                                            656 [1] 44/11
                                          152 [4] 26/1 26/4 26/6 30/8
  45/21 46/4 46/11 46/16 46/22 48/14
                                          161 [3] 32/12 32/13 32/14
  48/17 48/21 49/10 50/25 55/14 58/8
                                          167 [4] 34/23 34/24 34/25 37/23         7
  67/19 67/22 68/19 68/21 69/23 70/4                                              7,500 [1] 6/15
                                          169 [3] 40/12 40/13 40/14
  70/18 71/6 71/9 71/11 77/24 78/1 78/3                                           70 [1] 5/1
                                          17 [1] 23/4
  78/18 78/20 78/24 83/2 84/10 84/13                                              728 [1] 64/21
                                          17,500 [1] 6/10
  84/15 85/8 86/9                                                                 729 [2] 64/21 76/11
                                          175.1 [3] 35/21 36/9 36/11
  MR. VAN DYCK: [2] 63/17 63/23                                                   730 [1] 64/21
                                          18 [3] 3/4 9/8 28/15
  MS. COTTINGHAM: [24] 64/23 65/20                                                734 [3] 64/4 64/7 64/20
                                          18th [1] 29/8
  66/5 72/5 72/12 72/18 72/24 73/23 74/9                                          737 [3] 64/4 64/7 64/20
                                          19 [1] 51/21
  75/7 75/13 75/18 76/2 76/13 76/21 77/5                                          75 [2] 5/1 6/17
                                          197 [3] 38/25 39/1 39/3
  77/7 77/13 77/18 77/20 79/11 79/21                                              7:40 [1] 3/21
                                          1:15 [1] 58/20
  80/2 82/11
  THE COURT: [83] 3/1 3/11 3/16 11/17 2                                           8
  14/22 15/14 26/5 32/13 34/24 35/14                                              801 [9] 59/23 60/5 64/8 67/17 68/7
                                          2.5 million [1] 25/18
  35/21 36/10 39/2 40/13 42/7 44/3 44/7                                            68/21 69/23 71/5 80/15
                                          20 [4] 14/4 14/8 15/6 59/4
  44/13 44/16 46/7 46/12 46/20 49/12                                              86 [1] 87/11
                                          2000 [1] 1/18
  58/10 58/23 59/4 59/7 59/10 62/25
                                          20006 [1] 1/19
  63/18 63/24 65/15 65/25 66/10 67/21
                                          2014 [2] 25/8 25/9
                                                                                  9
  68/5 68/20 69/9 69/25 70/5 70/24 71/7                                           90 [2] 4/24 15/21
                                          2015 [4] 28/15 38/1 43/20 53/3
  71/10 71/20 72/9 72/13 72/22 73/20                                              90,000 [1] 67/1
                                          2016 [4] 5/18 52/22 53/16 54/6
  74/5 75/4 75/11 75/14 75/25 76/8 76/15
                                          2017 [2] 9/8 84/8
  77/3 77/6 77/12 77/15 77/19 77/21
                                          2018 [4] 8/11 10/14 11/1 11/11
                                                                                  A
  77/25 78/2 78/16 78/19 78/23 79/5
                                          2019 [8] 1/5 16/15 18/1 36/15 37/4 37/9 a.m [1] 1/6
  79/17 79/22 80/9 82/13 83/5 83/13                                               Aaron [2] 26/14 26/16
                                           87/10 87/16
  83/25 84/4 84/8 84/12 84/14 84/23                                               ability [3] 8/4 8/6 87/14
                                          20530 [1] 1/13
  85/12 85/16 86/2 86/8                                                           able [8] 8/6 10/11 19/12 24/9 47/10
                                          20770 [1] 1/22
  THE WITNESS: [5] 14/24 36/24 43/3                                                58/21 67/16 69/8
                                          224.8 [1] 21/13
  55/13 55/15                                                                     about [80] 3/4 3/6 3/7 3/20 3/21 3/24
                                          23 [1] 1/5
$                                         23rd [1] 87/10                           4/19 5/15 5/21 5/24 6/4 6/23 6/23 7/22
                                          24th [2] 27/22 87/16                     8/8 8/14 8/18 12/13 15/9 15/22 16/16
$10,000 [1] 6/7                                                                    19/11 20/1 20/22 22/13 28/24 30/15
                                          25 [1] 59/4
$101 [1] 5/7                                                                       30/23 30/25 33/20 34/20 35/12 36/15
                                          27th [1] 28/4
$2.5 [1] 25/13                                                                     38/3 38/6 38/7 39/16 43/8 43/9 44/15
                                          28-T [1] 5/10
$2.5 million [1] 25/13                                                             53/20 53/24 55/5 55/16 55/21 56/2 57/5
                                          28th [1] 28/10
$250 [1] 24/11                                                                     59/13 59/20 59/20 60/10 61/4 61/5
                                          29th [2] 5/25 6/2
$3 [1] 25/13                                                                       62/24 63/20 63/20 64/22 64/25 65/16
$3 million [1] 25/13                      3                                        65/24 65/24 71/18 72/18 73/9 73/12
$50,000 [1] 33/1                                                                   73/23 74/23 74/23 74/24 75/2 75/6
                                          3 million [1] 25/18
$500,000 [1] 25/19                                                                 75/21 77/2 78/25 79/2 81/8 82/7 83/7
                                          30 [5] 5/4 5/6 14/4 14/8 15/6
$70 [1] 5/7                                                                        84/21 86/5
                                          31st [1] 24/21
$75 [1] 5/7                                                                       above [1] 5/5
                                          36 [3] 22/8 22/9 22/10
'                                         36.1 [3] 22/9 22/18 51/16               abroad [1] 41/7
                                          380 [1] 77/9                            absent [1] 71/12
'16 [1] 52/14                                                                     absolutely [3] 10/1 79/4 85/15
                                          3D [5] 51/23 51/23 51/23 52/10 52/11
0                                         3DS [2] 51/22 51/23                     accepted [1] 61/9
                                                                                  account [9] 8/5 16/20 18/16 18/20 18/24
0001590582 [1] 35/19                      4                                        32/21 34/5 75/10 75/23
00157 [2] 1/3 87/9                                                                accounts [2] 16/18 76/6
                                          401 [2] 81/2 82/18
04 [1] 2/5                                                                        accurate [2] 45/19 47/9
                                          402 [2] 81/2 82/18
1                                         403 [3] 71/4 71/23 82/20                act [1] 50/2
                                          430 [1]   64/9                          action [3] 19/16 20/6 87/9
10 [2] 15/9 15/22                                                                 actually [8] 3/20 7/2 14/21 33/5 36/25
10,000 [1] 6/13                           47 [2]  62/8  64/3
                                          477 [2]   59/16 59/19                    51/8 77/9 82/9
1012 [3] 44/4 44/7 44/9
A                                        61/14 61/17 62/18 65/4 65/9 65/14 80/7 ASAP [1] 33/12
                                         82/8 82/8 84/22                        ask [12] 3/12 26/13 37/19 43/6 45/20
addition [1]Case
               25/2 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 89 of 101
                                        answer [8] 10/1 14/23 15/23 17/18        67/24 68/2 69/5 71/21 71/22 79/9 84/14
additional [6] 33/1 62/20 63/7 64/24
                                         28/21 30/1 54/22 74/11                 asked [11] 6/22 10/2 23/25 29/13 29/16
 75/1 77/15
                                        answered [2] 9/10 55/6                   29/16 29/17 30/23 49/8 57/9 60/25
address [1] 82/2
                                        anticipate [4] 65/3 75/8 75/19 80/5     asking [11] 12/2 17/9 17/12 17/13 17/22
addresses [2] 73/16 76/6
                                        anticipating [1] 81/13                   17/24 27/11 33/17 33/17 43/8 71/17
adduced [1] 87/7
                                        any [34] 3/15 3/25 7/3 7/8 9/2 11/19    asserted [5] 66/25 69/12 69/22 80/19
admissible [6] 59/23 60/15 60/16 62/5
                                         20/2 28/1 29/20 29/22 31/4 33/8 34/15 82/24
 64/7 69/17
                                         34/17 38/6 44/14 46/10 52/7 58/18      asserting [1] 67/12
admission [4] 34/24 36/9 40/13 64/16
                                         59/18 60/12 60/25 61/1 61/12 61/16     assigned [1] 29/5
admit [6] 60/2 60/5 61/8 61/20 80/19
                                         62/7 62/20 63/14 77/1 77/17 83/14      assist [1] 38/2
 80/24
                                         83/17 84/9 86/2                        assistance [2] 44/1 56/11
admitted [1] 61/10
                                        anybody [2] 3/3 79/3                    assume [1] 26/17
advised [1] 11/15
                                        anymore [1] 52/18                       assuming [4] 5/25 63/16 67/2 71/5
affiliated [2] 8/22 9/9
                                        anything [22] 55/10 55/20 58/9 59/1     assure [2] 4/8 31/20
affiliation [1] 9/3
                                         61/5 63/14 63/16 63/16 63/20 64/22     assured [1] 4/3
Afik [1] 62/23
                                         64/23 65/16 65/19 65/22 67/2 74/9      assuring [1] 40/7
after [7] 33/22 42/24 43/11 45/14 55/3
                                         78/25 79/1 79/2 83/1 84/24 85/9        ATKINSON [11] 1/12 5/14 6/23 7/22
 58/17 59/8
                                        anyways [1] 4/4                          17/24 36/13 37/12 37/20 44/14 59/2
afternoon [2] 58/14 58/21
                                        anywhere [2] 4/24 83/16                  85/14
again [29] 4/8 4/10 9/22 13/14 28/11
                                        apartment [1] 83/22                     Atkinson's [1] 57/8
 29/13 47/23 58/15 58/17 59/17 61/15
                                        apologize [6] 3/19 4/4 9/24 35/13 47/21 atmosphere [1] 24/24
 61/24 62/9 63/7 63/11 65/7 67/8 68/8
                                         58/15                                  attachment [2] 22/10 22/18
 68/9 69/10 69/16 69/17 71/22 72/10
                                        App [1] 60/14                           attorney [2] 11/13 11/15
 76/9 76/16 77/9 80/12 81/22
                                        appear [2] 38/5 64/18                   Australian [1] 57/6
against [2] 16/20 72/3
                                        APPEARANCES [1] 1/10                    authorization [4] 40/3 40/5 51/13 60/1
agent [4] 21/16 50/19 52/7 85/23
                                        appeared [1] 64/11                      authorize [2] 39/17 45/13
agents [8] 18/8 21/6 21/17 23/2 23/13
                                        appears [3] 60/24 81/21 82/7            authorized [2] 52/3 79/3
 27/2 51/18 52/12
                                        Apple [2] 5/15 6/9                      Avenue [1] 1/13
ago [6] 3/7 3/22 16/16 36/15 36/21
                                        appropriate [1] 64/19                   Aviv [1] 22/16
 49/18
                                        approval [4] 42/24 43/10 44/25 45/13    avoid [3] 4/10 50/5 86/7
agree [4] 67/4 70/2 78/17 85/3
                                        approved [1] 75/3                       awarded [1] 56/18
agreed [1] 39/13
                                        approximate [1] 84/6                    aware [1] 27/3
agreeing [1] 78/17
                                        approximately [1] 14/4                  away [2] 50/24 55/2
agreement [4] 35/8 35/25 56/7 56/10
                                        April [4] 5/25 6/2 27/22 28/10
ahead [14] 4/14 21/25 22/6 23/15 24/14                                          B
                                        April 24th [1] 27/22
 32/10 36/8 37/5 38/21 38/24 39/4 48/19
                                        April 28th [1] 28/10                    back [40] 4/5 4/12 6/12 13/7 13/16
 48/22 50/21
                                        April 29th [2] 5/25 6/2                  13/20 13/21 14/2 20/11 20/15 20/19
airplane [2] 9/11 11/12
                                        are [61] 4/3 17/9 17/12 23/8 31/1 31/7   32/22 37/23 39/19 39/20 39/22 39/24
airport [1] 55/3
                                         31/7 34/9 42/22 43/8 43/8 45/11 47/1    43/20 45/15 46/21 47/7 49/24 51/2
Alex [1] 28/1
                                         57/17 58/4 60/15 60/22 61/23 62/1 62/3 51/16 53/19 53/22 54/21 56/2 56/4
Alfasi [3] 82/11 82/12 82/17
                                         62/6 63/15 64/2 64/7 65/16 65/22 66/4 57/19 57/21 58/5 58/6 58/19 60/15 64/3
all [23] 10/19 11/23 12/6 19/18 23/9
                                         66/4 66/7 66/15 67/9 67/13 67/13 67/16 67/8 67/9 78/6 79/16
 30/4 34/12 39/12 41/25 42/18 42/18
                                         67/21 68/10 68/11 68/18 69/10 71/11    background [1] 64/4
 42/19 49/4 59/17 61/22 63/2 72/15
                                         72/17 72/20 72/21 74/3 74/6 74/8 74/13 backs [2] 39/22 50/22
 72/21 75/23 76/3 78/4 79/19 82/6
                                         76/6 77/14 77/16 80/13 80/21 81/8      backup [1] 87/14
alleged [2] 66/23 67/6
                                         81/12 82/6 82/16 83/8 83/14 84/5 84/23 bad [1] 55/24
alleging [1] 66/9
                                         85/2                                   bank [2] 39/17 40/2
allow [8] 46/9 59/19 60/22 60/23 61/2
                                        area [1] 67/19                          Bankins [4] 1/21 87/3 87/19 87/20
 61/13 62/19 84/20
                                        aren't [2] 57/1 57/17                   BARRY [1] 1/17
allowed [4] 20/2 61/22 69/7 84/23
                                        argue [1] 46/8                          based [4] 47/10 60/24 66/16 81/13
almost [2] 73/6 78/12
                                        argued [1] 69/14                        basic [2] 4/19 47/2
along [3] 36/2 36/16 37/14
                                        arose [1] 19/25                         basically [11] 7/14 7/15 8/4 18/21 19/5
already [12] 3/15 22/8 24/3 31/21 44/2
                                        around [5] 5/2 50/15 59/1 64/10 64/13    27/1 40/2 40/2 45/11 50/21 61/23
 48/19 59/19 59/22 61/9 61/21 63/11
                                        arrange [1] 74/13                       basis [7] 39/24 60/16 60/23 61/8 63/12
 74/3
                                        arrested [1] 55/3                        71/20 82/21
also [10] 31/3 47/5 60/17 65/3 74/4
                                        article [2] 83/12 83/16                 be [68] 3/9 3/17 5/1 5/5 5/25 6/19 8/6
 74/21 76/25 77/14 80/21 82/17
                                        as [74] 4/11 4/12 4/19 7/13 7/19 7/23    10/10 11/3 19/12 20/2 22/15 24/8 24/20
altered [1] 8/4
                                         8/2 8/22 10/20 11/6 11/24 12/7 12/15    30/9 30/10 30/13 31/12 32/11 44/18
although [4] 59/18 62/5 79/7 80/15
                                         15/19 16/22 18/3 18/23 21/15 23/1       45/20 45/22 46/9 46/21 50/3 51/24
altogether [1] 52/14
                                         24/21 25/3 27/8 29/9 30/25 34/8 35/19 51/25 52/17 58/20 58/21 58/24 59/3
always [4] 27/3 38/23 56/18 73/4
                                         35/21 38/2 43/24 44/11 45/19 49/7       59/9 60/24 61/16 61/17 61/18 62/5
am [4] 46/23 54/9 58/8 77/24
                                         49/18 50/22 60/4 61/6 61/11 64/9 64/14 62/10 64/18 65/3 65/23 66/17 66/17
AMERICA [3] 1/3 53/22 87/8
                                         64/18 64/21 65/9 65/17 65/18 65/24      66/18 66/24 67/10 69/6 69/13 69/14
amount [1] 75/10
                                         66/19 67/3 67/10 67/15 67/16 68/4 68/7 69/17 70/2 71/5 71/15 77/2 78/2 80/20
amounts [1] 5/22
                                         69/14 70/17 70/23 71/10 72/3 73/3 74/7 80/24 82/3 82/3 82/9 82/25 83/23 85/1
analysts [1] 10/9
                                         75/21 76/8 79/21 80/4 81/2 81/5 81/8    85/7 85/8 85/23 85/25
and/or [1] 67/12
                                         81/22 81/25 82/20 83/10 85/5 85/17     bear [1] 73/8
another [22] 6/22 12/3 28/7 30/24 31/3
                                         85/19 87/12                            became [1] 55/13
 32/11 36/3 37/14 40/16 46/3 53/17 61/2
B                                        build [2] 59/12 69/15                   characterization [1] 34/3
                                         building [1] 69/19                      characterize [1] 23/1
because [37]Case3/9 8:18-cr-00157-TDC
                    4/7 9/19 10/4 10/6
                                         burnDocument
                                               [1] 33/23 304 Filed 08/20/19           Page 90[1]of11/24
                                                                                 characterized        101
 10/11 14/21 16/3 17/1 18/19 20/15 27/5
                                         Burns [1] 83/5                          charge [8] 39/19 39/22 39/22 39/24
 27/8 29/1 34/8 38/19 38/22 39/21 39/24
                                         business [3] 23/8 49/7 53/13             43/13 45/14 50/22 52/3
 41/6 50/20 52/6 55/25 57/10 57/22
                                         buy [3] 4/20 5/3 5/5                    charged [5] 39/10 40/3 40/4 51/25 57/20
 60/15 66/25 67/7 71/12 72/15 74/15
                                         buys [1] 6/1                            charges [3] 52/12 72/1 72/3
 80/8 80/13 80/21 81/6 82/14 85/8
                                                                                 chart [4] 5/21 76/11 76/12 76/15
been [23] 13/1 13/11 15/7 25/6 27/7      C                                       charts [2] 66/3 74/25
 27/10 28/17 28/24 30/22 35/20 37/15
                                         Caesarea [2] 42/11 65/19                chat [2] 62/1 62/5
 37/16 38/7 43/23 45/23 59/21 59/22
                                         CAITLIN [1] 1/11                        chats [1] 60/14
 61/9 64/12 69/8 73/22 73/25 77/1
                                         calendar [1] 24/21                      Cherrywood [1] 1/22
before [14] 1/8 18/3 22/24 27/8 29/12
                                         call [16] 3/13 28/21 32/19 34/5 34/8    child [1] 79/17
 36/6 38/25 51/24 54/16 59/11 67/20
                                          34/12 38/21 40/6 41/7 54/15 56/15 60/6 choice [1] 57/18
 70/16 84/16 86/5
                                          60/16 74/14 83/19 83/20                Christopher [3] 40/19 40/23 41/11
begin [1] 32/25
                                         called [7] 21/3 35/2 35/8 35/25 39/16   chronologically [1] 75/13
begins [2] 32/18 46/20
                                          72/16 75/16                            CHUANG [1] 1/8
behalf [2] 2/3 50/23
                                         calling [2] 33/21 74/12                 circulated [1] 5/17
Behave [1] 49/25
                                         calls [2] 9/10 74/15                    circulating [2] 64/15 81/7
behind [1] 8/14
                                         Cambridge [8] 65/5 65/17 65/18 65/25 circumstances [1] 14/3
being [23] 9/16 9/16 10/2 12/9 12/9 34/7
                                          66/2 67/1 79/1 79/3                    cited [2] 60/9 60/11
 34/9 41/8 47/10 48/1 57/14 60/17 64/6
                                         came [13] 35/9 36/2 36/16 37/14 53/19 claim [1] 61/17
 65/17 65/18 66/16 67/16 67/21 67/24
                                          54/16 57/21 58/5 58/6 63/5 69/16 75/13 claimed [1] 41/21
 70/8 71/12 80/15 81/8
                                          79/25                                  claiming [1] 34/1
believe [13] 3/10 14/15 15/2 15/18
                                         can [74] 3/13 4/12 5/10 7/7 9/22 11/1   clarified [1] 18/4
 15/20 61/9 64/9 65/21 72/11 77/2 77/11
                                          12/1 14/11 14/23 14/23 15/13 16/3      clarify [1] 17/20
 79/15 82/11
                                          17/20 20/10 21/12 21/20 21/20 21/21    classic [1] 60/11
believed [2] 19/8 75/9
                                          21/25 22/6 22/9 22/10 23/4 28/4 30/6   clean [17] 39/12 39/25 42/23 45/12
beltway [3] 3/3 4/2 4/10
                                          30/8 31/23 32/10 35/16 36/23 37/2 39/4 45/21 45/23 47/1 47/13 47/14 47/15
Ben [5] 35/9 35/9 36/3 36/16 37/14
                                          42/14 42/14 44/12 44/18 44/25 46/2      47/17 47/22 47/24 48/5 48/14 49/8
best [2] 56/6 87/14
                                          46/10 46/19 48/7 48/18 48/18 49/21      61/18
better [1] 4/11
                                          50/22 51/1 51/15 53/22 58/13 58/25     clear [15] 24/20 35/18 42/23 42/24 43/1
between [2] 4/24 64/14
                                          59/13 59/15 61/16 62/10 67/15 67/17     43/9 43/10 43/11 43/13 44/24 46/7
beyond [1] 20/20
                                          68/13 69/2 69/8 69/11 69/14 70/13       46/21 60/17 62/2 85/11
Big [6] 8/19 26/21 72/20 72/21 73/5
                                          70/16 70/17 70/22 72/2 74/20 77/12     clearer [1] 85/3
 73/11
                                          77/19 83/1 83/7 84/14 86/5 86/7        clearly [1] 79/9
Bigelman [2] 82/11 82/13
                                         can't [8] 15/23 21/1 27/7 29/1 43/16    client [50] 7/15 8/12 12/20 12/23 18/11
BigOption.com [2] 61/6 63/21
                                          46/14 58/4 84/24                        18/14 18/18 19/9 19/12 24/6 24/8 27/8
binary [21] 4/19 7/2 8/19 8/22 9/2 9/6
                                         Canadian [1] 7/9                         27/10 27/12 28/7 28/8 28/15 28/17
 9/9 26/21 52/23 53/6 53/9 53/13 53/15
                                         cancel [2] 31/23 32/6                    28/20 28/21 28/24 28/25 29/2 29/4 29/5
 54/15 56/15 72/17 72/20 72/21 73/5
                                         cannot [2] 48/6 48/13                    29/8 29/10 29/14 30/2 30/15 31/21 32/2
 73/11 76/8
                                         capacity [1] 87/6                        32/2 33/21 34/1 36/7 38/3 38/6 38/21
BinaryBook.com [4] 66/16 72/11 76/19
                                         Capone [5] 35/9 35/9 36/3 36/17 37/14 39/9 40/9 50/19 51/13 57/5 65/6 65/17
 82/2
                                         card [4] 34/13 43/14 51/24 52/1          66/3 67/1 74/14 80/9
binder [1] 59/16
                                         cards [2] 45/13 45/14                   client's [3] 8/5 16/20 18/24
bit [7] 3/5 3/20 3/24 4/5 4/7 16/4 39/15
                                         care [2] 41/8 79/17                     clients [49] 7/15 7/16 10/15 10/17 11/7
blame [1] 83/3
                                         cares [1] 3/3                            11/23 12/5 13/7 13/16 13/20 13/23 14/4
block [3] 73/8 76/23 81/22
                                         case [18] 3/3 7/2 58/18 58/19 60/11      14/9 15/6 15/9 15/12 15/18 15/19 19/19
blue [1] 75/16
                                          60/20 62/1 66/21 69/15 70/21 71/14      19/22 20/1 20/11 20/11 20/16 20/17
bonus [5] 18/15 18/16 18/19 18/23
                                          71/17 72/2 72/5 73/8 77/18 82/19 87/8 20/18 20/22 20/23 20/25 21/1 24/11
 24/13
                                         cases [4] 20/10 60/8 60/11 68/10         24/12 25/25 27/6 27/9 42/23 43/1 43/10
Book [12] 7/2 8/19 8/22 9/2 9/6 9/9
                                         category [1] 67/6                        44/24 48/2 48/6 48/10 50/23 51/6 65/10
 26/21 72/20 72/21 73/5 73/11 76/8
                                         caught [2] 53/25 54/10                   73/3 73/4 74/19 74/25
born [1] 57/24
                                         CBP [2] 39/18 39/18                     clients' [1] 16/18
both [8] 28/8 45/20 61/24 64/19 73/1
                                         cc'ed [1] 38/22                         close [3] 60/6 60/16 60/19
 73/1 74/22 74/24
                                         celebrate [1] 25/16                     co [11] 62/1 65/1 65/22 68/24 69/2 69/3
bottom [3] 26/8 32/17 40/23
                                         celebrating [2] 25/2 25/3                69/6 71/16 73/6 73/7 80/14
brand [1] 9/6
                                         celebratory [1] 24/24                   co-conspirator [7] 68/24 69/2 69/3 69/6
brands [1] 8/18
                                         Center [2] 54/15 56/15                   71/16 73/6 80/14
break [8] 4/6 46/11 58/13 58/14 58/21
                                         CEO [3] 72/9 78/11 78/13                co-conspirators [4] 62/1 65/1 65/22 73/7
 58/25 59/12 68/9
                                         certain [2] 14/3 68/11                  code [3] 49/15 50/16 51/2
Brian [5] 26/10 36/23 37/2 48/18 51/1
                                         certainly [5] 42/24 43/11 61/15 62/10   colleagues [1] 63/5
bridge [1] 83/1
                                          67/9                                   come [12] 3/12 34/11 35/2 35/4 35/7
briefly [1] 78/2
                                         CERTIFICATE [1] 87/1                     57/19 64/25 68/19 69/2 69/11 70/17
Bright [3] 40/20 40/24 41/3
                                         certified [6] 45/15 45/18 45/24 46/5     73/14
broker [2] 73/10 80/7
                                          46/25 47/8                             comes [1] 46/15
brokers [1] 75/10
                                         certify [2] 87/5 87/11                  coming [3] 66/7 67/8 67/9
brought [1] 25/13
                                         chain [5] 26/7 30/4 30/17 75/17 77/5    comment [3] 28/22 62/9 78/7
Bryant [11] 59/9 59/15 60/1 61/12 61/15
                                         change [3] 35/16 50/17 86/6             comments [1] 62/20
 61/19 61/24 62/10 62/12 62/16 62/21
                                         changed [1] 52/10                       committed [1] 70/20
bucket [2] 52/24 53/12
C                                        copy [1] 30/9                            describe [1] 7/15
                                         corporate [1] 78/12                      described [4] 10/17 10/19 12/6 59/22
common [1]    7/17 8:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 91 of 101
           Case                          correct [141]                            design [1] 7/8
communication [1] 66/22
                                         correctly [2] 6/8 6/8                    designated [2] 7/23 8/2
communications [2] 64/15 65/5
                                         correspondence [2] 31/14 74/13           determine [1] 62/6
company [20] 8/22 9/2 9/4 25/3 38/11
                                         corresponding [1] 45/1                   detour [1] 3/5
 39/22 41/19 42/22 45/11 47/23 52/23
                                         costs [2] 41/25 42/19                    dictionary [1] 47/24
 53/6 53/7 53/9 53/17 63/5 72/16 78/15
                                         COTTINGHAM [4] 1/11 78/11 79/8           did [60] 7/5 8/15 8/16 8/21 9/1 9/8 9/9
 80/9 82/8
                                          81/13                                    9/19 10/15 10/16 11/8 12/10 12/15 13/3
company's [1] 47/14
                                         could [25] 3/12 7/12 13/10 18/14 21/18 13/6 13/21 14/7 14/15 14/19 14/19
compare [1] 46/13
                                          26/10 27/7 31/12 48/9 51/9 51/24 54/21 14/21 15/1 15/24 16/2 16/5 16/16 16/17
competitor [1] 52/21
                                          55/9 56/10 57/15 57/19 57/25 61/18       16/17 17/3 17/10 17/10 18/1 20/18
complain [1] 34/13
                                          63/10 68/19 70/9 71/15 80/20 82/3        20/20 20/23 20/23 22/25 27/8 36/13
complaining [2] 40/17 61/25
                                          85/25                                    39/22 40/21 41/25 42/3 42/3 47/16
complaint [3] 40/8 62/4 77/11
                                         couldn't [3] 18/18 48/3 51/12             47/21 48/6 49/3 49/6 50/11 52/11 52/25
complaints [1] 61/23
                                         country [2] 57/23 82/8                    55/1 55/22 59/14 75/15 75/17 79/9
complete [1] 58/16
                                         couple [2] 31/13 42/21                    80/10 84/20
completely [2] 39/16 72/4
                                         course [3] 9/18 22/14 78/1               didn't [43] 7/2 8/1 8/11 9/12 10/22 11/13
completeness [4] 60/7 60/8 60/24 64/18
                                         court [12] 1/1 1/21 1/21 68/2 68/24 69/3 11/14 12/13 12/14 14/6 14/13 18/16
compulsively [2] 9/20 10/5
                                          69/8 78/7 87/3 87/4 87/9 87/20           18/18 19/6 20/6 29/3 33/23 34/7 35/4
concern [1] 85/22
                                         Court's [3] 78/7 84/17 85/11              35/5 35/7 39/17 39/24 40/1 40/5 40/21
concerns [1] 44/14
                                         cover [3] 21/13 21/19 22/13               41/6 42/2 42/4 48/4 48/7 52/17 54/20
conclude [1] 84/16
                                         created [1] 21/3                          55/5 55/22 56/2 56/2 56/4 56/5 79/9
concluded [1] 86/11
                                         credit [5] 34/13 43/14 45/13 45/14 51/24 84/2 84/3 85/4
conditional [1] 63/12
                                         crime [1] 12/11                          differences [1] 60/21
conditionally [1] 69/1
                                         Criminal [2] 1/3 87/9                    different [14] 5/21 8/18 16/23 37/20 45/7
confident [1] 85/10
                                         CRM [1] 20/15                             52/19 66/24 69/11 70/14 70/25 72/4
confirmation [1] 60/2
                                         cross [8] 2/5 3/10 4/13 4/16 74/22 83/1 79/23 79/25 80/13
confusing [1] 24/1
                                          84/20 85/5                              difficulty [1] 74/11
connect [6] 63/7 63/14 64/23 71/2 79/6
                                         cross-examination [3] 2/5 4/13 4/16      direct [6] 24/16 32/17 73/17 74/22 85/19
 81/14
                                         cull [2] 5/10 48/18                       86/6
connected [5] 61/12 62/17 65/19 70/2
                                         customer [12] 4/20 5/22 6/1 6/7 6/23     directed [1] 83/23
 80/16
                                          7/22 19/25 23/9 26/23 27/17 32/17       direction [3] 6/9 85/11 85/12
connecting [1] 67/11
                                          40/16                                   directly [4] 65/20 72/7 82/9 82/15
connection [1] 66/17
                                         customers [10] 9/19 10/3 16/6 25/19      discuss [4] 3/13 46/10 58/18 67/15
connects [2] 76/16 76/17
                                          50/3 54/15 54/18 59/21 67/9 81/9        discussed [1] 61/21
consecutive [1] 30/5
                                                                                  discussion [2] 48/25 80/13
consistent [1] 65/8                      D                                        discussions [1] 77/10
conspiracies [2] 66/13 70/11
                                         D.C [2] 1/13 1/19                        disputing [1] 72/8
conspiracy [32] 62/2 62/7 62/14 63/15
                                         Dan [1] 33/5                             dissatisfied [1] 80/9
 63/22 63/23 64/23 65/9 65/14 67/10
                                         date [5] 4/21 6/1 29/2 84/6 84/6         distributed [1] 50/16
 67/12 67/17 67/25 68/4 69/13 69/14
                                         dated [2] 10/25 37/3                     DISTRICT [6] 1/1 1/1 1/9 1/21 87/4 87/4
 69/20 70/3 70/9 70/12 70/16 70/17
                                         Dave [1] 64/14                           DIVISION [1] 1/2
 70/23 71/3 78/9 78/10 78/23 80/17 81/3
                                         day [5] 28/10 39/10 78/7 87/10 87/16     do [79] 4/1 4/10 4/22 6/24 7/10 8/24
 81/6 82/4 82/10
                                         days [5] 5/4 5/6 23/8 30/5 31/13          10/24 11/16 12/4 12/18 14/15 15/2
conspirator [8] 61/13 68/24 69/2 69/3
                                         deal [2] 27/12 58/6                       15/18 15/19 16/1 18/21 19/1 19/1 19/5
 69/6 71/16 73/6 80/14
                                         dealing [1] 75/17                         19/7 19/8 21/3 21/15 22/13 23/9 24/17
conspirators [4] 62/1 65/1 65/22 73/7
                                         December [2] 24/21 25/7                   26/10 33/2 33/5 37/20 38/22 40/20 41/1
constitute [1] 87/12
                                         December 31st [1] 24/21                   41/3 42/19 42/20 42/21 42/23 42/24
contact [6] 28/7 28/19 29/14 79/21
                                         decide [1] 19/14                          43/1 43/3 43/4 43/6 43/9 43/9 43/10
 85/16 85/19
                                         decided [3] 53/15 56/6 66/18              43/11 43/13 43/23 44/24 47/1 47/3 50/8
contacted [4] 28/14 29/3 29/4 29/7
                                         deciding [1] 70/4                         51/9 51/12 57/4 57/11 57/23 58/18 59/2
contemporaneous [2] 60/10 60/19
                                         deeply [1] 64/17                          59/22 62/12 65/21 66/21 67/5 71/24
contents [3] 2/1 21/22 22/1
                                         Defendant [2] 1/6 1/16                    73/21 74/7 76/1 77/24 80/20 81/3 81/5
context [4] 13/25 16/4 43/16 43/16
                                         defense [1] 72/8                          83/7 83/23 85/2 85/6 86/2 87/5
continue [1] 11/18
                                         definition [2] 47/14 47/15               doctrine [1] 78/12
continued [2] 4/16 49/7
                                         defrauded [1] 64/6                       document [22] 5/20 22/18 22/21 23/5
contract [12] 16/21 35/3 35/8 35/25 38/3
                                         defrauding [2] 68/17 81/9                 30/20 35/19 36/16 36/18 36/20 37/9
 38/8 47/20 48/11 49/19 49/20 50/8
                                         delay [6] 3/2 3/15 3/19 4/4 4/8 58/15     37/13 37/21 43/6 44/1 44/2 45/19 46/3
 50/13
                                         deliberately [9] 15/25 16/2 16/6 16/17    46/6 51/16 60/25 69/7 69/25
control [1] 65/20
                                          16/24 17/3 17/10 17/23 18/2             documents [8] 19/2 37/11 45/20 71/25
conversation [11] 39/12 39/16 39/25
                                         delivered [1] 10/7                        72/10 74/3 77/1 77/15
 57/5 60/10 60/12 60/13 60/19 61/1 84/6
                                         denying [1] 37/18                        does [22] 4/7 11/5 13/14 23/21 27/18
 84/7
                                         department [14] 1/11 7/10 26/16 26/18 27/20 28/23 29/9 30/14 34/15 34/17
conversations [2] 64/20 84/19
                                          27/11 28/1 28/6 28/11 29/2 29/13 30/24 35/3 35/24 37/8 39/18 39/20 43/1 64/17
convey [1] 32/1
                                          38/2 42/11 62/4                          76/1 78/14 78/23 82/25
convince [3] 55/9 55/20 70/13
                                         depending [1] 4/25                       doesn't [14] 27/17 27/19 27/21 29/7
convinced [1] 82/1
                                         deposit [4] 13/24 18/19 60/1 75/22        34/13 34/13 34/15 34/17 38/5 54/22
convincingly [1] 47/25
                                         deposited [3] 10/18 11/23 12/5            70/5 71/24 72/7 82/21
cooperators [2] 73/1 77/2
                                         Deposits [1] 51/22                       doing [5] 19/19 41/20 70/23 75/20 85/18
copied [1] 31/6
D                                        established [2] 78/22 80/21                       68/4 68/16 82/4
                                         estimate [1] 14/8                                factual [1] 66/17
DOJ [1] 35/19
            Case 8:18-cr-00157-TDCethicDocument[1] 49/15 304 Filed 08/20/19                     Page
                                                                                          fair [10]       9224/25
                                                                                                      15/24  of 10134/2 38/5 40/7
DOJ-Elbaz-0001590582 [1] 35/19
                                         ethics [2] 50/16 51/2                             41/23 71/8 71/9 83/6 83/6
dollar [5] 4/20 4/23 5/6 5/7 68/14
                                         ETTINGER [1] 1/17                                Fairly [1] 49/25
dollars [5] 5/5 25/20 25/22 68/13 68/15
                                         Evans [12] 64/3 64/9 75/7 79/10 79/14 fairness [1] 50/1
don't [94]
                                          79/21 80/1 81/5 81/9 81/18 81/24 82/16 fake [11] 73/15 73/15 73/20 73/20 73/22
Donald [1] 32/22
                                         Evans' [1] 81/21                                  74/1 74/2 74/18 74/25 74/25 76/6
done [4] 55/10 55/20 85/20 86/6
                                         even [14] 19/24 46/14 51/12 60/19 62/2 fall [1] 67/6
dots [3] 79/6 80/15 81/14
                                          68/3 69/1 69/8 70/7 71/3 71/24 73/21            falls [1] 70/10
down [9] 4/7 22/7 24/14 32/11 38/24
                                          78/21 80/18                                     false [16] 42/25 43/11 48/6 48/10 48/13
 42/16 42/21 68/9 84/25
                                         event [3] 3/25 7/17 33/8                          50/5 50/5 64/11 64/15 66/4 66/6 66/23
dug [1] 64/17
                                         ever [1] 54/16                                    69/18 73/9 73/10 74/3
during [4] 9/4 21/2 24/16 32/23
                                         every [7] 12/20 12/23 73/6 73/6 75/4             falsity [1] 67/14
duty [1] 50/1
                                          78/8 78/14                                      familiar [4] 22/19 22/23 35/3 51/17
DYCK [1] 1/12
                                         everybody [3] 49/5 57/20 74/18                   far [3] 64/1 67/16 76/18
E                                        everyone [3] 3/17 58/24 85/18                    FBI [8] 9/17 10/25 37/3 53/24 54/7
earlier [2] 28/18 49/9                   everything     [4]   39/13   40/11  41/19 78/14   54/10 55/3 55/19
easiest [1] 68/10                        evidence     [38]    22/8  26/2  26/6 32/12      FCRR      [1] 1/21
effect [1] 80/23                          32/14 34/25 36/11 39/3 40/14 42/7 42/8 February [8] 10/14 11/1 11/11 28/15
efficient [1] 85/8                        43/24 44/2 44/9 45/20 46/10 46/16                28/18 28/20 28/25 29/8
either [9] 63/10 63/20 64/22 67/11 69/20  48/20   49/11     49/13  62/7  62/13  63/7      February     18 [1] 28/15
 70/10 80/7 82/11 82/25                   63/11   63/12     64/5  64/25  69/13  69/19     February     18th [1] 29/8
Elad [1] 82/13                            70/8  70/16     70/22   72/14  74/3  76/20 77/9 February     7 [3] 10/14 11/1 11/11
ELBAZ [36] 1/5 8/3 18/5 18/14 19/13       81/4 81/6                                       federal [1] 12/10
 19/21 20/3 20/23 23/19 23/22 31/16      evidentiary [5] 3/14 69/4 69/5 70/21             few [1] 59/12
 31/20 32/5 33/8 33/20 33/25 35/19        71/19                                           finance [12] 26/16 26/18 26/20 27/11
 38/15 41/10 41/16 41/18 41/22 42/10     exact [3] 66/9 76/12 79/13                        27/14 28/1 28/6 28/11 29/2 29/13 30/24
 44/7 49/8 68/5 70/24 72/3 72/8 73/14    exactly   [10]    8/12  10/9   12/17 13/9 14/10   38/2
 73/16 75/3 78/11 79/2 83/21 87/8         15/23   60/21     73/12  75/2  76/16            financial   [2] 26/25 27/1
Elbaz's [7] 42/17 43/25 65/20 73/7       examination       [5]  2/5  4/13  4/16 5/14      find  [10]   44/25 59/22 64/6 70/7 70/9
 75/24 76/4 83/24                         24/16                                            80/16    80/18  81/3 81/5 82/19
element [2] 68/17 68/23                  example [7] 6/6 20/1 24/8 32/11 40/16 finding [12] 68/3 68/6 69/4 69/9 69/12
elements [1] 70/14                        68/8 69/16                                       69/21 71/13 71/15 71/16 77/23 78/8
elevated [1] 20/3                        examples      [1]   25/24                         82/25
elicit [1] 83/20                         exception     [2]   69/3  86/4                   finds  [1] 68/25
else [10] 27/25 46/15 57/20 58/9 59/1    exchanging       [1]  82/5                       fine  [2]  84/11 85/13
 61/7 64/23 72/15 76/12 83/1             Excuse [2] 15/13 77/11                           finish [1] 58/22
email [46] 5/13 5/17 22/13 23/18 26/7    excused [1] 58/23                                fired [1] 56/18
 26/8 26/14 27/22 29/25 30/4 30/17       execute    [1]   51/6                            firing [1] 49/5
 30/18 30/24 31/4 32/16 33/4 33/5 33/6 exhibit [28] 5/10 21/13 23/16 26/1 26/6 first [15] 3/18 24/2 30/23 38/13 40/19
 33/9 34/10 34/15 34/17 34/20 38/1        30/8 32/12 32/13 32/14 34/25 35/21               49/24 49/25 50/1 51/5 53/2 54/7 75/13
 38/14 38/22 39/7 40/23 42/10 42/15       36/11 38/25 39/1 39/3 42/7 42/8 44/11 76/15 81/4 81/13
 42/17 43/25 44/6 49/9 59/17 61/12        44/17 46/9 49/13 59/16 59/16 59/25              fishy [1] 72/18
 62/11 64/10 73/6 73/7 73/16 75/17 76/6   62/15   64/9    76/11   77/8                    fit [1] 67/3
 76/6 76/23 82/2                         exhibits [6] 30/6 59/7 62/21 64/1 64/3           five [1] 3/21
emailing [2] 31/8 31/11                   76/5                                            flexibility [2] 7/8 7/10
emails [10] 8/8 41/3 59/25 73/12 73/19   experience      [2]   10/10   75/11              flip [2] 21/18 21/20
 76/5 77/4 80/25 81/7 82/5               expiration    [2]   4/21  6/1                    Floor [1] 1/18
emotional [2] 41/7 55/13                 explain   [6]   7/7   7/12 33/11   33/18 33/22   focus [1] 44/23
employee [7] 36/3 37/14 50/2 75/4 78/6 34/7                                               fold [1] 83/11
 78/14 78/22                             explained     [5]   12/19  12/22   18/3 29/9     follow [2] 14/24 85/10
employees [10] 22/5 41/19 48/5 52/5       34/7                                            followed [1] 66/16
 65/10 72/12 73/8 73/14 75/24 76/4       explaining [4] 34/4 34/10 34/11 40/4             following [1] 28/10
encourage [1] 85/5                       explains    [1]   72/2                           follows [1] 76/23
end [5] 5/17 32/24 49/25 50/2 50/3       explicit [1]    61/1                             foolishly [1] 84/19
ended [2] 50/19 70/8                     exposed     [1]   16/10                          foregoing [1] 87/11
ending [1] 84/20                         extension     [2]   72/12  76/19                 forget [1] 28/22
ends [1] 70/4                            extensive [1] 74/4                               forgot [1] 39/16
engaged [2] 40/9 81/24                   extent  [3]    59/23   81/23   82/19             form [2] 46/9 60/2
engaging [1] 52/7                        extra  [1]   59/12                               forth [1] 60/15
Englert [1] 1/16                         extradited    [1]   58/1                         forward [3] 50/18 56/7 85/18
English [5] 44/1 44/4 44/25 45/8 54/19   extradition    [1]   58/4                        forwarded [1] 64/13
enough [8] 32/23 62/12 71/2 79/9 81/11 F                                                  found [3] 70/15 82/9 82/21
 82/18 83/6 83/6                                                                          foundation [1] 59/18
                                         fabrication [1] 61/17                            fourth [3] 1/18 37/4 42/17
entire [2] 30/20 42/10
                                         face [1] 55/23                                   fraud [6] 68/8 68/8 69/20 70/20 72/4
entirely [3] 29/10 37/1 73/3
                                         faced [1] 58/1                                    81/24
ESQUIRE [5] 1/11 1/12 1/12 1/17 1/17
                                         fact [16] 7/1 7/25 15/9 25/9 36/20 47/16 fraudulent [1] 80/23
essentially [3] 72/20 72/21 74/25
                                          48/4 51/12 52/20 56/22 64/14 66/7 66/9 free [3] 60/24 61/12 62/11
establish [2] 69/20 78/5
F                                        gross [2] 25/13 25/18                    hearsay [2] 70/13 70/18
                                         ground [1] 69/15                         Hebrew [12] 19/4 43/4 43/6 43/25 44/3
free-standing
           Case[3] 60/24 61/12 62/11
                   8:18-cr-00157-TDC         Document
                                         group   [17] 7/9 7/9304    Filed
                                                              7/10 7/13    08/20/19
                                                                        7/14 7/14      Page
                                                                                   44/13   45/1 93
                                                                                                45/5of 10145/25 47/5 47/10
                                                                                                     45/10
Freeman [13] 64/1 64/4 64/16 65/3 66/8
                                          7/16 7/18 65/6 65/17 65/18 65/25 66/3 hedge [8] 6/24 7/3 7/19 65/6 65/7 65/14
 67/15 75/5 75/8 75/20 79/11 80/23
                                          67/1 73/10 79/1 79/3                     65/24 74/23
 81/10 81/14
                                         groups [1] 7/5                           held [2] 73/2 76/7
Freeman's [1] 79/18
                                         guarantee [2] 33/2 48/3                  help [9] 10/11 13/14 13/23 14/1 35/12
Friday [4] 27/23 29/16 30/22 31/3
                                         guarantees [1] 34/8                       35/24 37/8 45/25 52/21
friends [2] 53/7 53/20
                                         guess [8] 3/8 7/2 42/17 45/12 56/21      helped [2] 3/5 37/16
front [3] 68/1 69/7 72/20
                                          57/15 66/11 85/1                        helpful [2] 30/9 80/12
full [3] 11/2 73/9 73/9
                                         guidelines [1] 34/19                     helping [1] 73/14
fund [4] 6/24 7/19 65/6 65/7
                                         guys [3] 30/1 38/2 55/16                 Henao [3] 65/4 77/12 77/17
funds [4] 7/3 65/14 65/24 74/23
                                                                                  HENRY [1] 1/12
further [4] 11/19 85/9 85/19 87/11       H                                        her [23] 3/12 8/8 19/13 19/17 19/18
future [1] 4/11
                                         had [40] 3/23 6/21 7/8 7/10 9/2 16/21     20/7 32/25 33/1 33/22 33/23 34/5 34/12
G                                         18/15 19/24 20/15 25/3 25/3 25/13        36/24 37/3 41/7 41/7 63/6 72/3 73/14
                                          28/17 28/24 29/16 30/19 32/22 34/11      73/17 84/23 84/23 85/1
gains [1] 67/1
                                          35/2 38/6 40/8 45/4 47/23 49/8 51/17    here  [28] 3/7 3/21 3/25 4/6 12/9 14/11
gamblers [2] 10/5 10/12
                                          52/19 54/15 57/18 57/25 59/21 63/9       15/19   28/24 30/6 34/1 38/2 53/18 57/1
gambling [4] 9/20 10/20 11/25 12/7
                                          67/1 72/25 73/5 74/18 75/16 79/4 79/16 57/19 57/21 57/24 58/1 58/19 59/15
gamesmanship [2] 85/5 86/2
                                          80/12 87/6                               60/19 64/2 66/17 71/14 75/2 76/5 79/25
gap [1] 60/20
                                         hadn't [3] 9/13 55/10 55/20               80/14 82/17
gave [3] 32/25 33/1 73/19
                                         half [5] 3/4 25/19 25/22 53/24 54/1      here's  [2] 45/4 77/24
general [2] 60/3 76/10
                                         hand [4] 30/8 43/23 44/12 66/15          hereby   [1] 87/5
generally [2] 65/23 74/12
                                         handbook [2] 21/9 21/16                  hereto [1] 87/15
generation [1] 68/11
                                         happen [7] 7/22 8/16 10/11 56/3 75/18 herself [2] 18/23 19/21
gentlemen [1] 3/18
                                          84/2 84/4                               Herzog [11] 41/14 41/16 41/18 47/12
get [38] 3/25 6/10 6/12 13/24 16/8 16/9
                                         happened [6] 8/1 8/12 8/15 12/16 34/7 47/17 47/19 48/4 48/9 49/1 49/16 50/23
 16/9 19/13 20/3 20/19 29/25 30/23 31/3
                                          51/8                                    hi [2] 39/9 41/10
 32/19 32/22 39/20 56/10 57/20 58/7
                                         happy [1] 34/2                           high [9] 7/23 8/2 8/3 8/8 8/13 10/7 15/21
 58/8 58/13 60/5 61/3 64/1 65/15 68/1
                                         hard [2] 58/4 60/20                       34/9 62/14
 68/12 69/7 69/21 75/1 79/8 80/6 80/7
                                         has [18] 4/4 6/1 13/11 24/3 42/22 43/23 high-selling [1] 62/14
 82/23 83/1 83/8 85/6 85/21
                                          43/24 45/23 45/24 59/22 68/3 68/25      him [17] 26/17 29/6 38/4 38/18 39/18
gets [1] 83/15
                                          69/3 69/4 69/5 73/11 73/23 73/25         40/3 40/4 48/12 48/14 49/6 51/13 51/14
getting [4] 11/12 20/11 20/14 54/9
                                         hasn't [1] 69/8                           57/10 57/11 64/23 75/16 83/22
Giovanie [2] 59/17 59/20
                                         have [73] 3/15 3/19 3/23 7/2 7/5 9/1     hired  [1] 11/15
give [9] 13/7 13/16 13/19 13/21 14/2
                                          10/9 10/10 10/24 11/13 13/1 15/7 15/13 his [10] 39/20 40/3 40/4 60/1 64/15
 44/22 57/23 68/13 84/5
                                          18/3 23/25 25/6 27/7 27/10 27/19 32/24 74/20 75/6 75/22 79/21 81/21
given [5] 10/8 21/16 22/4 54/19 83/7
                                          33/7 35/11 36/6 37/5 37/15 37/16 39/24 hit [1] 55/23
go [36] 4/12 4/14 5/20 11/19 21/25 22/6
                                          42/2 43/3 43/4 43/6 47/2 48/15 51/25    Hmm [1] 34/16
 23/15 24/14 28/5 29/19 32/10 33/4 36/8
                                          52/2 55/7 55/25 56/4 57/19 57/25 58/9 hold [1] 83/11
 37/5 37/23 37/23 38/13 38/21 38/24
                                          58/14 58/21 60/4 61/7 62/7 63/2 63/16 home [1] 53/19
 38/25 39/4 42/16 45/15 46/19 47/2 47/7
                                          64/11 64/12 65/2 65/11 66/13 67/11      homesick [1] 53/20
 48/19 48/22 49/24 50/21 51/16 51/21
                                          69/15 70/15 70/15 70/22 71/1 71/24      honestly [2] 11/9 50/2
 55/21 56/1 79/10 79/16
                                          74/4 76/24 76/25 78/21 80/12 80/18      Honor [40] 4/15 11/17 15/13 26/4 32/12
goal [2] 7/17 42/22
                                          81/9 81/20 84/22 85/4 85/16 85/23        35/13 39/1 42/6 43/22 44/16 44/19
goals [2] 42/18 47/3
                                          87/15                                    45/17 45/22 46/12 46/17 48/16 63/18
goes [2] 66/12 83/11
                                         haven't [7] 31/10 36/18 37/1 61/5 67/2    63/24 64/24 65/21 66/6 67/20 72/7
going [39] 3/4 3/20 6/9 9/13 22/2 22/14
                                          78/25 79/1                               73/24 74/10 75/14 75/19 76/14 77/6
 22/15 26/1 26/4 34/12 36/8 37/4 43/5
                                         having [6] 38/7 46/13 61/19 63/15 64/17 77/8 77/14 77/19 77/25 79/12 79/22
 45/25 46/9 53/22 56/3 57/20 57/23
                                          84/18                                    80/4 82/12 84/12 85/23 86/10
 62/18 63/20 64/2 64/3 65/16 65/22 67/5
                                         he [47] 8/6 11/15 21/25 22/2 28/21       HONORABLE        [1] 1/8
 73/8 75/5 75/9 77/2 77/16 80/2 80/16
                                          38/20 39/13 39/15 39/15 39/17 39/20     hope   [2] 10/8 16/13
 83/3 83/8 83/14 83/19 84/5 85/17
                                          39/21 39/23 40/1 40/2 40/5 41/21 47/22 hopefully [2] 58/20 64/1
Goldberg [2] 33/14 82/13
                                          48/5 48/6 48/11 49/5 57/6 57/11 64/5    hoping [5] 55/9 55/19 56/1 58/7 58/8
good [14] 3/17 10/9 25/3 39/13 53/16
                                          64/12 64/14 65/4 65/6 75/9 75/16 75/20 hour [2] 60/20 84/21
 53/22 56/15 56/17 56/19 56/21 56/22
                                          75/21 75/23 76/1 77/7 79/16 79/16       hours [1] 3/4
 56/25 57/2 57/14
                                          79/19 79/24 79/24 79/25 81/16 81/16     house [1] 3/21
Google [3] 5/4 5/6 83/24
                                          82/16 83/15 83/23                       how [15] 3/25 4/19 4/22 15/11 34/11
got [12] 3/7 3/21 9/11 42/18 42/18 45/24
                                         he'd [1] 38/21                            55/23 59/2 60/21 67/3 73/21 75/15
 55/6 56/6 75/4 75/17 79/24 83/17
                                         he'll [1] 21/25                           75/17 76/1 76/1 85/18
gotten [1] 58/1
                                         he's [13] 61/25 62/14 69/6 77/4 78/23    however    [1] 43/17
government [30] 1/11 2/3 8/10 8/10 9/8
                                          81/6 81/6 82/7 82/8 82/14 82/15 82/17 hum [1] 56/25
 10/14 11/7 11/22 12/4 12/12 13/1 13/6
                                          82/22                                   hundred [7] 4/20 4/23 5/5 5/5 5/7 68/13
 13/15 14/8 15/6 16/15 17/25 26/5 36/14
                                         head [1] 73/10                            68/14
 56/8 60/9 60/11 68/1 68/25 69/6 71/21
                                         hear [9] 40/21 57/11 57/13 61/4 63/20 hundred-dollar [3] 4/20 4/23 5/7
 71/22 84/18 85/10 85/24
                                          65/16 65/22 80/5 80/10                  Hunter [1] 61/4
graphs [1] 74/25
                                         heard [17] 3/19 19/18 23/23 61/5 61/19 hypothetical [1] 83/21
great [2] 30/10 84/13
                                          67/2 73/13 74/4 74/18 74/22 74/23
Green [1] 33/8
                                          75/21 78/2 78/10 78/25 80/10 82/7
Greenbelt [2] 1/4 1/22
I                                         investing [1] 9/21                       58/17 62/25
                                          investment [5] 5/8 24/4 24/11 24/12     Kenneth [2] 65/4 77/12
I'll [3] 17/18 49/118:18-cr-00157-TDC
             Case    60/7                      Document 304 Filed 08/20/19
                                           65/7                                   keptPage      94 of 101
                                                                                         [1] 24/12
I'm [71] 3/5 4/8 5/3 9/22 10/18 11/2 12/2
                                          investor [1] 4/20                       Kerry [39] 64/21 64/22 64/25 65/2 67/12
 12/15 12/21 13/17 17/4 17/9 17/13
                                          inviting [1] 71/18                       67/25 68/4 68/23 69/1 70/8 70/19 70/20
 17/14 17/17 17/17 17/22 17/23 18/17
                                          involved [1] 73/14                       70/23 71/16 72/1 73/13 73/22 73/25
 18/17 22/3 22/25 23/21 25/25 26/2 26/4
                                          involving [1] 64/21                      74/20 75/6 75/13 75/15 76/18 76/22
 26/10 26/23 29/9 31/6 33/21 34/4 34/12
                                          irrelevant [1] 29/12                     77/3 77/12 78/5 78/22 79/10 79/13
 35/18 36/8 36/25 37/4 37/10 37/17
                                          is [220]                                 79/15 79/19 79/25 80/17 80/25 81/12
 37/19 40/21 41/7 43/2 44/1 46/9 50/20
                                          isn't [5] 8/2 49/5 57/14 69/23 74/21     81/17 81/25 82/4
 51/1 51/22 53/21 55/12 55/14 56/21
                                          Israel [2] 57/19 57/25                  Kerry's [2] 76/25 81/22
 57/1 57/1 60/2 62/18 63/1 63/16 67/1
                                          issue [9] 19/11 19/25 20/3 20/7 38/18   kind [6] 10/18 67/4 83/15 83/15 85/4
 70/1 70/12 76/20 77/22 78/17 79/7
                                           60/4 70/20 71/14 86/1                   86/2
 80/16 81/13 82/1 83/3 84/11 85/10
                                          issues [11] 3/14 3/24 19/17 32/6 34/14 kindly [3] 28/6 28/14 29/14
I've [6] 14/11 18/3 19/18 22/24 36/6
                                           46/10 59/14 60/8 62/20 69/11 83/17     kit [1] 21/3
 76/11
                                          it [170]                                knew [4] 8/3 34/18 57/20 79/2
I.T [1] 8/17
                                          it's [60] 3/8 3/9 5/21 5/24 7/16 15/24  know [60] 3/6 3/7 8/1 8/21 9/9 9/12
idea [5] 33/7 36/4 37/17 38/6 65/8
                                           17/4 17/15 17/23 18/25 20/16 23/23      10/22 11/14 12/10 12/13 14/13 15/11
ideally [1] 86/5
                                           29/10 30/4 30/8 30/17 30/22 35/20       15/23 16/10 19/16 20/6 20/20 20/21
identical [1] 44/7
                                           38/17 38/17 39/19 41/11 43/16 45/23     20/23 23/2 23/13 26/17 27/2 27/9 28/20
identification [6] 10/25 13/11 35/20
                                           46/16 48/19 60/6 60/15 60/16 60/17      33/5 34/8 34/14 40/11 40/20 41/1 51/18
 44/10 44/18 45/23
                                           60/17 60/18 60/20 60/25 61/9 61/11      52/5 54/20 54/22 55/5 55/22 56/3 56/5
identified [1] 82/4
                                           61/24 62/2 62/16 62/17 65/2 66/21       58/3 61/4 61/25 62/3 62/4 66/20 67/2
identify [1] 63/10
                                           67/25 68/16 68/20 68/22 68/22 69/13     73/21 74/7 74/10 76/1 76/2 76/3 76/21
ill [1] 79/17
                                           69/14 70/17 71/17 71/18 72/6 72/7       78/11 78/13 79/9 79/12 83/11 83/11
important [2] 50/23 52/5
                                           76/20 77/9 77/11 78/12 79/15 80/12      84/23
impulsively [2] 10/16 11/8
                                          its [1] 47/23                           knowledge [1] 7/3
include [3] 60/7 60/13 64/19
                                          itself [2] 42/22 82/2                   known [1] 64/14
included [5] 19/9 21/6 21/9 23/12 73/16
                                                                                  knows [1] 85/18
including [4] 26/25 38/15 60/8 76/5       J                                       Kyle [6] 28/1 38/1 38/5 38/9 38/14 38/19
indicate [1] 52/2
                                          Jack [1] 61/4
indicated [1] 50/15                                                               L
                                          jail [1] 56/1
indications [1] 66/15
                                          Jeebun [1] 29/25                        Ladies [1] 3/18
individuals [8] 62/3 62/14 63/12 63/15
                                          JESSICA [1] 1/17                        Lane [1] 1/22
 76/7 76/13 76/24 82/9
                                          Jewish [1] 24/22                        language [2] 46/14 54/20
industry [1] 53/16
                                          job [6] 16/8 19/10 47/20 53/20 54/20    largely [1] 74/15
infer [5] 67/24 68/2 69/5 69/8 74/20
                                           56/24                                  Larson [2] 61/25 63/13
inference [4] 78/4 78/5 81/18 81/25
                                          jog [1] 11/5                            last [10] 13/12 28/14 28/19 29/2 29/4
inferring [1] 81/22
                                          joined [1] 53/7                          29/7 51/4 67/19 68/20 83/7
influenced [1] 67/14
                                          joke [4] 47/18 47/21 49/3 50/13         later [12] 6/4 14/24 28/4 31/3 40/5 53/24
inform [1] 30/25
                                          judge [6] 1/9 3/11 59/4 62/22 86/1 86/8 54/1 54/7 54/10 64/13 80/21 82/25
informant [1] 38/19
                                          July [3] 1/5 87/10 87/16                law [1] 78/15
information [11] 5/15 23/1 23/9 23/12
                                          June [9] 8/10 16/15 18/1 36/15 37/4     LAWRENCE [1] 1/12
 50/6 51/18 64/22 65/13 75/22 79/8 81/4
                                           37/9 38/1 53/3 53/3                    laws [1] 58/3
initial [3] 24/4 24/10 75/22
                                          June 12 [3] 36/15 37/4 37/9             lawyer [2] 10/22 56/4
initially [1] 75/22
                                          June 13 [2] 16/15 18/1                  learned [1] 54/24
inquiries [1] 79/23
                                          June 2 [1] 38/1                         least [6] 14/1 28/17 28/25 66/14 71/13
insane [1] 45/14
                                          June 4 [1] 8/10                          79/7
inside [1] 18/24
                                          jurors [2] 3/7 3/23                     leave [2] 52/25 53/15
insignificant [1] 76/20
                                          jury [18] 1/9 3/13 3/16 4/9 45/23 46/1  leaves [1] 80/8
instance [1] 27/4
                                           46/2 58/23 67/24 68/2 68/2 69/5 69/7   LEE [7] 1/5 8/3 8/15 20/20 34/18 38/22
instances [2] 60/18 61/24
                                           69/8 70/4 70/5 71/18 71/18              87/8
instructed [2] 18/5 47/22
                                          just [84] 3/21 4/11 4/19 6/6 7/12 9/14  left [9] 3/21 52/14 52/20 53/2 53/3 53/5
instruction [3] 66/14 67/4 80/25
                                           9/24 11/1 11/3 12/1 12/8 14/10 14/18    53/9 54/2 54/6
instructions [1] 32/6
                                           16/11 17/4 17/14 17/15 17/17 17/19     legal [1] 41/20
insurance [5] 35/3 35/8 35/25 38/3 38/7
                                           18/17 22/3 24/20 26/3 26/13 28/20 29/2 legitimate [4] 40/8 48/14 68/1 69/24
interacting [1] 81/10
                                           29/9 30/2 30/10 30/13 30/16 33/23      Lena [1] 33/8
interaction [1] 71/24
                                           35/14 35/16 37/15 38/19 42/14 42/16    lengthy [1] 32/16
interactions [2] 71/25 81/12
                                           43/5 43/15 43/25 44/11 44/22 45/20     less [1] 48/1
internal [4] 47/23 76/25 77/4 77/15
                                           46/14 46/21 48/4 48/15 49/7 53/7 54/8 lesser [3] 56/10 58/7 58/8
internally [2] 79/13 82/5
                                           55/5 55/14 58/14 59/12 59/15 61/11     let [12] 17/16 17/20 27/1 33/4 40/11
Internet [2] 75/21 83/24
                                           62/22 62/24 63/14 65/2 67/14 68/13      42/5 50/20 55/10 55/21 57/18 79/6
interrogated [1] 9/17
                                           69/18 71/25 74/22 76/9 76/10 77/10      84/21
intervening [1] 60/13
                                           79/4 79/6 81/20 82/8 82/23 83/3 83/16 let's [24] 6/6 22/8 22/10 23/15 24/2 26/3
interview [9] 10/25 12/8 12/12 12/16
                                           83/18 84/14 84/22 85/8 85/11 85/17      29/19 32/9 32/11 37/23 37/23 38/24
 13/17 15/1 15/3 17/6 37/3
                                           85/18 85/24                             39/17 40/12 42/16 45/15 46/8 48/22
interviewed [1] 8/9
                                          Justice [1] 1/11                         49/24 49/24 51/16 51/21 71/21 71/22
introduce [2] 77/17 83/12
                                                                                  letter [2] 68/12 69/16
introduced [2] 59/6 79/20                 K                                       Lewis [5] 26/14 26/16 27/4 28/5 33/5
invest [3] 5/22 10/10 65/15               keep [7] 18/23 21/25 22/2 27/3 45/21    lie [4] 12/11 13/1 15/7 27/17
invested [2] 6/7 6/13
L                                           manager [3] 31/15 33/18 73/11                moment [3] 17/22 44/22 48/15
                                            managers [7] 31/8 31/11 33/15 38/14          Monday [3] 27/25 28/4 29/17
lied [5] 15/2   54/158:18-cr-00157-TDC
             Case     54/18 55/7 55/25           Document         304 Filed 08/20/19          Page
                                            39/23   75/10 75/23                          money   [40] 95
                                                                                                      4/22of10/4
                                                                                                             101 10/6 10/8 10/16
light [1] 77/21
                                            manipulative [1] 48/1                        10/19 11/8 11/24 12/6 13/7 13/16 13/20
lighter [1] 57/22
                                            manner [2] 42/23 59/21                       13/21 14/2 14/5 14/9 15/7 15/9 15/12
like [34] 4/18 8/6 8/7 9/20 10/5 19/1
                                            manual [1] 22/14                             15/20 15/22 16/10 18/23 19/13 20/2
 19/6 30/14 30/17 32/12 34/14 34/23
                                            many [2] 4/3 15/11                           20/11 20/15 20/19 24/13 32/2 32/22
 39/1 39/22 40/12 42/6 43/23 44/11 52/1
                                            March [2] 5/18 43/20                         32/23 32/25 33/22 34/6 34/12 39/20
 52/1 54/4 57/19 60/10 63/12 67/6 68/9
                                            March of [1] 5/18                            41/23 41/25 75/1
 71/23 73/12 74/9 75/12 77/4 78/6 78/12
                                            mark [3] 35/20 44/10 57/6                    monitor [1] 35/16
 79/5
                                            marked [8] 10/24 13/11 35/19 35/21           Montgomery [1] 83/5
liked [5] 13/7 13/16 13/19 14/1 14/2
                                            43/24 44/11 44/17 45/23                      month [7] 6/4 16/16 25/4 25/12 25/19
likely [2] 64/6 67/10
                                            market [1] 16/9                              36/15 36/21
limited [1] 8/5
                                            MARYLAND [4] 1/1 1/4 1/22 87/5               monthly [1] 25/10
Lindsay [7] 28/2 30/25 31/18 32/19
                                            materials [1] 21/6                           months [2] 28/18 53/19
 32/20 33/11 41/11
                                            matter [10] 7/1 7/25 29/3 64/18 66/24        more [15] 3/15 4/9 9/20 13/24 16/4
line [3] 23/16 24/3 32/20
                                            69/12 69/22 80/19 82/24 85/17                47/25 48/1 48/14 52/25 58/1 61/4 65/23
Linkopia [2] 26/21 75/17
                                            Mauritius [2] 26/18 38/10                    76/9 76/21 80/15
LIORA [1] 2/4
                                            may [11] 3/19 18/3 27/10 36/6 48/15          more specifics [1] 76/9
Lisa [4] 1/21 87/3 87/19 87/20
                                            53/3 66/17 66/17 69/19 69/19 77/25           morning [1] 3/17
list [4] 20/16 20/16 52/24 53/12
                                            maybe [12] 3/24 13/8 14/17 15/22 21/18 mortgage [1] 32/24
listening [1] 57/4
                                            22/5 31/13 35/12 43/4 57/6 68/11 71/3 most [13] 9/19 10/4 10/11 10/15 11/7
little [9] 3/5 3/20 3/24 4/5 4/7 16/4 17/15
                                            me [36] 11/15 13/21 14/25 15/13 17/9         20/10 20/12 20/13 20/14 20/18 32/4
 54/8 54/10
                                            17/12 17/16 17/20 22/25 30/4 32/20           57/16 59/18
LivechatInc.com [1] 63/21
                                            32/21 32/23 33/4 33/23 35/11 37/6            move [10] 6/9 21/25 26/4 32/12 34/23
LLP [1] 1/16
                                            38/20 39/10 41/11 42/5 44/22 50/21           36/9 39/1 40/13 42/6 67/20
located [2] 26/18 73/9
                                            53/20 55/1 55/23 57/18 58/15 63/10           moved [1] 45/20
logistics [1] 8/14
                                            70/13 72/2 72/8 77/11 79/6 82/15 84/21 Mr [40] 2/5 4/14 5/14 6/23 7/22 17/24
long [6] 31/1 33/22 33/23 36/19 55/1
                                            mean [32] 8/24 16/1 23/21 34/6 39/20         36/13 37/12 37/20 41/16 41/18 44/14
 70/17
                                            43/1 43/13 60/19 66/1 66/11 66/12 68/6 47/12 47/17 48/4 48/9 49/1 49/16 50/23
long-term [1] 33/23
                                            68/7 69/10 69/11 70/6 72/6 72/7 72/9         56/24 57/8 59/2 59/6 62/13 62/24 64/21
longer [1] 59/2
                                            72/13 72/19 72/21 73/21 73/22 74/22          64/22 66/12 72/1 74/21 75/13 75/19
look [14] 6/6 22/8 23/15 24/2 25/24
                                            75/12 76/17 77/4 77/22 78/20 82/21           80/23 81/9 81/10 81/22 82/5 82/10 84/9
 30/14 30/19 32/9 32/11 37/5 40/12 45/5
                                            85/3                                         85/14
 49/25 74/1
                                            means [5] 4/5 7/14 19/5 25/18 43/12          Mr. [93]
looked [1] 5/13
                                            meant [8] 16/19 16/21 18/4 18/11 40/1 Mr. Alfasi [1] 82/17
looking [6] 11/2 22/11 35/17 59/16 76/5
                                            47/24 47/25 47/25                            Mr. Bright [1] 41/3
 81/20
                                            meantime [1] 32/23                           Mr. Bryant [10] 59/9 59/15 60/1 61/12
looks [2] 29/2 75/12
                                            mechanical [1] 1/24                          61/15 61/19 61/24 62/10 62/12 62/16
lose [8] 15/25 16/2 16/6 16/12 16/18
                                            Melissa [1] 28/12                            Mr. Evans [10] 64/3 64/9 75/7 79/10
 17/3 17/10 33/2
                                            member [4] 78/8 78/9 82/22 85/24             79/14 79/21 80/1 81/5 81/18 81/24
losing [1] 16/24
                                            memorandum [3] 10/25 37/3 78/10              Mr. Evans' [1] 81/21
lost [20] 9/19 10/3 10/4 10/6 10/15
                                            memory [1] 11/6                              Mr. Freeman [9] 64/4 64/16 65/3 66/8
 10/19 11/8 11/23 12/6 15/20 16/10
                                            mentioning [1] 77/10                         67/15 75/5 75/8 79/11 81/14
 17/12 17/23 18/2 32/22 33/22 33/24
                                            message [1] 52/1                             Mr. Freeman's [1] 79/18
 34/2 34/6 34/11
                                            met [6] 9/7 10/13 16/14 17/24 36/15          Mr. Henao [1] 77/17
lot [8] 4/1 10/10 24/11 24/11 27/9 37/10
                                            68/25                                        Mr. Herzog [1] 41/14
 41/22 58/1
                                            method [1] 65/15                             Mr. Jeebun [1] 29/25
love [1] 32/5
                                            methodology [1] 82/17                        Mr. Kenneth [1] 77/12
lower [1] 81/2
                                            Michael [4] 33/11 33/14 33/14 82/13          Mr. Kerry [32] 64/25 65/2 67/12 67/25
lunch [7] 3/14 4/6 58/12 58/17 59/11
                                            middle [1] 32/18                             68/4 68/23 69/1 70/8 70/19 70/20 70/23
 84/21 85/6
                                            midstream [1] 86/7                           71/16 73/13 74/20 75/6 75/15 76/18
lying [3] 19/9 56/22 59/21
                                            might [14] 3/23 5/7 5/22 20/3 23/25          76/22 77/3 77/12 78/5 78/22 79/10
M                                           37/15 37/15 39/21 55/7 55/25 61/17           79/13 79/15 79/19 79/25 80/17 81/12
machine [2] 87/5 87/13                      62/5  67/6   84/22                           81/17 81/25 82/4
made [16] 4/24 14/4 14/9 15/6 15/9          miles  [1]  3/4                              Mr. Kerry's [1] 76/25
 15/12 15/22 28/7 28/19 47/19 65/10         million [6]  25/13   25/13    25/18 25/18    Mr. Kyle [5] 38/1 38/5 38/9 38/14 38/19
 68/3 69/3 69/13 69/18 75/22                25/20   25/22                                Mr. Larson [2] 61/25 63/13
magnitude [2] 54/20 54/24                   mind [2] 7/18 58/17                          Mr. Lewis [2] 27/4 28/5
mail [4] 68/8 68/12 69/17 69/20             minimal [1] 71/13                            Mr. Onasis [1] 82/6
make [30] 4/11 4/23 5/7 8/4 8/16 9/24       minimized    [1]  8/4                        Mr. Pollack's [1] 76/17
 10/8 10/11 16/6 16/12 22/3 30/2 30/10      minimum     [1]  82/15                       Mr. Simpson [2] 82/6 83/4
 32/23 34/14 41/23 41/25 46/6 48/6          minute   [3]  22/1  49/18    55/14           Mr. Torre [1] 63/4
 48/10 48/13 54/8 60/12 68/13 68/14         minutes [4] 3/7 3/21 59/4 59/12              Mr. Touaf [1] 83/9
 69/9 71/15 72/16 78/8 82/23                mirrored   [1]  74/2                         Mr. Victor [2] 62/1 63/13
makes [1] 58/12                             misidentification   [1]   83/5               Mr. White [5] 62/12 62/16 62/17 63/7
making [5] 45/14 48/2 65/13 71/5 71/15 misleading [1] 50/6                               63/8
manage [1] 51/5                             misrepresentations       [1]  66/23          Mr. White's [1] 62/23
managed [1] 72/9                            misunderstanding       [3]  16/25  17/4 17/6 Ms  [66]  5/13 6/22 8/9 13/14 18/5 18/14
management [1] 40/7                         misunderstood      [1]  14/17                19/13  19/21  20/3 20/23 21/15 21/24
M                                        31/16 42/5 42/14 46/22 50/15 57/17       original [2] 45/19 63/5
                                         58/6 58/13 58/25 59/15 61/7 61/19 62/8 originally [1] 27/10
Ms... [54] Case
            22/13 23/18 23/22 26/13
                   8:18-cr-00157-TDC         Document
                                         62/18   67/16 81/1 304    Filed
                                                            82/25 83/7   08/20/19
                                                                       83/8            Page
                                                                            83/18 Orseck       96 of 101
                                                                                           [1] 1/16
 31/16 31/20 32/5 32/16 33/8 33/20
                                        Numaris [1] 22/16                         other [26] 5/3 6/12 11/21 16/17 17/24
 33/25 35/24 37/5 38/15 41/10 41/16
                                        number [5] 30/7 74/1 74/2 81/21 87/9       18/8 19/24 21/1 36/13 39/10 41/19 51/9
 41/18 41/22 42/10 42/17 43/25 44/6
                                        numbers [2] 66/3 74/6                      60/3 60/18 61/3 62/6 63/5 63/15 66/15
 44/21 45/18 48/25 49/8 51/23 58/16
                                        NW [2] 1/13 1/18                           69/19 70/16 74/2 76/13 76/24 78/7 80/5
 58/25 59/17 59/20 59/20 65/20 68/5
                                                                                  others [2] 37/13 56/12
 70/23 72/3 72/8 73/7 73/14 73/16 74/8 O
                                                                                  otherwise [1] 70/13
 74/8 74/24 74/24 75/3 75/24 76/4 78/11
                                        objection [12] 14/22 26/5 32/13 34/24     our [4] 3/6 3/23 39/16 72/19
 78/11 79/2 79/8 81/13 83/20 83/24
                                         36/10 39/2 40/13 42/7 49/12 71/1 71/4 out [10] 19/6 39/15 43/15 48/1 73/2
Ms. [9] 3/10 4/18 62/24 63/4 63/13 65/8
                                         82/20                                     73/19 75/16 76/8 84/21 85/5
 65/13 80/11 81/7
                                        obviously [1] 66/25                       outgoing [1] 74/15
Ms. Victor [1] 63/13
                                        occasion [2] 19/22 53/5                   outrageous [1] 48/1
Ms. Welles [6] 3/10 4/18 62/24 65/8
                                        occasions [1] 19/24                       outward [1] 79/15
 80/11 81/7
                                        off [7] 3/18 11/12 31/13 32/25 79/14      over [15] 15/21 19/13 19/17 20/7 32/22
Ms. Welles' [2] 63/4 65/13
                                         81/4 82/8                                 34/9 47/2 49/9 54/8 54/10 63/5 79/25
much [6] 3/5 4/12 4/22 58/22 59/2 86/9
                                        offense [3] 68/17 68/23 70/15              81/18 84/21 85/19
multiple [2] 66/13 70/11
                                        offer [2] 49/11 83/14                     overall [1] 70/11
my [38] 3/8 3/21 5/7 9/12 10/3 15/11
                                        offered [17] 38/4 38/7 59/24 60/17        overrule [1] 82/20
 19/21 20/10 20/11 20/15 27/8 27/20
                                         61/18 63/9 66/21 67/7 67/13 67/13        Overruled [1] 14/23
 28/23 29/10 32/22 32/24 36/4 37/17
                                         67/21 67/24 68/15 68/16 71/6 80/22       own [1] 47/23
 42/3 45/4 52/23 53/7 53/20 54/20 57/2
                                         80/22                                    owner [3] 41/14 52/1 52/2
 57/23 60/3 60/7 68/24 69/16 78/21 83/4
                                        offering [1] 66/24
 83/22 84/20 87/6 87/13 87/14 87/15                                               P
                                        office [3] 31/13 38/10 65/19
myself [1] 85/11
                                        officer [1] 78/12                         page [23] 5/20 8/11 10/14 11/2 13/11
N                                       offices [1] 74/16                          13/12 16/15 21/13 23/4 26/9 28/5 28/5
                                        official [4] 87/3 87/6 87/12 87/20         29/19 30/11 37/4 37/24 38/13 46/19
name [11] 36/3 57/5 62/23 73/22 74/1
                                        oh [5] 20/8 26/2 27/21 31/6 42/14          47/7 49/21 49/24 51/21 76/11
 74/18 74/20 76/25 83/22 83/24 87/16
                                        okay [63] 5/1 7/12 9/1 12/18 16/12 17/5 pages [2] 21/20 87/11
names [4] 73/15 73/15 73/20 76/6
                                         17/9 17/21 19/24 20/22 22/6 22/23 24/2 paging [1] 21/25
native [1] 54/20
                                         24/8 25/9 26/6 27/20 28/23 29/11 30/13 paid [1] 32/25
naturally [1] 42/19
                                         30/14 32/14 35/15 35/22 36/11 37/2       panicked [1] 9/14
nature [1] 80/24
                                         39/3 39/4 40/14 41/11 42/8 44/8 44/14 panicking [1] 11/14
near [1] 83/16
                                         44/17 45/3 45/9 46/8 47/21 47/24 52/11 paper [1] 30/8
necessarily [1] 78/13
                                         58/11 59/5 59/8 59/11 63/9 63/19 63/25 paragraph [13] 11/3 13/12 23/7 32/18
necessary [9] 18/22 19/1 19/5 19/7 19/8
                                         66/1 67/22 71/21 75/5 77/13 77/16         37/4 42/17 44/24 44/25 45/1 45/5 45/10
 19/20 59/18 68/7 69/21
                                         77/23 79/6 83/14 83/23 84/9 84/13         46/19 51/5
need [10] 11/19 16/3 30/1 55/14 57/16
                                         84/13 85/13 86/3 86/9                    paragraphs [1] 42/21
 59/1 61/4 82/25 85/9 86/3
                                        oldest [1] 26/8                           parameters [1] 85/25
needed [5] 23/2 23/13 51/18 56/5 83/22
                                        Onasis [2] 82/6 82/10                     part [32] 13/21 14/2 16/11 51/4 56/24
needs [3] 66/18 69/12 70/2
                                        once [5] 11/15 20/6 52/25 56/6 85/19       57/14 61/6 61/13 62/2 62/6 62/13 63/15
neglect [1] 18/5
                                        one [41] 3/6 3/23 6/6 7/16 7/17 11/21      63/22 63/22 65/9 65/14 65/17 67/10
nervous [3] 11/9 12/9 17/17
                                         12/2 20/1 21/9 26/20 27/5 29/5 30/4       67/16 67/25 68/4 70/9 70/23 73/18
net [2] 25/13 25/18
                                         31/6 31/7 33/15 37/16 42/18 43/4 45/8 73/18 74/14 75/3 75/4 80/17 81/6 82/3
never [8] 17/2 18/1 19/25 24/10 56/18
                                         56/5 56/6 57/8 58/14 58/21 60/14 62/14 82/10
 73/3 84/1 84/1
                                         63/4 66/22 68/14 68/18 72/14 72/15       particular [5] 19/12 20/2 37/13 74/1 77/3
new [11] 1/13 22/5 24/17 24/21 24/22
                                         73/7 76/11 76/18 80/7 81/15 81/15 82/3 particularly [2] 62/5 82/10
 25/2 32/21 51/9 53/5 53/9 59/6
                                         84/14                                    parts [1] 64/19
news [1] 83/12
                                        ones [3] 61/3 74/7 74/8                   passed [1] 80/7
newspaper [1] 83/16
                                        only [24] 9/10 20/10 21/12 34/4 34/6      passing [1] 5/14
next [2] 42/18 59/8
                                         34/11 36/5 36/24 37/3 39/21 44/18        path [1] 56/7
Nissim [1] 82/12
                                         57/21 68/24 69/4 69/21 69/24 70/21       Pause [4] 15/16 30/12 45/2 48/17
no [44] 1/3 10/6 11/13 12/21 12/24 14/6
                                         70/21 71/14 78/9 78/21 82/3 82/3 85/22 payment [1] 51/22
 14/20 16/19 17/13 21/18 22/22 23/20
                                        open [4] 8/6 16/9 32/21 58/17             pending [2] 31/1 84/17
 23/21 27/21 33/7 34/18 35/11 36/10
                                        opening [2] 52/23 53/8                    people [15] 16/17 37/16 41/22 47/12
 40/1 41/2 42/4 42/16 42/18 43/15 44/16
                                        operation [1] 76/18                        56/20 56/21 56/22 57/16 62/6 64/2
 47/19 49/7 52/22 52/22 55/22 63/24
                                        opportunity [4] 30/19 45/4 63/10 85/7      65/15 73/19 74/11 80/6 82/7
 68/18 69/4 70/11 72/14 73/22 73/25
                                        opposed [2] 24/21 72/4                    people's [1] 21/1
 75/12 76/14 80/10 85/6 85/16 85/19
                                        opposite [2] 66/9 68/16                   percentage [3] 15/18 15/19 15/21
 86/6
                                        option [15] 4/20 4/22 4/23 5/3 5/6 6/1    perhaps [4] 67/8 80/23 84/5 85/24
nobody [1] 24/10
                                         8/19 26/22 53/6 53/9 72/17 72/20 72/21 permission [1] 43/22
not [141]
                                         73/5 73/11                               person [5] 24/3 28/17 29/4 57/13 64/13
note [2] 28/6 28/14
                                        options [6] 4/19 6/20 51/22 52/23 53/13 person's [1] 51/24
notereading [1] 1/24
                                         53/15                                    personas [1] 73/16
notes [1] 87/13
                                        order [3] 8/16 13/24 18/22                perspective [1] 59/3
nothing [3] 33/21 64/24 79/5
                                        ordered [1] 50/10                         persuade [1] 18/11
notice [1] 66/7
                                        orderly [1] 42/23                         persuaded [1] 32/2
notified [1] 38/23
                                        orders [1] 51/6                           persuasive [1] 56/20
now [32] 5/4 5/6 7/21 15/2 19/11 19/21
                                        organized [1] 45/12                       pertained [1] 25/25
 29/19 29/22 30/19 30/22 31/7 31/7
P                                      produced [1] 1/24                        references [1] 83/4
                                       professional [1] 49/15                   referencing [1] 49/16
pertaining Case
            [1] 20/24
                   8:18-cr-00157-TDCprofessionally
                                           Document    [1] 304
                                                           47/25 Filed 08/20/19      Page
                                                                                referred  [1] 97  of 101
                                                                                              49/18
pertains [1] 27/5
                                       profit [2] 6/15 18/15                    refresh [3] 11/5 61/16 62/10
phone [9] 19/19 34/10 39/12 39/24
                                       profits [2] 8/5 34/9                     refund [1] 39/9
 52/17 74/1 74/2 74/6 81/21
                                       program [1] 20/16                        regard [1] 63/17
phrase [5] 7/13 18/25 19/1 43/9 48/5
                                       promised [2] 10/7 65/6                   regarding [4] 59/14 60/1 65/5 86/4
piece [2] 76/19 83/7
                                       promises [8] 42/25 43/12 45/14 48/2      regardless [1] 16/16
pieces [1] 69/19
                                        48/2 48/6 48/10 50/5                    related [4] 22/15 71/10 71/11 72/3
pitch [1] 74/25
                                       promising [1] 48/1                       Relatedly [1] 81/20
pitched [2] 65/10 65/12
                                       proposing [1] 83/13                      relating [1] 77/17
place [3] 24/17 74/7 81/19
                                       prosecution [1] 56/12                    relation [1] 71/17
placed [2] 33/23 34/5
                                       prove [2] 68/25 78/23                    relationship [8] 71/13 75/6 80/1 80/1
placing [2] 16/20 16/23
                                       provide [1] 63/6                          80/4 81/15 81/17 81/18
plainly [1] 67/25
                                       provided [3] 26/21 26/23 56/11           relationships [1] 81/16
plan [3] 35/3 35/8 35/25
                                       provider [1] 8/16                        relevance [6] 70/22 71/1 71/23 77/23
plane [1] 55/6
                                       providing [1] 26/20                       81/1 81/4
planning [2] 52/22 85/2
                                       proving [1] 70/14                        relevant [9] 68/16 71/3 72/1 72/7 74/21
platform [1] 8/15
                                       purely [1] 66/7                           81/3 81/12 82/19 82/23
play [3] 48/19 48/22 66/14
                                       purpose [6] 16/6 17/12 67/23 69/25       relied [1] 65/12
played [2] 48/21 48/23
                                        78/20 80/25                             remains [1] 58/16
pleasant [1] 4/9
                                       put [13] 16/3 22/9 28/22 37/2 38/25 39/4 remember [61] 6/24 9/11 9/14 10/21
please [13] 3/17 5/11 12/1 27/14 27/17
                                        41/22 51/1 57/15 70/16 75/22 83/22       10/22 11/9 11/10 11/21 12/2 12/4 12/8
 30/25 31/4 32/6 33/11 38/2 39/9 41/8
                                        83/24                                    12/9 12/16 12/17 12/18 13/8 13/15
 58/24
                                                                                 13/17 14/10 14/12 14/18 14/20 14/21
Plus [1] 6/15                          Q                                         16/19 17/1 17/1 20/11 20/14 21/4 22/4
point [21] 16/8 20/3 21/2 27/11 45/17
                                       question [26] 8/25 9/25 10/2 10/3 14/16 24/17 31/14 35/6 35/10 35/24 36/4 36/5
 50/18 53/12 53/14 68/20 68/24 71/8
                                        17/15 19/21 23/25 27/20 28/23 37/20      36/5 36/18 36/22 37/1 37/8 37/10 37/12
 71/9 74/17 74/21 76/17 77/17 78/21
                                        42/3 45/4 48/7 54/22 57/2 66/12 66/13 37/17 37/20 37/22 38/9 40/5 48/12
 79/21 80/16 81/17 84/19
                                        66/18 66/19 70/14 70/25 79/9 81/1        48/14 49/4 51/15 52/9 53/4 53/23 54/7
points [3] 60/13 72/15 80/14
                                        84/14 84/22                              55/8 57/4 57/11 63/1
policy [2] 50/17 51/9
                                       questioning [1] 11/19                    remembered [1] 13/8
POLLACK [6] 1/17 2/5 4/14 56/24 59/6
                                       questions [5] 7/21 17/18 55/6 57/9       repeat [2] 12/1 48/7
 84/10
                                        62/20                                   repeated [1] 83/4
Pollack's [3] 66/12 74/21 76/17
                                       quick [1] 68/13                          repeatedly [4] 10/17 10/18 11/23 12/5
portfolio [1] 20/15
                                       quickly [3] 10/19 11/23 12/5             rephrase [3] 9/24 16/3 50/21
posed [1] 83/21
                                                                                report [1] 73/17
position [2] 66/2 72/19                R                                        reported [2] 41/16 87/5
possible [3] 18/9 68/10 70/21          range [1] 5/2                            Reporter [4] 1/21 87/1 87/3 87/20
possibly [2] 15/4 70/22                rates [1] 65/7                           representations [1] 50/5
potential [1] 80/20                    rather [2] 4/6 84/20                     representatives [14] 9/7 10/13 11/6
pounds [1] 67/1                        RDR [1] 1/21                              11/22 12/3 12/11 12/25 14/7 15/5 16/14
practice [2] 50/18 84/17               reach [3] 42/19 47/2 56/7                 17/25 36/14 73/3 76/8
preceding [2] 28/5 29/19               read [2] 14/11 46/14                     represented [1] 8/19
precluded [1] 84/18                    reading [2] 45/25 60/7                   request [2] 27/12 83/21
predicted [3] 4/21 6/7 6/8             ready [3] 21/24 37/6 58/20               requests [7] 18/6 18/9 20/24 23/8 25/25
predicting [1] 5/4                     real [4] 4/19 60/21 62/23 74/20           27/2 38/20
prep [1] 84/23                         realize [1] 55/1                         required [2] 23/9 82/23
prepared [2] 60/2 78/8                 realized [2] 55/2 55/23                  requirements [2] 12/20 12/23
preponderance [7] 68/3 69/1 69/21 70/7 really [13] 12/9 14/12 14/12 14/12 21/18
                                                                                requires [2] 50/2 77/23
 80/18 81/5 82/22                       29/3 31/13 35/11 38/17 53/20 54/21      research [5] 4/1 4/2 58/18 75/20 83/24
prepping [1] 85/1                       58/15 60/9                              respect [8] 20/22 20/24 63/25 68/21
present [2] 3/16 48/25                 reason [8] 10/4 10/6 39/21 52/9 60/14     73/13 76/22 78/16 84/17
pressure [1] 41/22                      60/23 79/13 85/6                        respond [3] 33/20 41/6 52/2
presumably [1] 27/5                    reasonable [2] 81/24 84/10               responded [2] 31/10 75/16
pretty [5] 9/16 12/19 21/5 36/25 58/4  reasons [3] 52/19 80/8 81/11             responds [1] 33/8
prevent [4] 18/22 50/22 52/7 52/11     reassign [1] 27/7                        response [5] 7/21 43/17 47/8 47/10 57/8
prevention [1] 39/19                   reassigned [1] 27/9                      responsibility [2] 57/1 57/21
previous [1] 30/17                     recall [3] 19/1 22/13 63/4               responsible [2] 78/12 78/14
previously [1] 35/20                   receive [1] 27/9                         rest [1] 4/3
price [2] 4/21 5/4                     received [4] 26/14 63/16 65/5 66/8       result [1] 25/10
principle [1] 86/1                     receiving [1] 23/9                       results [1] 66/2
prior [3] 61/1 83/4 84/8               recent [1] 61/17                         retarded [1] 39/15
probably [9] 3/8 3/12 4/1 4/2 4/5 22/4 recognize [2] 21/15 21/19                retention [13] 18/8 21/3 21/6 21/16
 32/4 58/12 63/3                       recollection [3] 11/5 61/16 62/10         21/16 23/1 23/13 27/2 42/11 50/19
problem [3] 3/8 42/16 61/11            record [9] 3/3 25/10 35/18 45/21 45/22 51/18 52/7 52/12
problems [2] 4/3 84/9                   61/18 62/22 62/25 63/11                 return [6] 4/22 4/24 5/24 6/10 6/17 6/19
procedures [1] 66/16                   recorded [2] 1/24 60/12                  returned [1] 25/19
proceedings [5] 1/24 86/11 87/6 87/12 redirect [3] 84/23 85/1 85/16
                                                                                returns [2] 10/7 65/7
 87/14                                 reference [1] 33/14                      review [1] 59/14
processed [2] 20/8 23/8
R                                         22/10 23/10 30/6 33/2 37/7 42/14 42/14 slow [1] 4/7
                                          42/19 42/21 44/12 47/3 47/10 50/22                small [1] 24/12
rewarded [1]
           Case85/78:18-cr-00157-TDC Document 304 Filed 08/20/19 Page 98 of 101
                                          58/19 60/4 60/23 69/16 71/7 76/18                 smarter [1] 3/24
rich [1] 68/12
                                          77/12 77/13 80/15 83/16 86/3                      so [122]
right [45] 6/3 6/7 16/25 17/7 22/21 24/5
                                         seeing [2] 19/1 76/15                              some [38] 3/13 3/23 5/15 10/16 11/23
 24/6 31/12 31/20 33/13 33/19 38/9
                                         seem [1] 72/8                                       12/5 17/5 19/2 20/18 21/2 25/24 32/25
 38/16 38/19 39/11 40/11 40/25 43/21
                                         seems [2] 39/15 85/19                               38/3 51/25 55/6 59/6 59/14 60/3 60/14
 49/20 50/7 51/7 52/4 54/9 55/2 55/4
                                         seen [9] 18/25 22/24 36/6 36/18 37/1                61/22 64/4 64/6 64/11 66/15 67/13
 55/7 55/11 56/4 57/16 57/22 59/9 59/15
                                          74/12 76/11 76/24 79/1                             67/15 68/10 68/11 70/3 71/13 71/17
 61/7 61/19 62/7 62/18 63/3 67/16 71/7
                                         sell [2] 47/2 57/16                                 72/4 75/16 75/21 77/17 80/24 81/17
 73/24 76/5 82/14 83/18 84/15 85/13
                                         selling [2] 56/20 62/14                             86/4
ring [1] 74/7
                                         send [2] 8/8 75/1                                  somebody [5] 8/1 27/25 28/11 79/24
risk [5] 7/23 8/2 8/4 8/8 8/13
                                         sending [1] 73/19                                   80/8
RMR [1] 1/21
                                         sends [1] 64/10                                    somehow [2] 16/7 72/17
Robbins [1] 1/16
                                         senior [1] 73/10                                   someone [4] 59/20 64/10 68/9 68/12
Robert [2] 73/21 73/25
                                         sense [3] 58/12 60/12 62/3                         something [32] 4/18 15/1 17/11 18/25
room [2] 4/9 57/17
                                         sent [8] 23/18 23/21 23/23 33/6 36/6                21/3 25/16 34/9 35/2 35/7 35/9 35/25
rule [3] 60/6 68/7 85/4
                                          64/12 68/9 68/12                                   36/2 36/16 37/13 49/6 50/24 52/1 54/4
rules [1] 86/7
                                         sentence [6] 50/1 51/4 56/11 57/22 58/7 55/22 57/10 57/18 60/25 61/7 65/18
run [1] 4/6
                                          58/8                                               70/3 71/14 71/19 71/23 72/18 75/2 77/5
RUSH [1] 1/12
                                         sentencing [1] 87/7                                 85/3
Russell [1] 1/16
                                         separate [2] 38/11 81/16                           Sometime [1] 53/4
S                                        separately [2] 44/11 81/16                         sometimes [3] 19/11 28/20 29/1
safe [1] 11/15                           September          [6]  9/8  52/14  52/22 53/16    somewhere [3] 30/6 46/15 76/12
said [44] 9/15 10/21 12/1 12/3 12/5       54/6 84/8                                         sorry [30] 3/2 3/6 4/8 9/22 10/18 12/21
 12/17 12/25 13/9 14/11 14/11 14/14      September          18  [1]  9/8                     13/17 17/14 18/17 22/3 23/21 26/3
 14/18 14/20 17/2 18/3 18/21 24/10 25/6  September          2016   [1]  54/6                 26/10 26/23 31/6 37/10 40/21 42/15
 25/12 25/23 33/1 34/5 34/9 41/4 47/12 September 2017 [1] 84/8                               43/2 44/1 50/20 51/1 51/22 53/19 54/8
 47/17 47/19 48/5 48/9 48/11 51/17       series    [1]    79/20                              54/22 54/23 55/12 55/14 55/16
 52/17 53/21 57/6 57/9 57/9 57/10 66/20  service     [1]    9/10                            sort [8] 9/2 17/5 23/1 32/18 67/14 78/4
 68/12 81/5 81/13 87/9 87/12 87/14       services      [2]   26/21    26/24                  86/4  86/6
salesperson [3] 56/15 56/17 57/14        set  [6]    4/5   42/22    74/14  81/16 81/16      sound   [1] 35/3
same [29] 3/8 3/24 7/18 30/2 30/11        85/25                                             sounds [2] 45/7 84/10
 30/15 45/5 59/21 61/11 62/8 62/8 63/19 several [2] 52/19 75/23                             SOUTHERN [1] 1/2
 64/11 68/4 69/14 72/22 74/6 74/7 76/12  share    [1]    5/5                                speak [3] 20/10 29/5 38/18
 78/10 78/23 79/20 80/1 80/3 80/17       she   [36]     14/23    18/8   18/16 18/18  18/21  speaker [1] 54/19
 81/19 81/22 82/6 85/20                   18/22    19/6     19/16    19/24  20/6 21/20      specific [3] 25/24 31/14 67/3
sat [1] 63/6                              21/21 31/18 32/21 32/21 32/23 33/1                specifically [7] 48/5 48/9 48/13 56/19
Sauber [1] 1/16                           33/1   33/11      33/22    34/1 34/6  34/11 34/12  65/23 65/25 77/23
save [4] 18/9 19/19 27/14 28/8            38/6   38/22      41/4   41/25  42/2  42/3 42/3   specifics   [1] 76/9
saw [3] 24/16 37/10 79/3                  42/4 44/12 72/9 73/19 78/13                       speculate [1] 71/18
say [52] 9/22 10/23 11/14 13/3 14/13     she's [5] 33/17 33/17 41/7 41/8 78/13              spelling [1] 19/6
 14/14 14/15 15/1 15/24 17/10 20/18      shift [1] 31/15                                    spoken [3] 19/25 31/21 32/1
 23/24 24/3 27/7 27/17 27/20 27/21 29/1  shorthand        [2]   87/6  87/13                 spot [1] 49/5
 29/7 29/9 34/15 34/17 38/5 38/17 38/21  should     [7]    10/10    11/3 20/2  22/2 51/5    spreading [2] 42/25 43/11
 39/9 40/7 40/21 41/6 41/25 42/3 49/6     55/21 70/9                                        spreadsheet [1] 62/15
 58/4 58/19 65/2 67/16 67/17 68/18       shouldn't      [3]   69/6   85/1 85/7              SS [3] 11/1 11/1 13/10
 69/11 69/13 71/3 71/10 72/11 72/11      show    [11]      11/1  13/10   21/12  26/3 35/11  stage [1] 73/15
 75/6 75/9 80/16 81/14 83/15 83/19        36/23    62/13      63/14   67/14  70/8 81/12     stamps [1] 60/22
 84/21 84/24                             showing       [2]   14/25    35/18                 stand [1] 39/18
saying [18] 14/18 14/20 17/4 30/24       shown [4] 36/20 37/8 44/18 70/2                    standard [2] 71/22 81/2
 39/17 43/8 48/13 48/14 54/23 55/17      shows      [1]   79/2                              standing [3] 60/24 61/12 62/11
 57/11 66/25 69/18 70/1 71/1 71/2 76/20  side   [2]   62/6     64/3                         standpoint [1] 79/18
 83/11                                   sign [2] 47/19 50/10                               start [10] 4/18 22/10 26/1 26/8 33/5
says [17] 27/14 28/1 28/6 30/1 31/15     signature       [4]   49/22   73/8 76/23  81/21     52/21 53/5 53/9 58/20 75/15
 31/18 32/5 32/20 33/11 34/20 41/3       signatures        [2]  73/6   74/4                 started   [1] 83/20
 41/10 44/24 45/11 46/25 47/8 51/4       signed     [3]    50/8   50/17  51/13              stated  [1]   30/16
scared [3] 54/5 54/13 54/24              signing     [1]    50/13                           statement     [12]  13/19 62/16 62/16 62/17
scary [1] 9/16                           similar [3] 65/5 65/6 82/18                         63/8 69/18 69/22 76/10 79/14 79/15
schedule [1] 83/8                        simply [3] 18/19 34/1 71/17                         80/14 80/19
screen [1] 39/1                          Simpson        [3]   64/14   82/6  83/4            statements     [20] 48/13 60/5 61/13 61/15
script [4] 34/8 64/15 73/18 79/4         since   [5]    28/18    28/25   30/23  31/1 45/17   62/9  64/7   64/11  66/4 66/4 66/6 66/10
scripts [1] 81/8                         single   [1]     25/19                              66/19  66/23    67/5 67/7 67/8 73/9 73/10
seated [2] 3/18 58/25                    sister [1] 9/12                                     80/22 82/24
second [11] 11/2 15/14 21/21 23/7        sit [1] 15/19                                      states [22] 1/1 1/3 1/9 1/21 8/10 9/8
 26/11 35/14 37/24 46/19 49/21 77/10     site  [1]    51/22                                  10/14 11/7 12/4 12/11 13/1 13/6 13/15
 78/6                                    sitting [2] 4/9 57/17                               14/8 15/6 16/15 17/25 36/14 53/18
section [1] 49/25                        situation     [3]   3/9  33/18   40/4               79/16 87/4 87/8
Secure [1] 51/23                         slight  [1]    60/20                               stayed   [2] 57/19 57/25
see [29] 14/21 14/25 17/20 21/21 21/21   slightly    [2]   37/19    45/7                    stenography      [1] 1/24
S                                        terrified [1] 9/12                            they [74] 6/7 6/8 6/9 6/12 6/13 7/5 9/20
                                         testified [7] 7/21 47/16 56/14 64/12           10/4 10/4 10/6 10/7 10/7 10/8 10/8
stick [1] 59/1
            Case 8:18-cr-00157-TDC72/23      Document
                                                  73/1 81/7 304 Filed 08/20/19          12/14Page
                                                                                                12/1599  of16/10
                                                                                                       14/6  101 18/15 20/2
still [4] 20/15 46/22 48/2 58/14
                                         testify [4] 21/1 65/11 72/24 75/20             25/22 25/23 26/23 29/16 29/16 29/17
stock [2] 5/15 6/9
                                         testifying [1] 45/18                           30/25 31/7 31/7 33/24 50/20 50/21
stop [3] 4/6 21/21 83/25
                                         testimony [21] 17/2 45/24 58/17 59/19          50/24 52/9 55/3 55/10 55/21 57/13
stopped [5] 9/11 9/16 11/12 54/6 55/19
                                          62/24 65/4 65/8 65/13 73/1 73/13 73/22 57/17 63/22 66/5 66/9 67/14 67/16
straight [3] 4/12 47/1 62/25
                                          73/25 74/5 74/17 74/22 74/24 75/21            68/18 70/6 70/9 71/11 72/11 72/17 73/2
Street [1] 1/18
                                          77/1 80/5 83/15 87/7                          73/2 73/3 73/3 73/4 73/4 73/5 74/7
stressed [1] 14/13
                                         text [5] 24/2 42/17 43/24 44/12 52/1           74/13 74/19 75/9 75/11 76/3 78/21
stretching [1] 85/5
                                         than [15] 3/15 4/6 4/9 9/20 16/24 45/7         79/13 79/20 81/8 81/8 81/19 81/23
string [1] 84/20
                                          52/25 54/1 54/1 66/24 70/14 76/10             84/23 84/25 85/2 85/7
stuff [2] 8/6 34/14
                                          76/21 84/20 85/10                            they're [7] 30/14 31/10 66/20 67/7 67/23
subject [2] 59/17 64/4
                                         thank [14] 4/15 17/21 26/3 30/11 41/11 73/9 85/20
subscribed [1] 87/15
                                          44/19 46/12 46/17 58/9 58/11 58/22           thing [11] 6/22 7/19 34/4 34/6 34/11
substantial [2] 56/11 75/10
                                          58/24 86/9 86/10                              36/5 54/21 57/22 65/9 72/22 76/18
substantive [1] 84/18
                                         thanks [1] 32/5                               things [4] 19/6 21/9 47/2 60/10
such [2] 82/2 85/5
                                         that [536]                                    think [96]
sudden [1] 79/19
                                         that's [55] 5/25 8/7 8/7 11/11 16/11          think it's [1] 72/6
sufficient [2] 71/19 81/3
                                          16/21 17/11 19/4 19/21 23/23 25/23           thinking [4] 18/17 49/4 70/12 79/7
suggesting [1] 33/25
                                          26/2 27/5 34/6 34/7 34/10 35/19 36/2         third [1] 32/20
summary [2] 85/23 86/4
                                          38/21 41/21 43/5 48/12 49/4 52/9 53/21 thirdly [1] 82/1
summer [1] 53/4
                                          53/22 58/5 59/7 60/14 61/1 61/6 61/7         this [127]
supervised [2] 73/17 73/17
                                          62/8 63/3 63/11 64/25 68/15 69/24 70/3 those [4] 10/3 20/24 60/2 64/17
supervision [2] 75/25 76/4
                                          70/10 70/12 71/4 71/8 71/9 71/14 72/11 thought [8] 14/17 47/18 47/20 49/5
support [8] 26/20 26/24 26/25 27/1 61/5
                                          73/5 74/14 75/1 76/19 82/18 82/22             50/13 57/6 60/3 72/18
 63/21 64/16 81/4
                                          83/25 85/1 85/13                             thousand [3] 17/18 68/13 68/14
supposed [1] 29/5
                                         the truth [1] 69/12                           three [3] 23/8 53/19 81/11
sure [23] 8/12 8/14 9/25 12/2 12/15
                                         their [18] 10/19 11/24 12/6 16/6 16/9         threshold [2] 68/3 68/25
 12/19 14/17 15/23 22/3 27/8 29/1 29/10
                                          18/15 18/15 18/19 20/19 24/4 24/10           through [5] 21/18 22/1 65/1 75/23 80/2
 30/3 30/11 30/13 30/17 36/25 44/23
                                          24/12 27/2 42/24 43/10 43/14 76/4            Thursday [2] 29/22 30/1
 54/8 55/15 55/19 58/4 77/22
                                          80/23                                        time [29] 4/12 7/25 8/21 9/4 9/14 10/22
sweeping [1] 76/10
                                         them [44] 3/15 8/11 9/8 10/4 10/11             11/13 12/10 19/18 20/3 21/2 25/9 28/11
switched [2] 8/13 79/14
                                          10/12 10/15 12/18 13/24 14/1 16/8 16/9 28/14 29/7 32/22 33/22 36/19 43/17
system [5] 28/22 51/23 51/24 52/6
                                          16/12 16/16 16/22 17/1 17/2 17/11 18/1 44/21 50/16 53/2 54/7 55/1 58/1 60/21
 52/11
                                          18/4 20/12 20/13 20/14 20/14 20/18            60/22 74/13 76/15
T                                         27/3 29/3 31/10 36/15 40/11 42/24 43/9 timeline [1] 54/9
table [3] 2/1 21/22 22/1                  43/11 43/13 55/7 55/9 55/20 55/25 66/8 Timewise [1] 59/2
tactic [1] 18/23                          75/1 80/24 82/15 83/11 83/12                 titles [1] 73/11
take [14] 22/6 24/14 32/10 35/14 38/24   themselves      [3]  60/9 73/2 76/7           today [4] 15/19 33/21 66/3 77/21
 44/21 54/21 58/12 58/25 59/11 63/9      then [46] 3/13 5/24 18/4 21/24 22/7 22/9 together [7] 7/16 63/6 81/19 81/23
 79/17 84/25 86/1                         26/3 27/25 28/4 28/10 29/25 30/22             82/16 82/16 87/13
taken [2] 41/8 87/13                      31/15 31/20 32/5 32/19 32/25 36/8 39/5 told [23] 4/1 8/3 8/7 11/6 11/22 12/15
takes [1] 43/15                           41/10 53/18 53/21 53/24 55/23 56/2            13/15 14/10 15/5 16/22 17/11 18/4
taking [2] 24/17 57/1                     56/4   58/12   59/8  61/3 61/21  62/11 63/19  18/14 32/20 37/15 41/7 41/18 47/12
talented [1] 47/1                         65/13 66/1 67/15 67/19 69/2 70/4 70/9 53/20 65/12 73/3 73/4 79/16
talk [4] 19/22 59/13 83/7 86/5            79/19 79/25 81/9 82/1 83/6 83/23 85/4 too [1] 64/17
talked [1] 8/18                          THEODORE          [1] 1/8                     took [6] 19/16 20/6 50/24 55/1 57/21
talking [15] 5/21 5/24 28/24 30/14 35/12 theory   [7] 60/3    61/2 61/14 61/17  62/18   81/18
 38/3 38/6 38/7 55/3 57/5 60/9 60/21      67/3   67/11                                 top  [5] 23/16 38/13 41/10 46/6 51/21
 73/12 74/19 75/2                        there [55] 4/3 5/21 7/13 9/6 18/19 21/21 topic [1] 71/25
tape [1] 87/14                            23/7 23/16 24/2 24/11 33/21 38/20            Torre [3] 62/23 62/24 63/4
TDC [2] 1/3 87/9                          50/17   51/21    51/25  53/18 59/19 59/19    Touaf [1] 83/9
TDC-18-00157 [2] 1/3 87/9                 60/3 60/20 61/17 62/23 64/22 65/3            toward [1] 50/2
teaching [1] 22/15                        66/15   66/17    66/17  66/19 66/22 69/18    towards [4] 5/17 7/16 45/12 49/25
Technically [1] 52/13                     70/7   70/11   71/12  71/13  71/17 71/19     track [2] 58/13 58/14
technology [1] 68/10                      72/14   72/18    73/23  73/25 74/11 76/21    trade [8] 4/25 6/21 16/9 16/23 16/24
Tel [1] 22/15                             77/14   80/13    81/3 81/11  82/20 82/24      51/5 51/13 51/14
tell [23] 8/11 9/8 10/15 12/14 13/6 13/9 83/17 83/19 83/19 83/20 83/21 84/24           traded [5] 9/20 10/5 10/17 10/17 34/1
 14/7 16/16 18/1 18/16 18/18 21/24        85/6                                         trades [15] 8/6 10/16 15/25 16/2 16/7
 28/23 30/4 36/13 37/6 38/20 40/19 45/9  there's   [26]   5/21 17/5  32/16 46/3 46/10   16/9 16/18 16/20 17/3 17/10 17/12
 57/18 59/15 60/21 72/2                   61/2   61/14   61/16  62/12  62/18 64/2 64/5  17/23 18/2 33/23 34/5
telling [11] 6/23 10/9 12/18 17/1 17/9    70/11   70/15    71/2 73/22  74/17 76/24     trading   [27] 5/6 7/5 7/8 7/9 7/10 7/13
 37/12 37/20 39/23 40/2 57/10 57/13       77/1 77/2 79/4 79/15 80/20 81/24 85/24 7/14 7/16 7/18 8/5 10/16 10/18 10/20
tells [1] 82/15                           86/6                                          11/8 11/8 11/24 12/7 16/21 24/13 50/18
template [2] 64/10 76/24                 these   [28]   6/19  47/2 60/14  60/22 61/15   50/19 50/23 65/18 66/2 73/10 79/1 79/3
ten [1] 3/7                               62/3 63/14 65/14 66/2 66/3 66/4 66/7         training [3] 73/18 75/3 75/4
tend [1] 4/7                              66/19 67/12 67/21 69/10 72/10 73/15          transaction [6] 39/17 40/9 52/8 81/15
term [2] 33/23 72/17                      73/15   73/15    73/16  73/19 74/6 74/23      84/2 84/3
terms [3] 6/8 47/9 64/25                  76/6   77/17   80/21  82/6                   transactions   [1] 79/20
T                                        updates [1] 31/4                          79/18 81/25 82/20 86/3
                                         upon [2] 78/4 87/7                        WELLES [26] 2/4 3/10 4/18 5/13 6/22
transcriptCase
            [3] 1/88:18-cr-00157-TDC
                    1/24 87/12
                                         us Document       30410/9Filed
                                            [13] 1/11 4/5 4/7       21/2408/20/19
                                                                          28/23    8/9Page       100 of
                                                                                         13/14 21/15      101
                                                                                                       21/24 22/13 26/13
transcripts [1] 63/2
                                          30/25 45/9 47/19 68/11 68/14 83/16       32/16 35/24 37/5 44/21 45/18 48/25
transferred [1] 75/23
                                          85/6                                     51/23 58/25 59/20 62/24 65/8 74/8
translation [10] 19/4 44/2 44/4 45/16
                                         use [8] 18/23 48/4 65/24 68/7 74/18       74/24 80/11 81/7
 45/19 45/25 46/4 46/6 46/25 47/8
                                          76/23 79/3 81/8                          Welles' [3] 58/17 63/4 65/13
trial [4] 1/8 2/1 70/19 87/7
                                         used [5] 61/16 62/10 72/12 74/8 76/12 Wells [1] 32/19
tried [5] 3/4 13/23 53/21 59/12 79/7
                                         user [2] 50/3 50/3                        went [2] 53/17 53/17
trouble [1] 55/4
                                         Users [1] 50/1                            were [60] 6/22 8/9 10/7 10/8 10/12
true [10] 12/22 13/19 13/22 17/23 49/4
                                         uses [1] 72/15                            11/11 12/19 16/5 16/12 17/6 19/17
 62/8 62/9 63/19 66/4 68/18
                                         using [5] 7/13 52/6 72/17 74/23 74/24     20/23 22/14 22/15 24/11 25/3 25/19
trust [1] 41/11
                                         usual [1] 49/7                            30/23 34/5 34/19 36/20 37/8 38/10
truth [15] 59/24 60/17 66/21 66/24 67/7
                                         Usually [1] 20/5                          38/20 48/25 51/17 53/8 54/5 54/13
 67/13 67/21 68/15 69/12 69/18 69/22
                                         Uzan [2] 74/8 74/24                       54/23 54/24 55/2 55/4 55/9 55/16 55/19
 71/6 80/19 80/22 82/24
                                                                                   55/25 56/14 56/17 56/19 56/20 56/22
truthful [1] 66/10                       V                                         56/25 57/2 57/9 57/10 63/22 65/11
try [7] 4/10 4/11 18/11 27/14 28/7 58/20
                                         vaguely [1] 21/5                          65/12 66/9 72/15 74/15 74/19 75/9
 78/5
                                         value [3] 69/4 69/5 70/21                 75/24 76/3 81/19 81/23 83/12 85/8
trying [12] 16/12 17/17 19/19 37/19 63/1
                                         VAN [1] 1/12                              weren't [3] 8/12 10/7 57/2
 68/18 68/18 72/15 74/13 79/24 85/8
                                         variety [1] 80/8                          what [103]
 86/2
                                         various [1] 38/14                         what's [3] 19/5 60/14 82/23
Tuesday [2] 28/10 29/17
                                         verification [1] 51/25                    whatever [7] 3/14 18/21 19/7 19/8 20/20
turn [2] 23/4 49/21
                                         version [3] 43/6 44/3 45/5                58/16 70/10
turned [3] 19/13 19/17 20/7
                                         versus [1] 87/8                           whathaveyou [2] 71/4 86/5
turnover [2] 12/19 12/22
                                         very [19] 3/2 3/6 3/9 15/21 23/16 24/24 when [35] 8/1 8/9 8/12 9/4 9/7 10/13
two [16] 3/4 8/18 28/18 46/13 53/19
                                          25/3 32/16 38/13 39/12 39/25 50/22       11/11 16/5 16/14 17/24 19/16 20/18
 53/21 64/2 64/12 65/11 69/11 71/7
                                          51/21 56/14 56/17 56/19 56/20 58/22      21/24 22/15 36/14 37/6 38/6 47/17
 71/10 79/23 80/13 81/15 84/22
                                          86/9                                     47/19 47/22 52/20 54/1 54/24 55/2
type [4] 10/20 11/24 12/6 49/20
                                         victim [2] 65/4 77/10                     55/19 55/23 57/9 60/21 61/3 74/18 81/8
types [1] 6/19
                                         victims [5] 65/11 67/6 67/9 79/16 80/7    83/1 83/11 83/11 85/20
typical [2] 5/1 6/19
                                         Victor [3] 62/1 63/13 63/13               where [14] 51/4 51/24 56/10 58/13
U                                        video [4] 24/16 25/12 48/21 48/23         60/12 60/18 64/5 68/10 68/11 73/9
                                         view [1] 84/25                            74/13 77/24 79/24 83/25
Um [1] 56/25
                                         VIP [1] 7/9                               whereof    [1] 87/15
Um-hum [1] 56/25
unauthorized [5] 16/20 16/23 40/9 52/8 W                                           whether    [22] 8/22 9/1 11/6 11/22 12/2
 52/11                                                                             12/3   12/4  13/15 16/10 17/22 19/11 20/1
                                         want [19] 3/15 3/18 4/2 9/24 10/1 13/21 20/8 61/6 61/6 61/25 63/21 66/13 66/20
unclear [1] 61/24
                                          22/1 24/20 25/24 26/13 30/10 32/17       69/14 70/20 81/2
uncommon [1] 80/6
                                          44/23 52/17 57/13 76/9 76/20 84/22       which   [32] 6/9 6/17 6/19 8/3 9/4 13/11
unconnected [1] 72/4
                                          85/2                                     20/16 22/8 22/9 25/7 27/22 29/12 30/7
under [19] 51/21 51/22 59/22 60/6 60/8
                                         wanted [11] 7/9 18/8 22/3 30/2 30/13      30/22 35/19 44/10 44/10 50/22 58/15
 61/18 64/7 65/20 67/3 67/6 67/17 69/2
                                          50/20 50/21 51/13 54/8 57/11 62/24       59/16 59/25 61/18 64/3 68/17 71/19
 69/22 71/4 71/22 75/24 76/4 81/2 82/18
                                         was [207]                                 76/23 77/9 77/15 80/4 80/17 81/1 85/6
underlying [1] 44/6
                                         Washington [2] 1/13 1/19                  while  [4] 9/13 18/15 73/2 82/1
understand [26] 8/24 9/25 10/2 14/11
                                         wasn't [11] 8/14 30/16 30/17 31/12        White [6] 62/12 62/13 62/16 62/17 63/7
 14/14 14/16 14/19 15/11 17/5 17/14
                                          52/22 52/23 53/7 70/7 79/23 81/15        63/8
 17/17 37/19 43/9 43/12 43/13 43/15
                                          85/11                                    White's   [1] 62/23
 43/16 46/2 46/15 48/8 58/3 64/5 66/14
                                         way [15] 11/21 12/2 16/11 24/1 47/1       who   [20]  10/15 11/7 29/3 33/5 33/6 33/7
 67/21 78/24 80/4
                                          55/11 55/21 57/15 61/1 64/6 65/24        33/15    40/19  41/1 53/7 59/21 61/4 61/24
understanding [4] 9/1 45/10 47/5 79/10
                                          67/15 70/3 70/12 71/15                   64/2 64/10 65/11 72/23 72/23 76/7
understood [3] 43/18 47/9 75/9
                                         we [94]                                   82/10
Unfortunately [1] 63/2
                                         we'll [11] 3/13 4/5 4/11 4/12 58/16 58/19 whoever [2] 29/4 70/8
unhelpful [1] 46/16
                                          58/20 58/21 59/3 68/14 80/5              whole [2] 67/23 71/25
unique [1] 82/2
                                         we're [17] 22/11 28/24 30/11 58/13        whom [1] 75/24
UNITED [20] 1/1 1/3 1/9 1/21 8/10 9/7
                                          60/21 63/20 66/8 66/8 68/17 73/12 75/2 why [19] 8/7 11/18 21/21 26/8 41/3 45/9
 10/13 11/7 12/4 12/11 13/1 13/6 13/15
                                          76/5 83/8 83/18 85/18 86/1 86/5          49/4 52/9 57/9 58/5 58/19 60/14 66/14
 14/7 15/5 16/14 17/25 36/14 87/4 87/8
                                         we've [9] 8/18 18/25 61/21 72/25 73/13 69/16 71/23 72/1 72/2 79/9 81/11
unless [8] 10/2 60/2 61/2 61/14 62/18
                                          74/18 74/22 82/7 83/17                   will [27] 4/10 5/4 10/8 30/9 30/10 35/12
 68/23 70/13 71/16
                                         Webster's [1] 47/15                       35/13 35/20 38/18 39/20 44/10 45/22
Untereinter [1] 1/16
                                         Wednesday [1] 29/20                       46/6 59/19 60/5 60/22 64/1 65/2 65/11
until [2] 4/6 85/20
                                         week [1] 30/23                            65/23 72/23 75/20 81/14 83/20 84/13
unusual [1] 3/9
                                         weeks [1] 53/21                           85/10 85/16
up [35] 4/11 5/10 11/3 14/24 22/9 30/8
                                         weigh [1] 45/24                           willing [1] 80/24
 32/21 33/4 35/2 35/4 35/7 35/9 36/2
                                         weighs [1] 31/16                          Wilson [1] 28/12
 36/16 37/14 38/25 39/5 48/18 51/2
                                         well [35] 4/1 13/18 14/1 16/8 16/22       win [2] 13/23 14/1
 53/25 54/10 57/23 58/22 65/10 65/13
                                          16/23 17/20 33/4 36/20 40/19 47/16       wire [1] 68/8
 69/15 70/4 70/8 73/15 74/14 78/6 79/25
                                          48/4 52/20 55/2 56/19 56/22 60/4 66/11 withdraw [7] 18/12 18/15 18/19 19/12
 81/16 81/17 85/25
                                          68/6 68/22 69/10 70/1 72/6 72/10 72/16 20/2 24/9 32/2
upcoming [1] 22/14
                                          72/25 75/12 77/16 77/20 77/22 78/11      withdrawal [14] 18/6 18/9 18/22 20/8
update [3] 28/2 29/20 29/22
W                                         82/4
                                         your [100]
withdrawal...
          Case[10]8:18-cr-00157-TDC
                   20/24 23/7 25/25 27/2    Document       304 Filed 08/20/19      Page 101 of 101
                                         yours  [2] 24/6 24/9
27/12 27/15 28/7 31/23 32/6 38/20
                                         Yukom [56] 7/1 8/1 8/19 8/21 8/23 9/3
withdrawals [3] 19/19 30/25 38/23
                                          9/6 9/10 9/10 9/13 16/5 16/17 21/2
withdrawn [1] 24/3
                                          21/17 25/10 25/13 38/10 41/14 41/19
withdrew [3] 24/10 24/12 25/22
                                          42/11 49/15 50/3 50/17 51/9 52/5 52/6
within [2] 23/8 81/7
                                          52/14 52/20 52/25 53/2 54/16 54/18
without [16] 10/21 26/4 32/13 34/24
                                          56/17 61/6 65/10 72/9 72/11 72/12
39/1 40/3 40/13 42/7 42/23 43/10 44/24
                                          72/16 72/21 73/2 73/4 74/7 74/12 74/15
45/13 49/12 61/19 64/17 70/6
                                          75/4 75/24 76/4 76/7 76/13 76/25 77/7
witness [19] 11/1 11/3 13/10 21/12 26/4
                                          78/6 78/8 78/22 81/7
35/17 35/18 36/23 37/3 43/23 44/12
44/18 55/13 59/3 84/17 84/19 85/15
86/4 87/15
witness' [2] 43/25 45/24
witnesses [5] 2/2 64/12 80/5 85/20
85/21
won [2] 6/21 16/10
won't [3] 61/2 61/13 83/12
word [1] 47/24
words [4] 5/3 6/12 46/5 51/9
work [13] 4/19 8/16 34/18 42/22 46/20
46/25 47/12 47/17 47/22 48/5 48/14
49/8 79/24
worked [6] 9/13 58/6 73/2 73/4 73/4
76/7
working [16] 16/5 33/22 38/9 45/12
47/24 47/25 79/11 79/19 81/19 81/23
82/5 82/9 82/14 82/15 82/16 82/17
works [4] 16/11 45/11 45/12 77/7
worry [4] 33/20 34/20 38/18 41/8
would [64] 5/1 5/25 6/10 6/12 6/19 7/22
8/8 13/1 13/9 15/7 18/23 19/12 19/12
19/13 19/22 24/8 25/6 28/21 32/1 32/11
32/21 32/21 32/23 32/24 33/1 33/2
38/20 38/22 44/11 50/3 51/25 52/2 52/6
54/21 55/10 59/9 61/3 61/19 63/6 63/14
64/5 64/6 64/16 64/18 65/3 66/23 67/3
67/4 71/5 71/15 80/6 80/7 80/18 80/24
82/3 82/20 83/15 83/22 83/25 84/25
85/4 85/22 85/23 85/25
wouldn't [4] 8/6 28/21 60/12 69/17
write [1] 37/16
writes [3] 28/1 28/6 28/12
writing [2] 27/4 64/2
written [3] 48/11 48/12 84/25
wrong [5] 22/25 40/10 55/10 55/20
55/23
wrote [3] 22/21 36/5 37/16
Y
yeah [8] 3/25 9/23 19/7 23/23 23/25
 28/19 30/10 44/22
year [12] 24/21 24/22 25/2 25/7 32/24
 32/24 49/9 53/24 54/1 54/7 54/8 54/10
Year's [2] 24/17 24/21
yes [146]
yesterday [6] 41/4 47/16 50/15 57/4
 66/20 83/13
yet [5] 31/3 31/15 41/7 63/3 65/9
York [1] 1/13
Yossi [1] 47/19
you [389]
You'd [1] 35/11
you'll [3] 3/25 33/4 60/4
you're [22] 7/13 10/2 14/25 17/18 21/24
 22/19 22/23 31/6 33/25 35/12 37/6
 39/23 40/7 46/21 46/22 58/7 60/9 66/25
 71/1 71/5 73/24 76/15
you've [6] 30/19 31/21 32/1 74/12 75/21
